 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**


Subcontract PO 35334144


Optex Systems Inc.


**


**
** UPGRADE


**


Proprietary Rights of ** are involved in the subject matter of this material and
all reproduction, use, and rights pertaining to such subject matter are
expressly reserved.  It is submitted for a specified purpose and the recipient,
by accepting this material, agrees that this material will not be used, copied,
or reproduced in whole or in part, not its contents revealed in any manner or to
any person except to meet the purpose for which it was delivered.
 

--------------------------------------------------------------------------------

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Table of Contents
Rev NR

 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


TERMS AND CONDITIONS
 
Section A
Purchase Order Terms and Conditions
NR
     
Section A, Annex A1
Shipping Requirements
NR
     
Section A, Annex A2
Export Controls
NR
     
Section A, Annex A4
Material Safety Data Sheet (MSDS) Information Requirements
NR
     
Section B
Additional Terms and Conditions Applicable to ContractsIssued under a Government
Contract
NR
     
Section B, Annex B7
Additional Terms and Conditions Applicable to ContractsIssued under ** Contract
A
     
Section C
Quality Assurance
K
     
Section C, Annex C1
Externally Threaded Steel Fasteners
NR
     
Section D
Not Used
       
Section E
** Industrial and Regional Benefits Requirements
NR
     
Section F
Not Used
       
STATEMENT OF WORK
 
Section G
Statement of Work
NR
     
Section G, Annex G1
Performance Specification
B
     
Section G, Annex G2
Subcontracts Data Requirements List (SDRL)
NR
     
Section G, Annex G3
Data Item Descriptions (DIDs)
NR
     
Section G, Annex G4
Design and Production Review Checklist
NR
     
Section H
Schedule
NR
     
Section H, Annex H1
Master Project Management Schedule
NR
     
Section I
Price and Payment
NR
     
Section I, Annex I1
Payment Plan
NR

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
PART A


TERMS AND CONDITIONS


1.
Definitions:

Unless otherwise stated,


“Buyer” means **
 
“Buyer’s Representative” means the authorized Purchasing Agent or Subcontract
Manager representing Buyer;


“Seller” means the person, firm or corporation which is furnishing the Goods
provided for herein;


“Goods” means all of the labour, articles, materials, supplies, goods and
services constituting the subject matter of this Contract;


“Subcontractor(s)” means subcontractors at any tier;


“Customs broker” means an individual or firm authorized to act for the Seller in
handling the sequence of custom formalities associated with the importation of
goods into the Seller’s country.


2. 
The Contract:

(a) The documents (“Contract Documents”) that form the agreement between Buyer
and Seller (the “Contract”) are:


(i) the Purchase Order into which these Section A - Terms and Conditions are
incorporated;
(ii) any supplements to the Purchase Order issued by the Buyer;
(iii) the statement of work;
(iv) the specifications; and
(v) all other referenced annexes, attachments, exhibits or documents.
 
(b) If there is any conflict or inconsistency between the provisions in one or
more of the Contract Documents, and there is no reasonable interpretation that
resolves the conflict or inconsistency in a manner that is consistent with the
entire Contract, then such conflict or inconsistency shall be resolved by giving
precedence to the following descending order of precedence:
(i) the face of the Purchase Order;
(ii) these Section A – Terms and Conditions;
(iii) Section B, if included, in the order provided (including any Government
Annexes);
(iv) the statement of work; (v) the specifications; and
(vi) all other annexes, attachments, exhibits or documents in the order
provided.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(c) Any terms or conditions proposed by Seller which are inconsistent with or in
addition to the terms and conditions in the Contract Documents shall be void and
of no effect unless specifically agreed to in writing by Buyer’s Representative.
 
3. 
Acceptance:

Seller  has  read  and  understands  the  Contract  Documents  and  agrees  that
Seller's written acceptance, acceptance of payment, or commencement of any work
or services shall constitute Seller's acceptance of this Contract.
 
4. 
Shipping; Billing; Payment:

(a) Seller agrees: (i) to properly pack, mark, label and ship Goods in
accordance with the requirements of Buyer, the involved carriers, and, if
applicable, the country of destination; (ii) to route shipments in accordance
with Buyer’s instructions; (iii) to make no charge for handling, packaging,
storage or transportation of Goods, unless otherwise stated as an item on this
Contract; (iv) to provide with each shipment, packing lists with Buyer’s
Contract and/or shipping release number and date of shipment marked thereon; and
(v) to promptly forward the original bill of lading or other shipping receipt
for each shipment in accordance with Buyer’s instructions. Seller shall include
on bills of lading or other shipping receipts, any product classifications
required under applicable domestic and international transportation regulations
(e.g. US National Motor Freight classification and Transportation of Dangerous
Goods classifications). The marks on each package and identification of the
Goods on packing slips, bills of lading and invoices (when required) shall be
sufficient to enable Buyer to easily identify the Goods purchased. If goods are
to be exported from the United States, Seller agrees to 1) ensure that the
appropriate destination control statement (i.e. ITAR or EAR) is referenced on
Seller’s commercial invoice and 2) provide Buyer’s Export Compliance Department
with a copy of applicable US export authorization prior to shipment of goods
from the US.


(b) Seller further agrees: (i) to accept payment by electronic funds transfer or
cheque. Payment shall be made, on average, on the second day of the second month
following Buyer’s receipt date of Seller’s invoice. Buyer may withhold payment
pending receipt of evidence, in such form and detail as Buyer may direct, of the
absence of any liens, encumbrances and claims on the Goods under this Contract.
Seller shall promptly repay to Buyer any amounts paid in excess of amounts due
to Seller.


(c) The prices invoiced under this Contract include, and Seller is liable for
and shall pay, all taxes, impositions, charges and exactions imposed on or
measured by this Contract, except for applicable sales and use taxes which are
separately listed on Seller’s invoice. Prices shall not include any taxes,
impositions, charges or exactions for which Buyer has furnished a valid
exemption certificate or other evidence of exemption.


(d) Seller warrants that the prices charged for the Goods do not exceed the
prices charged to any other customer for the same Goods, in the same or similar
quantities, under similar circumstances.

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
5.
Delivery:

(a) Time is of the essence, and deliveries shall be made both in quantities and
at times specified in Buyer’s delivery schedules. Where delivery schedules are
not provided, Seller shall deliver Goods in such quantities and at such times as
Buyer directs in shipping releases.


(b) Buyer shall not be required to make payment for Goods which are (i)
delivered in advance of delivery schedules or shipping releases, or (ii)
delivered to Buyer in excess of quantities specified in Buyer’s delivery
schedules or shipping releases.


6.
Expedited Shipments:

Without limiting any other rights or remedies that Buyer may have under this
Contract, by law or in equity, if Seller fails to meet Buyer’s delivery
requirements and Buyer requires a more expeditious method of transportation for
the Goods than the transportation method originally specified by Buyer, Seller
shall, at Buyer’s option, ship the Goods as expeditiously as possible at
Seller’s sole expense.


7. 
Changes:

(a) Buyer reserves the right at any time, by written direction to Seller, to:
(i) make changes in the designs, materials, requirements, drawings, and/or
specifications of the Goods, (ii) in quantities, place of delivery, shipment
and/or packing methods, (iii) incorporate additional provisions that Buyer deems
necessary in order to comply with customer requirements, or (iv) otherwise
change the scope of the work covered by this Contract, including work with
respect to such matters as inspection, testing or quality control. Upon receipt
of Buyer’s direction, Seller agrees to promptly make such changes.


(b)  Any  difference  in  price  or  time  for  performance  (increase  or  decrease)
resulting from such changes shall entitle Seller or Buyer, as the case may be,
to an equitable adjustment (increase or decrease) in the price or time for
performance or both. Any claim for adjustment by Seller must be submitted in
writing to Buyer’s Representative and shall include particulars of the claim and
supporting cost data, within thirty (30) days after receipt of Buyer’s directed
change. Any adjustment in price or time for performance, or both, shall be set
out in a written amendment signed by both parties. Any action taken by Seller,
whether or not accomplished with the concurrence of Buyer’s employees, shall not
entitle Seller to an equitable adjustment, unless such action was specifically
directed by a written notice issued by Buyer’s Representative.


8. 
Configuration Control:

Seller shall make no change in design, manufacturing, assembly processes or
source of supply, after approval of the first production item or after
acceptance of the first completed end item, without the prior written approval
of Buyer.


9. 
Supplier Quality and Development; Inspection:

Seller agrees to participate in Buyer’s supplier quality and development
program(s) and to comply with all quality requirements and procedures specified
by Buyer, as revised from time to time, including those applicable to Seller as
set forth in Quality System Requirements ISO 9000, I-2000.  In addition, Buyer
shall have the right to enter Seller’s facility at reasonable times to inspect
the facility, Goods, materials and any property of Buyer covered by this
Contract.  Buyer’s inspection of the Goods whether during manufacture, prior to
delivery or within a reasonable time after delivery, shall not constitute
acceptance of any work-in-
process or finished Goods.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
10. 
Nonconforming Goods:

Seller acknowledges that Buyer may not perform incoming inspections of the
Goods, and waives any rights to require Buyer to conduct such inspections.  To
the extent Buyer rejects Goods as nonconforming, the quantities under this
Contract will automatically be reduced, unless Buyer otherwise notifies Seller.
Seller will not replace quantities so reduced without a new contract or schedule
from Buyer.  Nonconforming Goods will be held by Buyer in accordance with
Seller’s instructions at Seller’s risk.  Seller’s failure to provide written
instructions within ten (10) calendar days, or such shorter period as may be
commercially reasonable under the circumstances, after notice of nonconformity,
shall entitle Buyer, at Buyer’s option, to return goods to Seller at Seller's
cost or charge Seller for storage and handling or to dispose of the Goods
without liability to Seller. Payment for nonconforming Goods shall not
constitute an acceptance of such Goods, or limit or impair Buyer’s right to
assert any legal or equitable remedy, or relieve Seller’s responsibility for
latent defects.


Seller shall initiate prompt containment and corrective action on notification
of nonconforming goods.   Seller shall respond within forty-eight (48) hours of
notification to inform buyer of goods already shipped to the buyer and status of
future shipments. Seller shall not ship any additional nonconforming material
without formal authorization from Buyer.     The seller shall submit a formal
response within 30 days to any Formal Supplier Corrective Action Requests
directed to Seller by ** Quality.  The response shall include: cause of defect,
corrective action taken to prevent recurrence of the deficiency and the
effective date or break in point of the corrective action.


11. 
Force Majeure:

(a) Neither party shall be liable for any excess costs if any delay or failure
to perform arises solely out of causes that (i) could not be reasonably foreseen
and prevented by the party, (ii) are beyond the reasonable control of the party,
and (iii) occur without the fault or negligence of the party. Such causes may
include,
but  are  not  limited  to,  acts  of  God,  actions  by  any  governmental  authority
(whether valid or invalid), fires, floods, windstorms, explosions, riots,
natural disasters, wars, sabotage, or court injunction or order (“Force
Majeure”).
 
(b) In order for the provisions of this Article to apply to a particular Force
Majeure, the affected party must (i) use its best efforts to minimize the Force
Majeure, and (ii) provide written notice of such Force Majeure to the other
party within ten (10) days after the beginning of such Force Majeure.  The
written notice shall include the facts giving rise to the Force Majeure, the
anticipated duration of the Force Majeure, and a proposed work-around plan to
minimize the impact.  The Seller shall implement any work-around plan approved
by Buyer.
 
(c) If a Force Majeure which meets the criteria in (a) above is caused by
Seller’s subcontractor(s), and the Seller has not contributed to the Force
Majeure, Seller shall not be liable for excess costs provided that Seller has
taken all reasonable action to obtain the Goods from other sources in sufficient
time to permit Seller to comply with its obligations under this Contract.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(d) During the period of such delay or performance failure by Seller or Seller’s
subcontractor(s), Buyer may, at its option, in addition to any other remedies
Buyer may have under this Contract, by law or in equity, (i) purchase Goods from
other sources and reduce the quantities of Goods required from Seller, without
any liability to Seller, or (ii) extend the date for performance by a reasonable
time not exceeding the duration of the delay or performance failure.


12. 
Warranty:

(a) Unless otherwise stated, Seller represents and warrants that the Goods
delivered to Buyer are (i) new (meaning not previously used or reconditioned);
(ii) merchantable and free from defects in materials and workmanship; (iii) free
from defects in design and specifications (except to the extent such Goods are
manufactured pursuant to detailed designs and specifications furnished by
Buyer); and (iv) in conformity with all requirements of the Contract. Seller
acknowledges that Seller knows of Buyer’s intended use for the Goods and
warrants that all Goods are fit and sufficient for the particular purposes
intended by Buyer.


(b) Seller further warrants that all work shall be performed by qualified
personnel with the degree of skill and judgment normally exercised by recognized
firms with respect to the performance of similar contracts, and that all work
will be performed in a competent and workmanlike manner.


(c) In addition to the warranties set forth in (a) and (b) above, Buyer shall
have the benefit of all warranties extended to Seller by a third party, to the
extent they exceed Seller’s warranties in scope or duration. The  arranties in
(a) and (b) above, any third party warranties, and Seller's service warranties
and guarantees, if any, (“Warranties”) shall survive and shall extend to Buyer,
its successors, assigns, and customers. The Warranties shall continue for a
period of fifteen (15) months after delivery of conforming Goods to Buyer (the
“Warranty Period”). The rights and remedies of Buyer concerning latent defects
shall exist indefinitely, and shall not be affected in any way by any terms or
conditions of this Contract, including this Article.


(d) If during the Warranty Period the Goods are found not to be as warranted,
Buyer may, in addition to other remedies available at law or in equity, (i)
return the defective Goods to Seller for credit or refund, (ii) return the Goods
to Seller and require prompt repair or replacement at Seller’s expense, or (iii)
repair or replace the Goods and recover all costs from Seller. Goods repaired or
replaced by Seller shall be subject to this Article in the same manner and to
the same extent as Goods originally delivered under this Contract.


13.
Ingredients Disclosure; Special Warnings and Instructions:

(a) If requested by Buyer, Seller shall promptly furnish to Buyer in such form
and detail as Buyer may direct:   (i) a list of all ingredients in the Goods;
(ii) the amount of all ingredients; and (iii) information concerning any changes
in or additions to such ingredients.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(b) Prior to and with the shipment of the Goods, Seller agrees to furnish to
Buyer: (i) sufficient warning and notice in writing (including appropriate
labels on the Goods, containers and packing) of any hazardous material that is
an ingredient or a part of any of the Goods, and (ii) such special handling
instructions as may be necessary to advise carriers, Buyer, and their respective
employees of how to exercise the measure of care and precaution that will best
prevent bodily injury or property damage in the handling, transportation,
processing, use or disposal of the Goods, containers and packing shipped to
Buyer.


14. 
Stop Work Order:

(a) Buyer may at any time, by written notice, require Seller to stop all or any
part of the work under this Contract for a period of up to ninety (90) days
after Seller’s receipt of the stop work order notice (“SWO”).


(b) Upon receipt of a SWO, Seller shall immediately comply with its terms and
take all reasonable steps to minimize the incurrence of costs allocable to the
work covered by the SWO during the period of work stoppage.  Unless the SWO
expires or Buyer extends the period of the SWO, Buyer shall, within such ninety
(90) days, cancel the SWO, or terminate the work covered by the SWO in
accordance with Article 15 - “Termination for Cause” or Article 16 -
“Termination for Convenience”, whichever Buyer deems appropriate. Seller shall
resume work upon expiration or cancellation of a SWO and an equitable adjustment
shall be made in the delivery schedule (or shipping release(s)), or in the
price, or both, provided that Seller submits a written claim for adjustment,
including particulars of the claim and supporting cost data, within twenty (20)
days after the date the SWO expires or is cancelled.


15. 
Termination for Cause:

(a) Buyer may immediately terminate all or any part of this Contract by written
notice to Seller, without liability to Seller, in any of the following or any
other comparable events: (i) Seller fails to deliver the Goods within the time
specified by the Contract or any written extension, (ii) Seller fails to perform
any other provision of the Contract or fails to make progress, so as to endanger
performance of the Contract, and, in either of these two circumstances, does not
cure such failure within ten (10) days after receipt of notice from Buyer
specifying the failure, or (iii) Seller declares bankruptcy, suspends its
business operation, or initiates any form of reorganization and/or other
arrangement for the benefit of its creditors.  Seller shall continue all work
not terminated.


(b) In the event that Buyer terminates all or part of this Contract in
accordance with (a) above, Buyer may:
(i)  acquire,  under  terms  and  conditions  and  in  a  manner  Buyer  deems
appropriate, Goods similar to those terminated and Seller shall be liable to the
Buyer for any excess costs for such Goods, and
(ii) require Seller to transfer title and deliver to Buyer, in the manner and to
the extent directed by Buyer, (1) any completed Goods, and/or (2) such partially
completed Goods and materials, parts, tools, dies jigs, fixtures, plans,
drawings, information and contract rights (“Manufacturing Materials”) as Seller
has specifically produced or specifically acquired for performance of such part
of this Contract that has been terminated.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(c) Subject to the terms of this Contract, (i) payment for completed Goods
delivered to and accepted by Buyer in accordance with this Contract shall be at
the Contract price, and (ii) payment for Manufacturing Materials delivered to
and accepted by Buyer in  accordance with this Contract, shall be in an amount
agreed upon by Buyer and Seller.   Failure to agree on an amount for
Manufacturing Materials shall be a dispute and settled under Article 31-
“Governing Law; Jurisdiction; Dispute Resolution”.  Seller shall submit a
written comprehensive termination claim to Buyer, including any supplemental and
supporting information as Buyer shall require, within sixty (60) days after the
effective date of termination.  Buyer may withhold from amounts otherwise due to
Seller for such completed Goods or Manufacturing Materials such sum as Buyer
deems necessary to protect Buyer or its customer(s) against any loss, including
outstanding liens, claims of former lien holders, or for damages otherwise
caused by Seller’s failure to perform its obligations under the Contract. In no
event shall Buyer be obligated to pay Seller any amount in excess of the
Contract price. Buyer or Buyer’s agents shall have the right to audit and
examine all books, records, facilities, work, material, inventories and other
items relating to such termination claim.
 
(d) The rights and remedies of Buyer in this Article are cumulative and in
addition to any other rights or remedies provided by this Contract, at law or in
equity.
 
16. 
Termination for Convenience:

(a) In addition to any other rights of Buyer to terminate this Contract, Buyer
may, for its convenience, immediately terminate all or any part of this
Contract, at any time and for any reason, by giving written notice to Seller.
Upon such termination, Seller shall immediately cease all work terminated and
cause Seller’s subcontractor(s) to cease work. Seller shall continue all work
not terminated.


(b) Subject to the terms of this Contract, Buyer shall pay to Seller an amount
to cover the actual, substantiated and allowable costs of Seller, plus a
reasonable profit, for the work performed in accordance with the Contract up to
the effective date of termination.


(c) Under no circumstances shall (i) Seller be paid any amount for any
anticipatory profits, (ii) Seller be paid any amount for costs incurred due to
Seller’s failure to mitigate its damages or to terminate work as ordered on the
effective date of termination, and (iii) the total amount paid under the
provisions of this Article exceed the price set forth in the Contract for the
work terminated.


(d) Seller shall submit a written comprehensive termination claim to Buyer,
including any supplemental and supporting information as Buyer shall request,
within sixty (60) days after the effective date of termination. Buyer or Buyer’s
agents shall have the right to audit and examine all books, records, facilities,
work, material, inventories and other items relating to such termination claim.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 7 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
17.
Rights and Use of Proprietary Information and Materials:

(a) All (i) technical, proprietary and/or trade secret information that is
marked as “Proprietary”, “Confidential”, or the like, and (ii) all tangible
items containing, conveying or embodying such information, obtained directly or
indirectly, from Buyer in connection with this Contract (collectively referred
to as “Proprietary Information and Materials”) shall remain Buyer’s property and
shall be protected by Seller from unauthorized use and disclosure.


(b) Seller shall use Proprietary Information and Materials only in the
performance of and for the sole purpose of this Contract. The restrictions on
disclosure or use of Proprietary Information and Materials by Seller shall apply
to all materials derived by Seller or others from Proprietary Information and
Materials.


(c) Upon the completion, termination, or cancellation of this Contract, or upon
Buyer’s request at any time, Seller shall return to Buyer all Proprietary
Information and Materials and all materials derived therefrom, unless
specifically directed otherwise in writing by Buyer. Seller shall not, without
the prior written authorization of Buyer, sell or otherwise dispose of (as scrap
or otherwise) any parts or other materials containing, conveying, embodying or
made in accordance with or by reference to any Proprietary Information and
Materials of Buyer. Prior to disposing of such parts or other materials as
scrap, Seller shall render them unusable. Buyer shall have the right to audit
Seller’s compliance with this Article.


(d) Seller may only disclose Proprietary Information and Materials of Buyer to
Seller’s subcontractor(s) if required for the performance of this Contract,
provided that each such subcontractor first agrees in writing to obligations no
less restrictive than those imposed upon Seller under this Article relating to
Proprietary Information and Materials. Seller shall be liable to Buyer for any
breach of such obligations by Seller’s subcontractor(s).


(e) The provisions of this Article shall survive the completion, termination or
cancellation of this Contract.


18.
Intellectual Property:

(a) Seller agrees:
 
(i) to defend, hold harmless and indemnify Buyer, its successors, assigns and
customers against any claims of infringement (including patent, trademark,
copyright, industrial design right, or other proprietary right, or misuse or
misappropriation of trade secret) and resulting damages and expenses (including
attorney’s and other professional fees) arising in any way in relation to the
Goods;
 
(ii) that Buyer or Buyer’s subcontractor(s) has the right to repair,
reconstruct, or rebuild the Goods delivered under this Contract without payment
of any royalty to Seller;


(iii) that parts manufactured based on Buyer’s drawings and/or specifications
may not be used for Seller’s own use or sold to third parties without Buyer’s
express written authorization;
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 8 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(iv) that Buyer shall own all rights in intellectual property, including all
discoveries, inventions, improvements, designs, works or any other form of
intellectual property, including without limitation, specifications, maps,
plans, notes, papers, correspondence, diagrams, illustrations, training
material, operators and maintenance manuals, records and test results, created
or developed by Seller or Seller’s subcontractor(s) during the course of this
Contract. Where required, Seller shall undertake to have the authors or owners
of all intellectual property rights assign their rights therein to the Buyer and
to waive all moral rights they may have therein.


(b) This Article shall survive the completion, termination, or cancellation of
this Contract.


19.
Indemnification:

(a) Seller agrees to indemnify and hold harmless Buyer, its parent, affiliates,
subsidiaries, directors, officers, employees and agents from and against all
liability, actions, causes of action, claims, suits, judgments, liens, awards,
damages, demands and expenses of any kind and nature whatsoever (including
attorney’s and other professional fees) for:
(i) property damage, and
(ii) personal injury (including death) of Buyer’s or Seller’s employees, or any
other person,
 
whether such property damage or personal injury arises from or is in any way
related to Seller or Seller’s subcontractor(s) (1) breach of obligations or
responsibilities arising from this Contract, or (2) failure to comply with all
applicable laws and regulations in the performance of this Contract.

 
(b) In no event shall Seller’s indemnification obligations be limited to the
insurance available to, or provided by Seller or Seller’s subcontractor(s).


(c) The provisions of this Article shall survive the completion, termination, or
cancellation of this Contract.


20.
Insurance and Workers’ Compensation:

(a) Seller and Seller’s subcontractor(s) shall comply with the applicable
workers’ compensation legislation of the jurisdiction(s) in which the work is
performed. Seller shall provide to Buyer, upon request, evidence of compliance
with such legislation.  Unless otherwise agreed to in writing by Buyer, Seller
shall cause its insurance carrier to agree in writing to waive its right to
subrogation with respect to Workers’ Compensation.


(b) Unless otherwise agreed to in writing by Buyer, Seller shall, at its own
expense, maintain insurance coverage with carriers acceptable to Buyer and in
the amounts set forth below in subarticle (c). Seller shall furnish to Buyer
either a certificate showing compliance with such insurance requirements or
certified copies of all insurance policies within ten (10) days of Contract
initiation.   The certificate shall name ** and Buyer as additional insured on
all liability policies, and shall provide that Buyer will receive thirty (30)
days’ prior written notice from the insurer if any coverage is suspended,
voided, cancelled or reduced in limit.  Seller’s furnishing of certificates of
insurance or purchase of insurance shall not release Seller of its obligations
or liabilities under
this Contract.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 9 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(c) Seller shall maintain insurance coverage in amounts not less than the
following: (i) Comprehensive General Liability - $1,000,000 for bodily injury
and property damage - combined single limit per occurrence, (ii) if motor
vehicles are
used  during  the  performance  of  this  Contract,  Comprehensive  Automobile
Liability, – $1,000,000 – bodily injury and property damage - - combined single
limit per occurrence, including all statutory coverage for all provinces/states
or countries of  operation, (iii)  Employers’ Liability  -  $1,000,000
per  occurrence. Buyer may also specify additional insurance coverage and
amounts as required based on its business requirements.
 
(d) All policies of insurance procured by Seller must be written as primary
policies, not contributing with or in excess of coverage that Buyer may carry.
Seller agrees that Seller, Seller’s insurer(s) and anyone claiming by, through,
under or on Seller’s behalf shall have no claim, right of action or right of
subrogation against Buyer and Buyer’s customer.


21.
Seller’s Property:

Unless otherwise agreed to in writing by Buyer, Seller, at its expense, shall
furnish, keep in good condition, and replace when necessary all machinery,
equipment, tools, jigs, dies, gauges, fixtures, molds, patterns and other items
("Seller’s Property") necessary for the production of the Goods. The cost of
changes to Seller’s Property necessary to make design and specification changes
directed by Buyer shall be paid for by Buyer after satisfactory evidence of such
cost, in such form and detail as Buyer may require, is provided to Buyer. Seller
shall insure Seller’s Property with full fire and extended coverage insurance
for its replacement value. Seller grants Buyer an irrevocable option to take
possession of and title to Seller’s Property that is special for the production
of the Goods upon payment to Seller of its net book value, less any amounts that
Buyer has previously paid to Seller for the cost of such items; provided,
however, that this option shall not apply if Seller’s Property is used to
produce Goods that are the standard stock of Seller, or if a substantial
quantity of like Goods are being sold by Seller to others.


22.
Buyer’s Property:

(a) All supplies, materials, tools, jigs, dies, gauges, fixtures, molds,
patterns, equipment and other items furnished by Buyer, either directly or
indirectly, to Seller to perform this Contract, or for which Seller has been
reimbursed by Buyer, shall be and remain the property of Buyer and shall be held
by Seller on a bailment basis (“Buyer’s Property”).  Seller shall bear the risk
of loss of and damage to Buyer’s Property.   Seller shall indemnify and save
harmless Buyer from all liens and claims upon Buyer’s Property arising from any
cause.
 
(b) Buyer’s Property shall (i) at all times be properly and safely stored and
maintained in good condition, reasonable wear and tear excepted, at Seller’s
expense; (ii) not be used by Seller for any purpose other than for the
performance of this Contract; (iii) be deemed to be personal property and shall
not be attached or affixed to real property; (iv) be recorded by Seller and
conspicuously marked by Seller as the property of Buyer; (v) not be commingled
with the property of Seller or with that of any other person; and (vi) not be
moved from Seller’s premises without the prior written approval of Buyer’s
Representative.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 10 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(c) Buyer shall have the right to enter Seller’s premises at all reasonable
times to inspect Buyer’s Property and Seller’s records with respect
thereto.  Upon the request of Buyer, Buyer’s Property shall be immediately
released to Buyer or delivered to Buyer by Seller, either (i) F.O.B. or F.C.A.
(as applicable)- Seller’s address on the face of the Purchase Order (Incoterms,
2000), properly packed and marked in accordance with the requirements of the
carrier selected by Buyer to transport such property, or (ii) as otherwise
directed to any location designated by Buyer, in which event Buyer shall pay to
Seller the reasonable costs of
delivering  Buyer’s  Property  in  such  manner  and  to  such  location.    When
permitted by law, Seller waives any lien or other rights that Seller might
otherwise have on any of Buyer’s Property for work performed on such property or
otherwise.


23. 
Government Property

In this Article,


“Government” means the Buyer’s customer in respect of the prime contract to
which this Contract relates;


“Government Property” means all property owned or leased by the Government and
provided to the Seller by the Buyer or the Government in relation to this
Contract.


(a) Seller agrees:



 
(i) 
to use Government Property solely for the purposes of this Contract;

 
(ii) 
that title in and to Government Property shall at all times remain with
theGovernment;

 
(iii) 
to  take  all  necessary  steps  to  protect  and  safeguard  GovernmentProperty
from loss, damage, destruction or theft; (iv) to tag and properly identify
Government Property;

 
(v)
 to segregate and secure Government Property so as to ensure that it does not
become commingled with property of the Seller or third parties;

 
(vi) 
not to incorporate Government Property into or attach it to any propertynot
owned by the Government, unless permitted in writing by the Buyer or the
Government;

 
(vii) 
not to permit Government Property to become a fixture or to be attached to real
property;

 
(viii) 
to periodically perform a physical inventory of all Government Property; (ix)to
bear the risk of any loss or damage to Government Property; and

 
(x) 
to create and maintain records of all Government Property and
permitaccess  to  those  records  by  the  Buyer  and/or  the  Government  as
requested.

 

 
(b)
In the event Seller is provided with Government Property to support engineering
and manufacturing activities relevant to the test and evaluation of form, fit
and function of an end item deliverable, Seller shall return the Government
Property to the Buyer or the Government in the same condition it was provided,
less reasonable wear and tear.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 11 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 

 
(c) 
Upon request, Government Property shall be immediately released, packed and
delivered in accordance with suitable commercial practice to the destination set
forth in the delivery instructions provided by the Buyer and/or the Government.




 
(d)
Disposal of Government Property shall only be as directed in writing by theBuyer
or Government.



24. 
Service and Replacement Parts:

(a) Seller shall: (i) maintain in inventory an adequate quantity of Goods as
necessary to fulfill all of Buyer’s Requirements (as defined herein) for a
minimum period of three (3) years following Contract initiation; (ii) supply to
Buyer all of
Buyer’s  Requirements  for  a  minimum  period  of  thirty  (30)  years  following
Contract initiation (“Required Inventory Term”); and (iii) maintain all supplies
and items (including drawings, specifications, tooling, fixtures, gauges)
necessary for Buyer’s Requirements for the Required Inventory Term (“Required
Supplies”).


(b) In the event Seller determines that it is unable to comply with (a) above,
Seller shall:  (i) provide Buyer with a minimum of twelve (12) months prior
written notice before Seller takes any action to discontinue its supply of
Buyer’s Requirements, and (ii) make available to Buyer, without restriction, all
Required Supplies as Buyer may deem necessary to facilitate Buyers ongoing
supply of Goods.


(c) Unless otherwise agreed to by Buyer, the price(s) for the Goods during the
first three (3) years following Contract initiation shall be fixed.  For the
remainder of the Required Inventory Term, the price(s) for the Goods shall be as
agreed to by Buyer and Seller.  Upon Buyer’s request, Seller shall make service
literature, technical support documentation, and other similar materials
available to Buyer, at no additional charge, to support Buyer’s service parts
activities.


(d) For the purposes of this Article, “Buyer’s Requirements” shall mean all
Goods required for use in Buyer’s manufacturing and service parts operations,
and Buyer’s rebuild, power, marine and industrial businesses.


25. 
Remedies:

The rights and remedies reserved to Buyer in this Contract are cumulative with,
and in addition to, any other rights and remedies provided by law or in equity.


26. 
Compliance with Laws; Customs; Export Controls:

(a) Seller shall (i) comply with all applicable laws, rules, regulations,
ordinances and orders of all applicable local, province/state and federal
government authorities (including but not limited to the **, United Nations Act,
and the United States Arms Export Control Act, International Traffic in Arms
Regulations, and Export Administration Regulations, as amended from time to
time, and (ii) procure all applicable registrations, licences/permits or other
official authorizations, and pay all fees and other required charges.
 
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 12 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
For routed transactions and without limiting the generality of the foregoing,
Buyer hereby authorizes Seller to act as the exporter and forwarding agent for
items being exported from the United States from Seller to Buyer.  Seller is
required to prepare and submit the Electronic Export Information and to
facilitate the export of items from the United States.


(b) Without limiting the generality of the foregoing, if the United States
Government requires an export licence, or other government approval, Seller
shall not transfer, by any means, directly or indirectly, any hardware,
software, technology, information or technical data disclosed under this
Contract to any individual or country without first obtaining such licence or
approval. Seller shall
provide  a  copy  of  license  to  **  prior  to  first  shipment  and  include
destination control statement.


(c) Seller agrees (i) to insert the substance of this Article in all
subcontracts entered into in connection with this Contract and (ii) that this
Article shall survive the completion, termination, or cancellation of this
Contract.


(d) Seller MUST complete appropriate ** Customs Invoices for all shipments
originating outside of ** destined to a ** address that originate from a point
outside of **. Seller’s failure to provide properly executed ** Customs Invoice
shall entitle Buyer, at Buyer’s option, to charge Seller for reasonable
administrative costs incurred. Seller shall refer to Buyer’s  website ** for
instructions on determining appropriate ** Customs Invoice.
 
(e) Upon Buyer’s request, seller shall promptly provide written certification
(i.e. ** certificate) to Buyer for all goods covered under a qualifying free
trade agreement. Seller shall refer to Buyer’s website for additional details on
providing ** certificates **.
 
(f) Sellers located outside ** shall promptly provide name, address, and phone
number of customs broker used by Seller to facilitate the customs clearance of
goods returned to Seller.
 
27.
Setoff/Recoupment:

Buyer shall have the right to setoff any amount owing to Buyer or any of its
affiliates and/or subsidiaries or any other contractual agreement between Buyer
and Seller or their respective affiliates and/or subsidiaries.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 13 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
28. 
No Advertising; Use of Trademarks:

Except as required by law, Seller shall not, in any manner, release any form of
public statement (including an advertisement or the creation of any website
content) related to this Contract or any work performed in connection with this
Contract, without Buyer’s prior written consent. Seller agrees not to use any
trademarks or trade names of Buyer without Buyer’s prior written consent. The
provisions of this Article shall survive the completion, termination, or
cancellation of this Contract.
 
29. 
No Implied Waiver:

The failure of either party at any time to require performance by the other
party of any provision of this Contract shall in no way affect the right to
require such performance at any time thereafter, nor shall the waiver of either
party of a breach of any provision of this Contract constitute a waiver of any
succeeding breach of the same or any other provision.
 
30. 
Assignment, Delegation; Subcontracting:

(a) Unless prior written consent is provided by Buyer, Seller shall not (i)
assign or transfer any of its rights or interest in this Contract, nor (ii)
delegate or subcontract any of its duties or obligations under this Contract.
This Article shall not limit Seller’s ability to purchase standard commercial
supplies or raw materials.


(b) No assignment, transfer, delegation or subcontract (“Assignment”) by Seller,
with or without Buyer’s consent, shall relieve Seller of any of its obligations
under this Contract, or prejudice any of Buyer’s rights against Seller, whether
arising before or after the date of any Assignment.


31. 
Relationship of Parties:

Seller and Buyer are independent contracting parties and nothing in this
Contract shall make either party the agent or legal representative of the other
for any purpose whatsoever, nor does it grant either party any authority to
assume or to create any obligation on behalf of or in the name of the other.
Nothing in this Contract shall be read to create any partnership, joint venture,
trust or other fiduciary relationship between the parties.
 
32. 
Governing Law; Jurisdiction; Dispute Resolution:

(a) The validity, performance, interpretation and construction of this Contract
and/or the rights and obligations of the parties arising under or in connection
with this Contract shall be governed and construed in accordance with the laws
of the ** and those of ** applicable therein, excluding its choice of law rules
and excluding the Convention for the International Sale of Goods.


(b) All disputes arising from or relating to this Contract, with the sole
exception of disputes regarding the creation or ownership of any and all
intellectual property, shall be irrevocably submitted to arbitration, to be
conducted in **, in accordance with the **.  In the event of any litigation, the
Seller expressly agrees and consents to exclusive venue and jurisdiction in the
courts of **, unless Buyer otherwise agrees in writing. Seller hereby waives any
defence of inconvenient forum in connection with the maintenance of any such
action or proceeding. Seller further agrees not to bring any action or
proceeding in any other court or jurisdiction and expressly waives any
subsequent objection to the judicial recognition or enforcement of any award
granted hereunder. The language to be used in any proceedings shall be English.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 14 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(c) The procedures set forth in this Article shall be the sole and exclusive
procedures for the resolution of Dispute(s) between the parties, arising under
or in connection with this Contract; provided, however, that a party may seek a
injunction equitable judicial relief if, in its sole judgment, such action is
necessary. Despite such action, the parties shall continue to participate in
good faith in the procedures specified in this Article.  Each party is required
to continue to perform its obligations under this Contract pending resolution of
any Dispute(s), unless to do so would be impossible under the circumstances.
 
33. 
Severability:

If any provision of this Contract is invalid or unenforceable under any statute,
regulation, ordinance, executive order or other rule of law, such provision
shall be deemed reformed or severed from this Contract, as the case may be, but
only to the extent necessary to comply with such statute, regulation, ordinance,
order or rule. The remaining provisions of this Contract shall remain in full
force and effect.
 
34. 
Gratuities:

Seller represents and warrants that neither the Seller, nor any of its officers,
directors, employees, agents or representatives (“Seller’s Employees”) have
offered or given, nor will Seller’s Employees offer or give, any kickbacks or
gratuities to any officer, director, employee, agent or representative of Buyer
or Buyer’s customer for the purpose of securing or amending this Contract or
securing favorable treatment under this Contract.
 
35. 
Anti-Corruption Compliance:

The parties agree that in pursuing this Contract and performing under it, they
will fully comply with the Foreign Corrupt Practices Act, the ** and other
applicable anti-bribery laws. Without limiting the generality of the foregoing,
the parties represent and agree that:
 

 
(a)
they have not and will not directly or indirectly offer, give, promise or
authorize anything of value to any government official, United Nations official,
political party, party official or candidate for office (“Public Official”) for
the purpose of obtaining or retaining business or gaining any competitive
advantage;

 

 
(b)
no Public Official has nor will benefit, directly or indirectly, from the
compensation that the parties may receive in connection with this Contract or
proceeds of any subcontract related thereto; and

 

 
(c)
they will cause their employees, directors and Subcontractors to comply with the
provisions of this Article in connection with this Contract and any subcontract
or agreement related thereto.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 15 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
36. 
Foreign Offset:

This Contract has been awarded with the cognizance of ** Industrial
Participation Programs, all offset credits resulting from this Contract are the
sole property of ** to be applied to the offset program of its choice. Seller
agrees, at no cost, to assist ** in securing appropriate offset credits from the
respective government authorities. Any offset credits earned resulting from
these transactions must receive written consent and authorization from ** prior
to use.


37. 
Privacy:

(a) In the event that during performance of this Contract Seller collects, uses,
or discloses Personal Information (as defined herein), of Buyer’s officers,
directors, employees, contract personnel, or any agents or representatives of
Buyer, Seller shall comply with all applicable international, federal, state,
provincial and local laws, rules, regulations, directives and governmental
requirements currently in effect and as they become effective relating in any
way to the privacy, confidentiality or security of such Personal Information.


(b) Seller agrees to maintain and implement a comprehensive, written information
security program that includes appropriate administrative, technical and
physical safeguards and other security measures designed to protect the security
and use of such Personal Information.  Seller agrees to notify Buyer immediately
in writing of any breach of this Article or any unauthorized use or disclosure
of or access to any Personal Information of which Seller becomes aware.  Seller
shall promptly take all necessary and advisable corrective actions, and shall
cooperate fully with Buyer in all reasonable and lawful efforts to prevent,
mitigate or rectify such breach or unauthorized use, disclosure or access.


(c) Promptly upon the completion, termination, or cancellation of this Contract,
or such earlier time as Buyer requests, Seller shall return to Buyer or its
designee, or irrevocably destroy if return is not reasonably feasible or
desirable to Buyer (which decision will be based solely on Buyer’s written
statement), each and every original and copy in every media of all Personal
Information in Seller’s possession, custody or control including, without
limitation, all information and materials that contain or are derived from
Personal Information.  Seller’s obligations under this Article shall survive the
completion, termination, or cancellation of this Contract.


(d) For the purposes of this Article, “Personal Information” means any
information about an identified or identifiable individual, including but not
limited to, birthday, age, social insurance number.


38. 
Entire Agreement; Amendments:

(a) This Contract, constitutes the entire agreement between Seller and Buyer
with respect to the matters contained herein and supersedes all prior oral or
written representations and agreements.


(b) This Contract may only be modified by a Contract Amendment issued in writing
and signed by Buyer’s Representative.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 16 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
39. 
Notices:

(a) All notices required or permitted to be given under this Contract shall be
deemed given if such notice is in writing and delivered (i) personally, (ii) by
prepaid courier or registered mail addressed to Seller’s representative or
Buyer’s Representative, as the case may be (the “Receiving Party”), at the
address set forth in the Contract, or (iii) by facsimile addressed to the
Receiving Party, at the address set forth in the Contract.


(b) The effective time of such notice: (i) if delivered personally, shall be on
the day on which it was delivered, (ii) if delivered by prepaid courier or
registered mail, shall be on the fifth (5th) business day after the time of such
mailing (if both parties are within **) or on the tenth (10th) business day
after the time of such mailing (if one party is located outside of **), or (iii)
if delivered by facsimile, shall be on the first (1st) business day following
transmission   (provided   that   evidence   confirming   transmission   receipt   is
provided).


40. 
Work on Buyer’s/Buyer’s Customer(s) Premises:

In the event that Seller and/or Seller’s subcontractor(s) must enter Buyer’s
premises and/or Buyer’s customer(s) premises for any reason in connection with
this Contract, Seller and/or Seller’s subcontractor(s) shall observe and comply
with all rules, procedures and policies established by Buyer and/or Buyer’s
customer(s), including those with respect to security and safety.


41. 
Records and Audit:

Seller shall maintain and the Buyer, or Buyer’s customer, or an authorized
representative of Buyer’s customer, shall have the right to examine and audit
all books and records relating to this Contract showing all costs incurred,
including direct costs such as labour, burden rates and subcontracts.  Such
books and records shall be made available at reasonable times at Seller’s
facility for up to three (3) years after final payment is made by Buyer
hereunder.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 17 of 17

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A1
Rev 12/16/2009

 
SECTION A, Annex A1
 
SHIPPING REQUIREMENTS
 
a. 
Seller agrees: (1) to deliver goods to buyer at seller's dock in accordance with
obligations outlined in FCA-Seller's Dock (Incoterms 2000) (2) suitably pack,
mark and ship in accordance with Buyer s packing standards and carrier
requirements to ensure lowest transportation cost and safe transport of the
goods. No additional charge shall be made to the Buyer unless otherwise stated
herein. If goods are to be exported from the United States, Seller agrees to 1)
ensure that the appropriate destination control statement (i.e. ITAR or EAR) is
referenced on Seller s commercial invoice and 2) provide Buyer s Export
Compliance Department with a copy of applicable US export authorization prior to
shipment of goods from the US.

 
b. 
No charge shall be made by Seller for drayage or storage, unless otherwise
stated herein.

 
c. 
All shipping units (e.g. cartons, crates, skids, etc.) must be individually
labeled, marked, or tagged clearly showing:

 
i. 
Supplier s name

 
ii. 
Complete Final Delivery Address

 
iii. 
Purchase Order Number Including Line & Release Number- If Applicable iv.Part
Number, Revision and Description

 
v. 
Quantity Shipped Per Part

 
vi. 
Shipping Unit number

 
vii. 
Package Weight Specify pounds or kilograms

 
viii. 
Waiver/Material Review Board (MRB) number where applicable

 
d. 
Returnable containers must be clearly identified as such on the container and on
the shipping documents.

 
e. 
It is imperative that any previous markings on the shipping units are completely
removed

 
f. 
Separate manifests and packing list must be provided for each Final
DeliveryAddress

 
g. 
Two copies of Packing Lists must be provided with each shipment, included inside
one of the shipping units (e.g. cartons, crates, skids, etc), and this unit must
show “PACKING LIST ENCLOSED”

 
h. 
All packing lists MUST include the following

 
i.
Supplier Name

 
ii. 
** Customer Contract Number If applicable

 
iii. 
Purchase Order Number including Line Item and Release

 
iv. 
Number

 
v. 
Part Number and Description

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A1
Rev 12/16/2009

 

 
vi. 
Quantity Shipped per Part

 
vii. 
Bill of Lading Reference

 
viii. 
Total Number of Pieces Shipped

 
ix. 
Total Weight Shipped

 
i.
Seller agrees to describe material on Bills of Lading or other shipping receipt
and to route in accordance with the routing instructions of the Buyer s
International Trade & Transportation Department. The ship-to address referenced
on Buyer s purchase order must be shown as part of the Bill of Lading. EXPEDITED
TRANSPORTATION PERMITTED ONLY WITH AUTHORIZATION FROM BUYER.

 
j.
Commercial invoice must be submitted in duplicate to the Accounts Payable
Department, **. The proper commercial description of the goods must be on all
invoices. Commercial invoices must show the marks, Numbers and Description of
the Packages and ** purchase order number where applicable.

 
k. 
Seller MUST complete appropriate ** Customs Invoices for all shipments
originating outside of ** destined to a ** address that originate from a point
outside of **. Seller s failure to provide properly executed ** Customs Invoice
shall entitle Buyer, at Buyer s option, to chargeSeller for reasonable
administrative costs incurred. Seller shall refer to Buyers website
**/purchasing/index.htm) for instructions on determining appropriate ** Customs
Invoice.



l.
(a) Seller shall (i) comply with all applicable laws, rules, regulations,
ordinances and orders of all applicable local, province/state and federal
government authorities governing the transportation of dangerous goods and
hazardous material and the, as amended from time to time, and (ii) procure all
applicable registrations, licences/permits or other official authorizations, and
pay all fees and other required charges.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A2
Rev 11/21/2008

 
SECTION A – Annex A2
 
TRADE CONTROLS
 
It is the policy of ** to conduct its business in compliance with all applicable
laws and regulations.  Further, it is the policy of ** to only conduct business
with suppliers who are registered with their government to participate in
activities related to the defense industry; have proven not to require
registration (i.e. commercial material, technology and/or services); are exempt
from registration by their government but authorized to participate in defense
activities (i.e. government agencies); or are not able to register as their
government does not have a registration program (export licenses may still be
required for the export of defense articles).


As such, all bidders are required to comply with the trade regulations as set
forth by their country’s government agencies responsible for export/import
authorization and compliance, and to advise ** of any and all restrictions that
may be imposed upon **.


End Use Information:


Suppliers to ** provide products and services supporting armoured vehicles
destined for customers worldwide. End use information is necessary to determine
the requirement for, and the completion of, export and import permit/license
applications. For reference, the text of the Buyer’s purchase order, or Letter
of Intent to purchase, provides an end use statement to significantly reduce the
requirement to complete individual End User Certificates.

 
Flowdown:
 
In the performance of any ensuing purchase order, Suppliers are required to
flowdown end use information as well as the requirement for export controls
compliance to their sub-tier suppliers. Suppliers are required to provide proof
of retransfer authorization to ** as applicable.
 
This sub-section is applicable to US bidders only: (information ** Bidders
begins on Page 3)


This section provides information to those suppliers who are manufacturers,
brokers and/or importers/exporters of defense articles, to include technical
data, and defense services subject to trade controls.
 
Jurisdiction of Parts:


The export and import of articles out of and into the United States, including
technical data and defense services, may be subject to the jurisdiction of the
US Department of State, Directorate of Defense Trade Controls (DDTC); the US
Department of Commerce, Bureau of Industry and Security (BIS); or the US
Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives
(BATFE).
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A2
Rev 11/21/2008

 
DDTC, in accordance with the Arms Export Control Act (AECA) and the
International Traffic in Arms Regulations (ITAR), is the organization within the
US Department of State charged with controlling the permanent and temporary
export and temporary import of defense articles, technical data, and defense
services covered by the United States Munitions List (USML).
 
BIS is responsible for implementing and enforcing the Export Administration
Regulations (EAR), which regulate the export and re-export of "dual-use"
commodities, software and technology (those that have both commercial and
military or proliferation applications); however, purely commercial items
without an obvious military use are also subject to the EAR. Export of items not
on the USML requires authorization by BIS either by exemption or export license.


BATFE is responsible for the permanent import of defense articles, as enumerated
on the US Munitions Import List (USMIL) into the United States.  Technical data
is not included on the USMIL and permanent imports of data do not require an
import authorization.


It is the Supplier’s responsibility to identify to ** the jurisdiction of the
goods they provide to ** – specifically if the goods are controlled under the
ITAR or the EAR.  The policy for designating and determining defense articles is
set forth at 22 CFR 120.3.  The intended use of the article or service after its
export is not relevant in determining whether the article or service is subject
to the controls of the ITAR.  Any item enumerated on the USML is deemed to be a
defense article or service and subject to the ITAR.  It is important to note
that the terms are defined broadly:


Ÿ
A  defense  article  is  any  good,  software  or  piece  of  technical  data  that  is  designed,
developed, configured, adapted or modified for a military application (22 CFR
120.3, 120.6)

Ÿ
A defense service includes the furnishing of any assistance, including training,
to foreign persons in the design, development, engineering, manufacture,
production, assembly, testing, repair, maintenance, modification, operation,
demilitarization, distribution, processing, or use of defense articles (22 CFR
120.6)


If there is doubt as to whether an article or service is in fact included on the
USML, the Supplier shall follow the Commodity Jurisdiction procedure set forth
at 22 CFR 120.4.
 
Registration for US Bidders
 
Any person who engages in the manufacture, brokering or exporting of defense
articles or furnishing of defense services must be registered as a manufacturer
and/or broker with the Directorate of Defense Trade Controls. Manufacturers who
do not engage in exporting must also register with DDTC.
 
There is no registration requirement for manufactures/exporters of goods under
the jurisdiction of the US Department of Commerce, Bureau of Industry and
Security (BIS).
 
The requirements for registration are set forth in the ITAR at 22 CFR 22.  In
addition to paying a registration fee, the regulations require that you provide
the US Department of State with specific information about your business,
including such information as:
Ÿ
The defense articles you manufacture and/or sell;

Ÿ
The defense services you provide;

Ÿ
The officers and directors of your company;

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A2
Rev 11/21/2008

 
Ÿ
Whether your company, or any of its officers or directors, have been convicted
of violating the Export Control Laws of the United States; and,

Ÿ
Whether your company is owned or controlled by a foreign company.

 
As these regulations can be quite complex, you may wish to seek the advice of
counsel or of an expert consultant to assist you in this process.
 
Proof of Registration and US Export Authorization for US Bidders:
 
As  part  of  your  response  to  this  RFP/RFQ/Purchase  Contract,  you  are  required  to
provide either your company’s DDTC registration number (per 22 CFR 122), a
statement that your company has determined no such registration is required, or
that your company has applied for registration. Use the form on page 6 of Annex
A2.
 
You must also provide confirmation no later than 30 days prior to registration
expiry that you have made the appropriate renewal applications to the US
Department of State, Directorate of Defense Trade Controls.   You must also
provide confirmation to Buyer once renewal has been granted.  Again, use the
form on page 6 of Annex F2.
 
Licensing for US Bidders
 
Registration does not automatically confer export rights or privileges, and is
essentially a precondition to the issuance of any export/import authorization.
Once registered, your business must request and obtain authorization from DDTC
for every permanent and temporary export and temporary import of defense
articles and/or services. This authorization can be in the form of a license,
agreement or exemption.
 
Export of items not on the USML requires authorization by BIS either by
exemption or export license.  BIS has determined that certain items may be
exported to certain countries, for certain uses, by any exporter.  Such a
published determination is an exemption.  It is not necessary to apply for
permission to export under an exemption.  Items under BIS jurisdiction that are
not authorized for export under an exemption require an export license for
export.  Export licenses are handled on a case-by-case basis and require
individual license applications.
 
Again, the regulations in this area are quite complex, and you may wish to seek
the advice of an outside expert if your company does not have the necessary
expertise in house.
 
Requirements for successful bidders:
 
1.
If your company has determined that a license is not required under either the
ITAR or the EAR, and that an exemption(s) will authorize all deliverables,
provide notice stating applicable ITAR and/or EAR exemptions to Buyer within 30
days of receipt of the purchase order. Please note that the ** Exemption (ITAR)
will be accepted as a valid exemption only in limited circumstances.

 
2.
If your company has determined one or more export license(s) and/or agreement(s)
are required from the US government to export the deliverables, forward evidence
that application has been made for these approvals (e.g., the license/agreement
application numbers) to Buyer within 30 days of receipt of the purchase order.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A2
Rev 11/21/2008

 
3.
Within 15 days of receipt of US government export approvals at your company, and
in any case prior to first shipment of deliverables, forward copies of the
approvals to Buyer. Buyer will in turn, and as required by ** law, attach your
license(s) or exemption citation(s) to Buyer’s application for ** export
permit(s). You are further required to advise Buyer prior to shipment of parts
if an export approval imposes special restrictions on use of a part (e.g.
serialization).

 
4.
You are further required to notify your Buyer in the event that an export
approval is expiring, has been suspended or revoked.

 
Notice of Name Change
 
At any time, and to the maximum extent practicable, Seller will immediately
notify Buyer of any pending  or  completed  acquisitions,  mergers,  and/or 
name/address  changes  regardless  of cause.  Seller will provide details
explaining cause.  This requirement applies regardless of whether Seller is
required to be registered with the DDTC.
 
The remainder of Annex A2 applies to ** bidders.
 
This sub-section is applicable to ** bidders only:
 
This section provides information to those suppliers who are manufacturers,
brokers and/or importers/exporters of defense articles, to include technical
data, and defense services subject to ** Export and Import Regulations.
 
** is administered by the ** for the regulation of access, in **, to controlled
goods listed in the ** within the **. In order to examine or possess controlled
goods and/or technology in **, the entity (business or individual) must be
registered with the **.  This includes individuals, partnerships, corporations
and other business enterprises.
 
The ** regulates the export and import of strategic and other goods out of, and
into, **.  Export permits cannot be issued unless the entity (business or
individual) is **-registered.  The ** authorized the ** Government to establish
an ** and an ** to control the movement of goods. ** within the ** authorizes
the import and export of goods requiring permits.  An export permit is required
before an item included on the ** may be exported from ** to any destination,
with the exception (in most cases) of the United States.
 
Registration for ** Bidders
 
The first step you must take is to determine your need to be registered with **
under the **. The requirements for registration are set forth on the ** web site
at **.  There is no fee to register; however, there may be internal costs for
complying with the **.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4of 6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A2
Rev 11/21/2008

 
You may wish to seek the advice of counsel or of an expert consultant to assist
you in this process.
 
Proof of Registration for ** Bidders:
 
As  part  of  your  response  to  this  RFP/RFQ/Purchase  Contract  you  are 
required  to provide either proof of your company’s registration under the **, a
statement that your company has determined no such registration is required, or
that your company has applied for registration. Use the form on page 6 of Annex
A2.
 
A successful bidder will  be required to provide the amount of US controlled
goods in their product; the regulatory authority for exporting that product from
the United States into **; and any subsequent retransfer authorization as
applicable.
 
You must also provide confirmation no later than 30 days prior to registration
expiry that you have made the appropriate renewal applications to the **.  You
must also provide confirmation to Buyer once renewal has been granted.  Again,
use the form on page 6 of Annex A2.
 
Notice of Name Change
 
At any time, and to the maximum extent practicable, Seller will immediately
notify Buyer of any pending  or  completed  acquisitions,  mergers,  and/or 
name/address  changes  regardless  of cause.  Seller will provide details
explaining cause.  This requirement applies regardless of whether Seller is
required to be registered with the **.
 
Completion of Trade Control Supporting Documents
 
In order for ** to retransfer certain US controlled articles or services, to
include technical data, to Supplier, Supplier may be required to execute a
Non-Transfer and Use Certificate (DSP-83) and/or a Non-Disclosure Agreement
(NDA).   If Supplier will not execute these documents as requested ** will not
be able to provide Supplier with US controlled goods.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5of 6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A, Annex A2
Rev 11/21/2008

 
TO:
**
   
FAX:
**
 
 
ATTENTION:
Supply Chain Management Export Compliance
 
 
SUBJECT:
Export Controls Registration Status

  
FROM:
       
Company Name
             
Company Address

 
EXPORT COMPLIANCE
 
CONTACT NAME:
 
 
 
TITLE:
 
 
 
PHONE NUMBER:
 
 
 
FAX NUMBER:
 
 
 
EMAIL ADDRESS:
 
 
 
SIGNATURE:
 

 
o
Notification of Registration from the ** is attached OR
Certificate of Registration from the ** is attached.

 
o
Application for Registration has been submitted.  The date of application was 
___________ Notification or Certificate of Registration will be forwarded once
received.

 
o
Registration under the ITAR (US) or ** is not required, as we provide commercial
material, technology, and/or services only.

 
o
Registration under the ITAR (US) or ** is not required, through government
exemption.

 
Note:
** can exempt ** entities from ** registration (ex. ** Government Department
or Agency).

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6of 6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
Section A – Annex A4
 
MATERIAL SAFETY DATA SHEET (MSDS) INFORMATION REQUIREMENTS
 
Introduction
The following policies and instructions are intended as guidelines for the
completion of Material Safety Data Sheets (MSDS) to Buyer’s standards. The
information provided will be used in programs to protect the health, safety and
environment of individuals and communities associated with the Buyer’s sites.
The chemical manufacturer, importer, distributor or employer preparing the MSDS
shall ensure that the information recorded accurately reflects the scientific
evidence used in making the hazard determination and complies with all
applicable international, national, state, province, and local laws.
 
Materials that require MSDSs
• 
All liquids, gases, pastes, powders, flakes, gels, aerosols, and many solids.

•
Any  product  which  generates  dust,  fumes,  fog,  vapor,  etc.,  during 
shipping,  storage, handling, use, or disposal.

• 
Any product with specific ventilation requirements.

• 
Any product with personal protective equipment (PPE) requirements or
recommendations.

• 
Any product stored in a pressurized cylinder or container.

• 
Any product that emits radiation higher than background.

• 
Any product intended to be altered, processed, etc., (e.g., cut, mold, grind).

• 
Lubricants or coatings on steel or other articles.

• 
“Articles” that will be processed by Buyer.

• 
“Consumer products” that are not used in a manner typical to a consumer.

 
Examples of these products include but are not limited to:
 
1.
Abrasives
2.
Acids & caustics
3.
Adhesives & sealers
4.
Castings, forging
5.
Cleaners
6.
Compressed gases
7.
Coolants & metalworking fluids
8.
Flux (e.g., soldering)
9.
Fuels (e.g., coal & gasoline)
10.
Insulating materials
11.
Lubricating oils & greases
12.
Nylons & other plastics
13.
Office supplies containing hazardous chemicals
14.
Oxidizers
15.
Paint & related chemicals
16.
Pesticides & biocides
17.
Printer’s inks
18.
Resins
19.
Soaps
20.
Solder
21.
Solvents
22.
Steel
23.
Welding rods & wires
24.
Wood

 
µ: Indicates an essential information standard that must be met for all
products.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
General instructions (Applicable to all MSDSs submitted to Buyer)
 
Language
The MSDS must be provided in the language of the country of origin.  A copy of
the MSDS must also be available in English.
 
Readability
The MSDS must be legible.  Font, point type, margin width and format for an MSDS
must allow for quality reproduction, copying, and faxing.
 
Blanks/Negative Responses
Blank data fields are not acceptable as a negative response.  Terms like “not
applicable (NA)”, “not established (NE)”, “not available”, “none”, “none known”,
“unknown”, “not determined”, etc., may be accepted in place of data on the MSDS
or addendum.  If abbreviations are used for these terms, a legend should be
provided explaining them.  For ** use, only “not applicable” (not app) or “not
available” (not ava) can be used as a negative response for a ** controlled
product.
 
Full Disclosure
Ingredients listed in Section 2 or on the addendum must add up to at least
100%.   (See Section 2 of this document for details.)
 
Confidentiality Policy
Any  MSDS,  attachment  or  addendum  marked
“confidential”  “proprietary”  “trade secret”  or words to that effect will be
returned to the supplier or destroyed.  Material marked “for Buyer’s use only”
will be accepted but will not constitute a secrecy agreement on the part of the
Buyer. Buyer does not sign secrecy agreements.  (See Section 2 of this document
for guidelines on protecting trade secret information.)
 
Addendum/Addenda
It is no longer necessary to fill out a Buyer MSDS form.  Instead, your
company’s MSDS may be submitted along with a separate page listing any remaining
data required by BUYER.   It may be called an addendum, attachment, additional
information or words to that effect.  This addendum, however, must be clearly
labeled with the trade name and should be dated.
 
Regulatory Compliance
All suppliers are expected to comply with local, regional, national and
international regulations. For example, the US and ** maintain listings ** and
** respectively) of chemicals approved for commercial commerce within their
borders that may require usage reports and/or are restricted in some fashion.
Suppliers must include this information on the MSDS.   Furthermore, the MSDS or
addendum must include:
• 
A listing of all ingredients constituting 1% or more of the product

•
A listing of all ingredients constituting 0.1% or more of the product that are
recognized as carcinogens

•
Written  statements  of  compliance  to  all  local,  regional,  national  and  international
regulations for all non-listed ingredients constituting less than 1% of the
product

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
 
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
(See Section 2 of this document for details.)
 
Dates (Policy & Definitions)
•
The MSDS date of preparation or effective/revision date must be less than 3
years old.

(See Section 1 for exceptions to this rule.)
•
Date of Preparation - The date the MSDS was prepared or originated.  This could
also be the effective/revision date.

•
Effective/Revision Date - The date the MSDS is considered to be as complete and
accurate as possible in describing the product as provided and relevant
information such as manufacturer/supplier name, address and phone number.   The
effective and/or revision date will change as the product formulation changes or
when new data on health, safety, environmental impact, regulations, toxicology
or handling information becomes available.

• 
Print Date - The print date will not be considered the effective date.

 
Essential versus Optional Information
The following 16 section format, based on the ISO 11014 and ANSI Z400.1
standards, is the preferred format for an MSDS, but other formats are
acceptable.
 
Those items identified with a circled star (µ) represent minimum requirements
that must be met for all materials. Those items not identified with µ are not
required, but are desirable.
 
Data sheets and addenda that do not meet these requirements will be labeled
non-compliant and remain so as long as these key areas of information are not
provided.  In these cases, BUYER sites will be encouraged to find alternate
materials from compliant suppliers.  Suppliers are strongly encouraged to supply
all the other remaining information but will not be labeled as non-compliant if
that information is incomplete.
 
The following are section-by-section instructions for Sections 1 - 16 of the
MSDSs.
 
SECTION 1 - Product and Company Identification
µ
1.
Indicate the product name or number as it appears on the label.
µ
2.
Provide appropriate synonyms that apply to the product.
µ
3.
Indicate the name of the manufacturer as it appears on the label. If the
supplier is different from the manufacturer, then clearly identify the
responsible party(ies) preparing or distributing the MSDS who could provide
additional information on chemical components and/or emergency procedures.
Include complete addresses and phone numbers for each party. Indicate the
specific nature of the phone numbers such as information, fax, emergency,
national emergency response lines (e.g., CHEMTREC - Chemical Transportation
Emergency Center USA, NRC - National Response Center USA, **.
 
4.
Indicate the preparer’s name and title and include a phone number if it is
different from the emergency or information phone number.
µ
5.
Clearly, indicate the date of preparation or the revision/effective date of the
MSDS. If the date is more than three years old and no changes have been made to
the data sheet (e.g. area code, address, verbiage) or the product, then a
written statement with a current date may be submitted and it will be considered
the effective date in lieu of revising the document.

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
 
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
SECTION 2 - Composition/Information on Ingredients
µ
1.
Buyer requires 100% disclosure of all ingredients found in a product. This means
an ingredient present at 1% or greater (0.1% for carcinogens) must be listed,
even if it is generally considered non-hazardous (e.g., water).In addition,
ingredients present at less than 1% in the product must be listed if those
ingredients would be present at 1% or greater in the “dry” product. (For
example, if zinc oxide is present at 0.7% in the product as shipped, but is
present at 1.2% after applying the product to a substrate, this ingredient must
be listed.) If a CAS (Chemical Abstract Services) registry number exists for an
ingredient, it must be listed along with the proper chemical name or common
chemical name or synonym on the MSDS or addendum. Exceptions to CAS number
disclosure for trade secret ingredients may be granted if a good chemical
description is provided (see below for an explanation of a “good chemical
description”).
         
If a CAS registry number of an ingredient is not available because the item is
not a discrete chemical that can be represented by a chemical formula or is a
mixture where the identity of individual components may be unknown or may vary,
then a good chemical description must be provided.  Examples of good chemical
descriptions include, but are not limited to, those shown in the following
table:

 

Unacceptable Name   Acceptable Name          
1.
Resin
 
1.
 [Alkyd or benzophenol or other] resin (see other examples below)
2.
Urethane resin/polymer
 
2.
Diphenylmethane diisocyanate (MDI) based urethane resin
3.
Polyurethane resin/polymer
 
3.
Diphenylmethane diisocyanate (MDI) based urethane resin
4.
Hydrocarbon resin
 
4.
Alkyd resin
5.
Plasticizer
 
5.
Phthalate plasticizer
6.
Surfactant
 
6.
Linear alkyd sulfonate (LAS)
7.
UV Absorber
 
7.
Benzotriazole
8.
Additive
 
8.
A specific chemical family is required
9.
Epoxy resin
 
9.
Bisphenol A diglycidyl ether epoxy resin
10.
Phenol resin/polymer
 
10.
benzophenol based resin
11.
Thickener
 
11.
Starch (gelatin, semi-synthetic cellulose)
12..
Pigment or Colorant
 
12..
Yellow iron oxide pigment
13..
Inhibitor
 
13..
Acetanilide
14.
Antioxidant
 
14.
â-Naphthylamine
15.
Curing agent
 
15.
TDI based urethane prepolymer
16.
Emulsifier
 
16.
Fatty acid emulsifier
17.
Detergent
 
17.
Alkyl benzene sulfonate (ABS)

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
  
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
µ
2.
Indicate  the  percentage  of  each  ingredient  in  the  product  and  identify  if  the  value
represents percent by weight or percent by volume.  Ranges should be within ñ5%
of the true value for all components (both hazardous and
non-hazardous).  Exceptions will be made in those situations where a ñ5% range
will not accurately describe the product (e.g., when the base oils vary from
batch to batch depending on crude oil availability).  For a WHMIS controlled
product for use, ranges must comply, at a minimum, with WHMIS
regulations.  Summation of exact percentages must equal 100%.  Summation of
maximum ranges must equal or exceed 100%. Summation of minimum ranges must equal
or be less than 100%.  Carcinogens and chemicals subject to national reporting
requirements by CAS registry number (e.g., SARA 313, NPRI) should be given in
exact percentages.  For non-carcinogenic ingredients present in the product at
<1%, but still provided on the MSDS, T for trace will be accepted in place of a
numeric value (for carcinogenic, biocide, flame retardant, and pigment
ingredients, T may be used for items < 0.1%). One item on the list may be listed
as “balance” or “remainder”.

 
•
If the ingredient is present in the product at less than 1% and is not a
hazardous substance, carcinogen, or known to cause toxicological problems in and
of itself, or during processing, but is still provided on the MSDS, then a
functional description such as “additive” will be acceptable.

   
•
In addition, similar items may be grouped (e.g., “colorants”), even if their
total is greater than 1% (0.1% for appropriate chemicals), provided that no one
chemical is present in the product at > 1%.

µ
3.
List  appropriate  exposure  guidelines  or  limits  for  all  of  the  product’s  components
identifying the source, e.g., OSHA PEL (Occupational Safety and Health
Administration Permissible Exposure Limits), ACGIH TLV (American Conference of
Governmental Industrial Hygienists Threshold Limit Values), NIOSH REL (National
Institute of Occupational Safety and Health Recommended Exposure Limits),
manufacturer standard, etc., and clearly indicating the units of measure for the
given guidelines.

 
µ
4.
For any ingredient that is not identified by the CAS number, the following
toxicological information requirements apply.
   
If  the  component  is  greater  than  10%  of  the  chemical  material,  industrial  hygiene
sampling, monitoring and/or toxicological data must be provided on the
component.
   
If the component is less than 10% of the chemical material, industrial hygiene
sampling, monitoring and/or toxicological data may be required.
   
If industrial hygiene or toxicity information is not available, then a statement
or words to that effect must appear on the MSDS or addendum.
   
See Sections 3, 8, 9, 10 and 11 for examples of  industrial hygiene and
toxicology information.

 
SECTION 3 - Hazards Identification

 
1.
Provide a clear, brief emergency overview describing the material’s appearance
and most significant immediate concerns for emergency response personnel. This
section may contain adverse human health effects, environmental effects,
physical or chemical hazards.
µ
 
2.
Indicate the primary routes of entry such as skin, eye, inhalation, and
ingestion or any combination thereof.  If no applicable information is
available; then a statement or words to that effect must appear on the MSDS or
addendum.
µ
3.
 
Describe medical conditions (e.g., asthma) which are generally recognized as
being aggravated by exposure to the product or its constituents. If no
applicable information is available, then a statement or words to that effect
must appear on the MSDS or addendum.

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
  
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
SECTION 4 First Aid Measures
µ
1.
Provide emergency and first aid instructions to be followed in the event of
overexposure to the product.  If no applicable information is available, then a
statement or words to that effect must appear on the MSDS or addendum.
 
2.
Describe any procedures to be used by trained medical personnel above and beyond
first- aid procedures in event of overexposure.
 
3.
List any known antidotes, if applicable.
 
4.
Include notes to physicians, if applicable.
 
5.
Provide advice for the protection of first-aiders, if appropriate.

 
SECTION 5 - Fire-Fighting Measures
µ
1.
Indicate the flash point of the product and specify the method used.  Use exact
values whenever possible.  For those instances where the flash point is
difficult to determine (e.g., it boils out of the cup), or extremely dangerous
to test, the following convention will be accepted: If the flash point is
greater than 212°F (100°C), then >212°F (100°C) may be used if the actual value
is unknown.  If the flash point is less than 0°F (-17°C), then <0°F (-17°C) may
be used.  If no applicable information is available, then a statement or words
to that effect must appear on the MSDS or addendum.
µ
2.
LEL/UEL (Lower Explosive Limits/Upper Explosive Limits) must be provided for
liquids and gases.  If no applicable information is available, then a statement
or words to that effect must appear on the MSDS or addendum.
 
3.
List autoignition temperature for the product, if applicable.
µ
4.
Specify the appropriate fire extinguishing media.  If no applicable information
is available, then a statement or words to that effect must appear on the MSDS
or addendum.
µ
5.
Indicate fire or explosion  hazards. If  no  applicable  information  is  available,  then  a
statement or words to that effect must appear on the MSDS or addendum.
 
6.
Describe special fire fighting procedures, if applicable.
µ
7.
Give health,  flammability and  reactivity ratings for  the product  using  NFPA
criteria, if available.

 
SECTION 6 - Accidental Release Measures
µ
1.
Indicate  steps  to  be  taken  in  case  material  is  released  or  spilled  including  recovery,
neutralization or disposal if they are different than section 13.
 
2.
Describe expected environmental impact resulting from the release of the
product.
 
3.
Provide information on secondary hazards and their prevention (e.g.,
contaminated surfaces may be slippery, post appropriate warnings, etc.).

 
SECTION 7 - Handling and Storage
µ
1.
Indicate storage precautions (e.g., incompatible products, conditions to avoid,
temperature requirements, etc.,).  If no applicable information is available,
then a statement or words to that effect must appear on the MSDS or addendum.
 
2.
Indicate handling precautions recommended for other activities associated with
the product such as grinding, power sanding, welding, etc.

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
  
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
SECTION 8 - Exposure Controls/Personal Protection
µ
1.
If  appropriate,  indicate  engineering  measures  or  controls  recommended  to  reduce
exposure including ventilation type and rate.
µ
2.
Provide any generally applicable personal protective equipment (PPE)
recommendations in accordance with the intended use of the product including
specific suitable materials (e.g., neoprene gloves - not impervious gloves;
safety glasses - not eye protection; organic vapor
respirator  -  not  respirator)  for  respiratory,  hand,  eye,  skin  and/or  body
protection.   If temperature and/or pressure conditions that warrant special
and/or additional PPE precautions.   If no applicable information is available,
then a statement or words to that effect must appear on the MSDS or addendum.
µ  
3.
If appropriate, indicate any specific hygiene measures or practices that should
be followed.

 
SECTION 9 - Physical and Chemical Properties
µ
1. 
Identify the physical and chemical properties that characterize the product
including
information  on  physical  state.    Report  data  in  appropriate  units  of  measurement  with
pertinent reference conditions and/or test methods.
µ
2.
List the specific gravity or range for all liquid and semi solid materials
(water = 1).  If a range must be used, then it should be no greater than 0.05.
 
3.
Indicate the density of the product.
 
4.
Provide the theoretical or analytical Volatile Organic Content (VOC) or
Reportable VOC (RVOC) in lbs./gal, gms/liter, or percent by weight, or if a
solid, in gms/gm or lbs/lb.

 
•
For surface coatings (such as paints, inks, and adhesives) and
solvent-based materials,
analytical  VOC  content  is  preferred  for  all  products  and  is  required  for  productive
materials.  The analytical method used must be specified (e.g., U.S. EPA Method
24 or 24a).

 
•
For non-surface coatings, any constituent with a vapor pressure >0.1 mm HG at
20°C or at intended use conditions (e.g., heated fluids) and/or containing < 12
carbon atoms is considered to be a Reportable VOC (RVOC). Additionally, light
naphthenic and paraffinic distillates should also be considered to be RVOCs.

 
•
If the VOC is 0 lb/gal, then a statement such as 0, zero, none, no VOC/RVOC
present, or words to that effect must appear on the MSDS or addendum.

 
•
If the product obviously has no VOC content because of its ingredients, physical
state (e.g., wood, oxygen, welding rod, inorganic) or generally accepted
processing practices, then the VOC/RVOC statement does not have to appear on the
MSDS or addendum.  If the product releases VOCs or RVOCs during processing
(e.g., plastics, elevated temperatures), then a VOC/RVOC value as described
above must be reported.

 
µ
5.
Provide a pH value or description. Use exact values whenever possible. Terms
such as acidic, neutral, caustic, or alkaline may be accepted in some situations
but more specific information such as <4 or >10 are preferred when actual values
are not available.In addition, specify if the reported pH represents the
packaged material (e.g., concentrate) or the typical use dilution. When a
dilution pH is given, list typical dilution percentage. If no applicable
information is available, then a statement or words to that effect must appear
on the MSDS or addendum.
 
6.
Indicate the specific temperature or temperature ranges at which changes in
physical state occur (e.g., boiling point, freezing/melt point).

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
  
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 7of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 

 
7.
Indicate the vapor density and specify the temperature.
 
8.
Indicate the vapor pressure in mm Hg and specify the temperature.
 
9.
Indicate the percent solid by weight and for paints by volume.
 
10.
Indicate the evaporation rate.  Specify the reference solvent (e.g., n-butyl
acetate or ether as equal to 1).
 
11.
Indicate the product’s solubility in water.
 
12.
Indicate the molecular weight of products that are pure chemicals (e.g., gases).
 
13.
Indicate the viscosity of the product as supplied and specify the temperature.
µ
14.
Include additional chemical and physical data as deemed necessary to promote
safe use and handling of the product (e.g., color, odor, radioactivity, particle
size, softening point, octanol/water partition coefficient).

 
SECTION 10 - Stability and Reactivity
µ
1.
State if the material is stable or unstable under normal, anticipated storage
and handling conditions of ambient temperature and pressure.
µ
2.
Indicate any hazardous material releases that will or may occur including both
potential and actual releases through normal processes such as baking, welding,
spraying, etc., that are not specifically listed as ingredients in Section 2 or
listed below as hazardous decomposition products.
 
3.
List any conditions such as heat, pressure, shock, or other physical stresses
that might result in a hazardous situation.
 
4.
Indicate incompatible materials that the product could react with to produce a
hazardous situation.
µ
5.
Indicate  hazardous  decomposition  products produced  by
burning,  oxidation,  heating  or chemical reaction (e.g., phenol, formaldehyde
and isocyanates.)
 
6.
State if the material is subject to hazardous polymerization and specify the
conditions that might induce polymerization.

 
SECTION 11 - Toxicological Information
µ
1.
Summarize the information on the various possible health effects, which might
arise if the user comes in contact with the product.  If no data is available on
the product, then information on the hazardous constituents may be
used.  Information may cover clinical test data on acute toxicity (e.g.,
LD50-oral/dermal [species specific], LC50-inhalation [species specific]),
irritation scores, target organs, effect and no-effect levels, species
differences, local effects, subchronic and/or long term toxicity, and
sensitization.  If applicable, list the information according to different
exposure routes (e.g., inhalation, skin contact, eye contact and ingestion).

 
•
If applicable, list effects due to single exposure, repeated exposure and
continuous exposure.

 
•
If applicable, list immediate and delayed effects.

 
•
If  applicable,  include  specific  results  from  studies  or  reports  in  areas  such  as
teratogenicity, neurotoxicity, mutagenicity, reproductive effects and
epidemiology.

µ  
2.
State the carcinogenic status of any ingredient per NTP, IARC, OSHA, ACGIH
and/or any other source appropriate to the country of origin and the country of
destination.

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
  
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 8of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 
SECTION 12 - Ecological Information

 
1.
Summarize  information  on  the  possible  environmental  effects  of  the
material  including potential environmental impact, soil mobility, product
persistence or degradability, bioaccumulation and ecotoxicology data.   If no
applicable information is available, then a statement or words to that effect
should appear on the MSDS or addendum.

 
2. 
Provide a Material Environmental Data Sheet (MEDS), if available.



SECTION 13 - Disposal Considerations
µ
1.
Recommend methods for safe and environmentally preferred disposal of
uncontaminated bulk product, residue, or emptied packaging.

 
SECTION 14 - Transport Information
µ
1.
List appropriate national and international information on codes,
classifications, hazardous material descriptions, proper shipping names and
packing groups for regulatory purposes differentiated by mode of transport.

 
 
•
US  Suppliers:    indicate  Department  of  Transportation  (DOT)  hazardous  materials
description/proper shipping name, hazard class, UN (United Nations)/NA (North
American) identification numbers and packing group according to 49 CFR 172.101
and other international restrictions as applicable.  Include classification
changes based on quantity, packaging or shipment.  If the material is not
regulated by DOT, include a statement to that effect.

 
•
** Suppliers: indicate ** classification and/or other international restrictions
as applicable.

 
2. 
Indicate additional transportation restrictions.

 
3. 
Specify any precautionary transport measures and/or conditions.

 
SECTION 15 - Regulatory Information
µ
1. 
Indicate information on regulations specifically applicable to the chemical
product and/or its constituents and include appropriate international and
national requirements.

 
•
US:

List the chemical identity of any EPCRA (SARA Title III) 302 Extremely Hazardous
Substance. Provide its threshold planning quantity (TPQ) and its reportable
quantity (RQ).

 
ð
Indicate the appropriate categories for the product under EPCRA (SARA Title III)
311 and 312 (i.e., immediate health hazard, delayed health hazard, fire hazard,
sudden pressure release hazard, and reactivity hazard).

Specify  product  components  subject  to  EPCRA  (SARA  Title  III)  313  reporting.
(See Section 2 for chemical name, CAS number and percentage requirements).

 
ð
Indicate whether the product or its constituents are listed in the EPA
inventory. Where appropriate include information on other elements of TSCA such
as Significant New Use Rule (SNUR), Final Consent Orders, Research and
Development Limitations, Export Notification Requirements, and Exemptions from
TSCA (e.g., pesticides, foods, and drugs).

 
ð
List the RCRA hazardous waste codes that apply to the product as packaged.

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
   
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 9of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
 Model Subcontract
Section A, Annex A4
Rev 3/1/2003

 

 
ð
List the CERCLA Reportable Quantity (RQ) for the product and its constituents.

 

 
•
**

 
ð
Workplace Hazardous Materials Information System (WHMIS) Hazardous Product Act -
Part II, Controlled Products Regulations; Hazardous Materials Information Review
Act and Regulations;

 
ð
** - ** or **, Export Notification.

 
ð
**

µ
2.
In the United States and/or **, list any state or province health & safety and
environmental regulations for ingredients contained in the product for the
states or provinces where the material is manufactured or marketed. Include
state right-to-know listed substances or specialized data requirements.

 
SECTION 16 - Other Information
 
1.
Use this section for information that does not fit into a previous
category.  Examples of data to include here are: label text, hazard ratings,
revision indicators, key/legend, references, recommended use, special training
needs and possible restrictions.

 
2. 
Indicate the sections that have been revised or changed since the previous issue
of the MSDS.

 

--------------------------------------------------------------------------------

µ: Indicates an essential information standard that must be met for all
products.
 
** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 10of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section B
Rev 03/05/2009

 
SECTION B                                                                                                              
 
ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO CONTRACTS ISSUED UNDER A
GOVERNMENT CONTRACT
 
When the work and materials covered by this order are for use under a
Government contract an acceptance of this order constitutes an acceptance of the
following terms and conditions:
 
1. 
Notice Of Government Contract

Seller acknowledges that it has been notified that the work and materials
covered by this order are for use under a Government contract, hereinafter
called the “Government Contract”.
 
2. 
Access to Seller's Facilities

Access to all reasonable facilities of the Seller will be granted for
representatives of Buyer, and/or Government representatives visiting in an
official capacity upon pre-arranged notice.
 
3. 
Inspection

Seller agrees to provide and maintain a quality system, which satisfies the
requirements specified in this order. Seller’s quality system and manufacturing
processes shall be subject to review, verification and analysis by Buyer, the
Government and the Government’s representatives. All work and materials covered
by this order shall be subject to inspection and test by the Buyer and/or the
Government at all times and places and, when practicable, during manufacture.
Both the Government and Buyer shall have the right to reject any work and
materials found to be defective or not in accordance with the drawings or
specifications, and shall have the right to require its replacement or
correction.

 
If an inspection is made by Buyer or the Government on the premises of Seller or
its subcontractors, Seller shall provide all reasonable facilities and
assistance for the safety and convenience of the Buyer’s or Government’s
representatives in the performance of their duties and shall provide test pieces
and samples which may reasonably be required by such representatives.  All
inspection and evaluation shall be performed in such a manner as will not unduly
delay the work.

 
Seller shall keep proper and adequate inspection records which shall at all
times be open to examination by the Buyer’s and/or Government, who may make
copies there from.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section B
Rev 03/05/2009

 
4. 
Interchangeability of Components

If an end item or any component part thereof, which Buyer does not possess
design control:
 

 
a) 
The Seller shall maintain a change control system to ensure configuration
control for the thirty (30) year period following contract award. The Seller
shall not make any changes to the product without prior written approval from
the Buyer where design changes affect "form, fit and function".

 

 
b) 
All changes must be reflected in appropriate documentation, manuals, spares, and
repair parts. The Buyer reserves the right to request a physical configuration
audit (PCA) at the Seller's manufacturing facility during the contract period.
The Seller shall be responsible for both conducting the "PCA" under Buyer
supervision and incorporating any disclosed discrepancies into the Seller's
configuration identification.

 

 
c) 
The Buyer encourages any design change suggestions with respect to safety,
reliability, quality, manufacturing cost performance, or any other aspect of
product improvement.

 
5. 
Continuing support

Seller acknowledges that the Buyer is obligated to provide the material and work
covered by this order to its products for the expected life of those
products.  Seller agrees that in the event this order is cancelled pursuant to
the provisions of the Terms and Conditions of this Purchase Order or in the
event that Seller fails or is unable to provide the above support, Seller shall
immediately provide Buyer with all drawings, data and technical information
necessary for the manufacture of the material and work covered by this order and
Buyer shall have the right to manufacture or have manufactured for it the
material and work covered by this order.


6. 
Technical Information

Seller agrees to treat as confidential, agrees not to disclose to third parties,
agrees to use only for the fulfillment of this order, and agrees that Buyer has
proprietary rights to any and all technical information which Buyer shall have
disclosed or may hereafter disclose to Seller in connection with the goods or
services covered by this order and to technical information related to the
goods, or the part thereof, created or developed specifically for Buyer
hereunder.
 
7. 
Subject To All Laws

Seller agrees to comply with all applicable Federal, State, Provincial or local
laws or ordinances. Without limitation, Seller shall comply with all labour
conditions, and with all health conditions and requirements, from time to time
applicable.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section B
Rev 03/05/2009

 
8. 
New Material

Seller represents that the material, including any former Government property
provided under this order are new (not used or reconditioned, and not of such
age or so deteriorated as to impair their usefulness or safety).


10.
Pertains To Purchase Orders Placed By ** To AustralianSuppliers Only - Special
Term (Australia)

 
Goods and Services Tax
  
Seller shall amend the price for goods (other than goods supplied by an overseas
Seller) and/or services supplied under this contract to reflect the amount of
any goods and services taxes imposed by Australian law on the supply of such
goods and/or services, provided that the Seller shall:



 
a) 
notify Buyer of amounts of such taxes

 

 
b) 
provide the Buyer with a tax invoice, as that term is defined in the relevant
goods and services tax legislation, on the day following the date the goods are
dispatched or the services are provided to the Buyer; and

 

 
c) 
do all things necessary (including, without limitation, registering with any
required government authority) to enable Buyer to claim any credits or other
benefits available for such taxes, or to otherwise comply with its obligations
under the relevant goods and services legislation.

 
Buyer reserves the right to review this Paragraph after the introduction of any
new legislation imposing any taxes contemplated by this Paragraph.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Section B, Annex B7
Rev A, October 2011


SECTION B – Annex B7
 
ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO CONTRACTS ISSUED UNDER ** CONTRACT
 
When the work and materials covered by this contract are for use under **
contract, this contract shall be a defence contract within the meaning of ** and
shall be read accordingly. Acceptance of this contr    act constitutes an
acceptance of the following terms and conditions:
 
1. 
Subcontracting

Except as otherwise provided in this Article, Seller shall not subcontract nor
sublet any work nor make any purchases without prior approval pursuant to
Subarticle 1.2 and any such Subcontracts, sublets or purchases made without such
approval shall not bind nor obligate Buyer in any manner.
 
 
1.1.
Seller shall submit any request to subcontract, sublet or make any purchase to
Buyer by written notice for prior approval. The Notice shall include the part
number, model number, or description of service that will be listed with the
Subcontractor and/or supplier. Buyer may, upon receipt of a Notice, approve the
request. If Buyer does not notify Seller of its refusal to approve the request
within thirty (30) days, Seller may assume that such approval has been granted.

 

 
1.2. 
Without the prior written approval of Buyer, Seller may:

 

 
1.2.1.
 subcontract or sublet work to any one Subcontractor to a value not exceeding
$500,000 in the aggregate.

 

 
1.2.2. 
make off the shelf purchases and purchases of such standard articles and
materials as are ordinarily manufactured or produced by mills and manufacturers
in the normal course of business ; and

 

 
1.2.3. 
authorize its first and subsequent tier Subcontractors to subcontract, sublet or
make purchases as permitted in Section 1.2.1 or 1.2.2 above.

 

 
1.3. 
Except as otherwise provided in this article, Seller shall follow
Seller’scompetitive process for the subcontract or the sublet of any work of any
kind or to make any purchase in connection with this contract.

 

 
1.4.
Buyer or ** Government reserves the right to audit both Seller’s procedures and
the application of said procedures at any time to ensure that Seller maintains
the fairness and integrity of its selection process. Seller shall, upon request,
provide Buyer or ** Government with access to all relevant documentation to
allow for reasonable assessment of the selection procedures used in the
procurement relative to this contract within twenty (20) days of such request.

 

--------------------------------------------------------------------------------

** Proprietary Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Section B, Annex B7
Rev A, October 2011

 
 
1.5.
Seller recognizes that Buyer or ** Government Representatives, from time to
time, may wish to meet with Subcontractors or suppliers. Any meetings between
Buyer or ** Government Representatives or its authorized representatives and the
Seller or the Seller’s suppliers shall be arranged through the Seller. Buyer may
however, arrange such a meeting should the Seller refuse or neglect to arrange
any such meeting following notice from Buyer or ** Government representatives.

 

 
1.6.
Seller shall bind its suppliers to all those relevant terms of the Contract in
order that they shall always be able to satisfactorily perform their obligations
in such subcontracts, sublets or purchases in a manner fully consistent with the
due fulfillment of the terms of this contract by Seller. Deviations from the
terms of this contract, including any termination rights in this contract, shall
be at Seller’s entire risk.

 
 
1.7.
Notwithstanding any other terms of this contract, Seller shall always be fully
responsible and liable for any matters or things done or provided by any
Subcontractor or supplier pursuant to this contract.

 
 
1.8.
No act nor omission of Seller, whether occurring before or after the Effective
Date of this contract, shall have the effect of rendering any monies payable by
Buyer under this contract to any person, firm or corporation, other than the
Seller, unless Buyer consents thereto in writing.

 
 
1.9.
Subcontracts which contain security requirements or requiring access to
SENSITIVE (Designated/Classified) information or assets shall not be awarded
without the prior written consent of the Industrial Security Division of **.

 
2. 
Examination of Records By ** Government

When the work and materials covered by this contract are for use under a **
Government contract Seller shall keep proper accounts and records of the cost to
Seller of the work and materials covered by this contract and of all
expenditures or commitment made by Seller in connection therewith and the
invoices, receipts and vouchers relating thereto. Such accounts, records,
invoices, receipts and vouchers shall at all times be open to audit and
inspection by the Government or its duly authorized representatives (who may
make copies thereof and take extracts therefrom) at any time until the
expiration of six (6) years from the end of the calendar year in which this
contract is terminated or completed. Seller shall provide all facilities for
such audits and inspections and shall furnish the Government and its authorized
representatives with all such information as it or they may from time to time
require with reference to such accounts, records, invoices, receipts and
vouchers. Seller shall not, without the consent of the Government, dispose of
any such accounts, records, invoices, receipts and vouchers, but shall preserve
and keep the same available for audit and inspection at any time during such
retention period.
 

--------------------------------------------------------------------------------

** Proprietary Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Section B, Annex B7
Rev A, October 2011

 
3. 
Not Used.

 
4. 
Not Used.

 
5. 
Translation Rights

Buyer or Government of ** shall have the right to translate technical
information and any other materials developed, conceived or provided by Seller
as part of the work under this contract and in which copyright exists, in the
official languages of **. All restrictions on the use and disclosure of such
technical information set out in Section A, clauses17 and 18 shall apply to the
translated versions. Buyer/Government shall reproduce Seller’s copyright notice,
if any, on all translations. Copyright in any translation made shall vest in
Buyer/Government but this copyright shall be subservient to Seller’s copyright,
if any, in the original technical information provided.


6. 
Controlled/Hazardous Products

“Controlled Products” are products, substances, materials, or wastes that are
banned, being phased out, regulated or restricted under any applicable law. The
use of any new Controlled Products as part of this contract shall be submitted
to Buyer for review and approval prior to use. A review in consultation with
Buyer shall be conducted to determine whether replacement by other less
hazardous Controlled Products that meet performance requirements can be
utilized.


As part of any design change requirements or efforts related to this contract,
Seller shall provide a list of all Controlled Products to be incorporated into
the design and justification for its use for review and approval by Buyer. Where
possible, Seller shall use the least hazardous Controlled Products while
maintaining operational effectiveness.
 
7. 
Security and Protection of the Work

When the contract, the work, or any data/documentation is identified as SECRET,
CONFIDENTIAL, or PROTECTED, Seller shall at all times take all measures
reasonably necessary for the safeguarding of the material so identified in
accordance with the Industrial Security Manual (June 1992). Buyer or Government
shall be entitled to inspect Seller’s premises and the premises of a
Subcontractor at any tier for security purposes at any time during the term of
the contract, and Seller shall comply with all written instructions issued by
Buyer / Government. In the event a subcontract is awarded to a foreign supplier,
the foreign supplier shall be security cleared by their responsible National
Security Authority (NSA) and shall adhere to all instructions issued by their
NSA. All designated/classified data given to Seller, or reports produced by
Seller as a result of this undertaking, must be returned on the completion of
the contract, or when requested by Buyer / Government.
 
8. 
Royalties

 
8.1.
The term “Royalties” includes any costs or charges, including any claims for
damages based upon the use or infringement in any country, in the nature of
royalties, license fees, patent or licence amortizations costs and the like, and
all other payments analogous to such for the use of, or rights in copyrights,
registered industrial designs, trademarks, trade secrets, patents and patent
applications or other intellectual property right, and any similar costs or
expenses incurred as a result of the exercise by any person of moral rights as
defined in the **

 

--------------------------------------------------------------------------------

** Proprietary Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Section B, Annex B7
Rev A, October 2011

 

 
8.2. 
Seller shall:

 
(i)
report in writing to Buyer prior to commencement of this contract and during the
performance of this contract the amount of Royalties which Seller will pay, may
be obligated to pay, or proposes to pay in respect of performing this contract,
the basis of the Royalties, and the parties to whom the same are payable;

 
 
(ii)
promptly advise the Buyer of any and all claims which would or might result in
further or different payments by way of Royalties being made by Seller or any of
Seller’s subcontractors, and

 

 
8.3.
If and to the extent directed by Buyer upon instructions from the Government of
**, Seller shall not pay and shall direct Seller’s subcontractors not to pay any
royalties in respect of performing this contract. In the event of such direction
by Buyer, and subject to the compliance by Seller with the foregoing provisions,
Buyer shall indemnify the Seller and its subcontractors from and against all
claims, actions, suits or proceedings for payment of such royalties as are
covered by the direction. Seller shall not be entitled to any payment in respect
to any Royalties included in the contract price to which the indemnity provided
applies.

 
9. 
Not Used.

 
10.
Section A, Clause 18 shall be deleted and replaced as follows: Intellectual
Property and Copyright:

 
10.1.
Definitions:

 
i
"Firmware" means computer program stored in integrated circuits, read- only
memory or other similar devices;

 
ii 
"Invention" means any new and useful art, process, methodology,technique,
machine, manufacture or composition of matter, whether or not patentable, first
conceived, developed or reduced to practice as part of the Work under the
Contract;

 
iii
"Software" means computer programs whether in source or object code (including
Firmware), computer program documentation recorded in any form or medium, and
includes modifications to any of the foregoing; and

 
iv
"Technical Information" means all information of a scientific or technical
nature relating to the Work, recorded in any form or medium and whether or not
copyrightable, and specified to be delivered to Buyer as part of the Work under
the Contract, including, but not limited to, any Inventions, designs, methods,
processes, techniques, know-how, schematics, experimental or test data, reports,
drawings, plans, specifications, collections of information, manuals,
publications and any other documents, Software and Firmware; and

 
v 
"Intellectual Property Right" means any intellectual property rightrecognized by
law, including any intellectual property right protected by legislation such as
patents, copyright, industrial design, integrated circuitopography, and plant
breeders’ rights, or subject to protection under the law as trade secrets and
confidential information.

 

--------------------------------------------------------------------------------

** Proprietary Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4of 7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Section B, Annex B7
Rev A, October 2011

 

 
10.2.
The Seller must promptly report and fully disclose to the Buyer all Inventions,
and must deliver to the Buyer all Technical Information not later than the time
of completion of the Work or at such earlier time as this Contract may specify.

 
i
The Seller shall, in each disclosure under this Sub-article, indicate the names
of all Subcontractors, if any, in which Intellectual Property Rights to any
Inventions have vested or will vest.

 
ii
The Buyer and the Government of ** have the right, at reasonable times and at
their cost and expense, to examine all records and supporting data of the Seller
that the Buyer or the Government of ** reasonably deems pertinent to the
identification of Inventions. This provision does not affect the Seller's
obligation to retain accounts and records as required by the ** nor the
Government of ** rights thereunder.

 

 
10.3.
Without divesting Buyer or any third party of Intellectual Property Rights
thathave come into being prior to the Contract or that relate to GFI supplied by
Buyer during the Contract, copyright, patent and all other Intellectual Property
Rights to all Technical Information shall, immediately upon their conception,
development, reduction to practice or production, vest in and remain the
exclusive property of the Seller and/or its Subcontractors.

 

 
10.4.
The Seller hereby grants to Buyer and the Government of ** a non- exclusive,
irrevocable, worldwide, fully paid and royalty-free license to use any Invention
or Technical Information solely for the following purposes:

 
i
Use, operation, maintenance, repair or overhaul of the Goods by Buyer, but not
for manufacturing purposes;

 
ii
Manufacturing of spare parts for the use, maintenance, repair or overhaul of any
part of the Goods by Buyer in an emergency situation if those parts are not
reasonably available from the Seller to enable timely use, maintenance, repair
or overhaul; or

 
iii 
Further development, alteration, integration or enhancement of any partof the
Goods by Buyer.

 

 
10.5.
Buyer's license with respect to any Technical Information that is Software
excludes the right to further develop, alter, enhance or otherwise modify that
Software unless the owner of the Software, which may be the Seller or a
Subcontractor otherwise, agrees.

 

 
10.6.
In any disclosure, sublicense, or authorization to use, made or given by Buyer
to a contractor engaged by Buyer solely for any of the purposes contemplated in
Para 10.4, Buyer must require that contractor to agree to maintain the
confidentiality of the Technical Information and not to use any Technical
Information except as may be necessary to carry out that work for Buyer, and
must require the Seller to return the Technical Information to Buyer upon
completion of the work.




 
10.7.
The Seller may refuse to grant any such right to disclose, sublicense or
otherwise authorize the use of any Technical Information related to the Goods
for the purposes contemplated in Para 10.4 (i) where the Seller is willing to
perform the maintenance, repair or overhaul work for Buyer on reasonable
commercial terms. The Seller must promptly notify Buyer whether consent will be
granted by the Seller and if not, the reasons why.

 

--------------------------------------------------------------------------------

** Proprietary Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5of 7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Section B, Annex B7
Rev A, October 2011

 

 
10.8.
Although Buyer has no right to disclose, sublicense, or otherwise authorize the
use of any Technical Information by any third parties whatsoever for any
purposes contemplated in Para 10.4 the Seller and Buyer agree that during the
lifetime of the Goods, Buyer may require the further development, alteration,
integration or enhancement of any part of them. Therefore, during such period,
the Seller agrees to either perform itself or to subcontract the performance of
such work under terms and conditions agreeable to the Seller and Buyer that will
provide Buyer with the optimum accomplishment of Buyer's requirement for timely
performance, high quality and low price.

 

 
10.9.
Buyer must provide the following information to the Seller concurrent with
providing any Technical Information to third parties and/or Sellers in
accordance with Para 10.6:

 
i 
A list of all third parties and Sellers that have received TechnicalInformation;

 
ii 
The intended or actual use of the Technical Information; and

 
iii 
The expected completion date of the work for which the TechnicalInformation has
been supplied.

 

 
10.10.
Buyer's license under Para 10.4 shall not be affected by any transfer of title
to, or assignment or license of, any Invention or Technical Information by the
Seller to any third party.

 

 
10.11.
The Seller must not, without the written permission of the Buyer, deliver any
Technical Information hereunder unless the Seller owns or has procured the
rights necessary to provide the license to Buyer set out in Para 10.4

 

 
10.12.
Wherever practical, the Seller must mark or identify any Technical Information
delivered to Buyer under this Article as "Property of (Seller or Subcontractor,
as appropriate).  Buyer must not be liable for any unauthorized use or
disclosure of Technical Information that could have been so marked or identified
and was not.

 

 
10.13.
Technical Information may contain information and data which is or becomes
either publicly available without breach of Buyer's obligations hereunder, or is
available from a source, other than the Seller, except any source that is under
an obligation not to disclose such information or data. Such information or data
is hereinafter referred to as the "Publicly Available Technical Information".
The restrictions on use and disclosure of Technical Information contained in
this Article do not apply to Publicly Available Technical Information. However,
the remainder of the Technical Information  which includes such Publicly
Available Technical Information shall be subject to the restrictions on use and
disclosure contained in this Article.

 

 
10.14.
Notwithstanding the foregoing provisions of this Article, modifications made by
the Seller to Document Type Definition's (DTD) and Format Output Specification
Instance's (FOSI) must be furnished to Buyer without any restrictions on use or
disclosure.

 

--------------------------------------------------------------------------------

** Proprietary Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6of 7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Section B, Annex B7
Rev A, October 2011

 
11.
Section A, Clause 19 shall be deleted and replaced as follows:
Indemnification: Seller shall indemnify and hold Buyer harmless from and against
any liability, claims, demands or expenses (including attorney’s and other
professional fees) for: (a) damages to the property of or injuries (including
death) to Buyer, its employees or any other person arising from or in connection
with Seller (including its agents, employees and subcontractors) performing this
contract; (b) any liens, attachments, charges or other encumbrances; or (c)
claims upon or in respect of any materials, parts, work in process or finished
work furnished to, or in respect of which payment has been made by Buyer .

 
12.
Not Used

 
13.
Not Used.

 
14.
Not Used.

 
15.
Agreement

Buyer shall not in any way be bound nor obligated to enter into any other
agreements with Seller.
 
16.
Survival

In the event of contract completion, termination, or expiration, all of the
Parties obligations under the warranty, intellectual property, confidentiality
and any other provisions of this contract which, by the nature of the rights or
obligations set out therein, may be reasonably expected to, shall survive.
 

--------------------------------------------------------------------------------

** Proprietary Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 7of 7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
QUALITY CLAUSES

--------------------------------------------------------------------------------

Material Supplied To Purchase Orders Must Be In Accordance With The Quality
Clause Requirements Outlined on the Purchase order as follows:

--------------------------------------------------------------------------------

 
EQD2A.0 (01/01/99) ** Source Inspection
 
** source inspection/acceptance is required on this order. Supplier shall notify
the buyer five (5) working days prior to start of acceptance test or inspection
to allow for scheduling of a ** quality representative to be in attendance. The
supplier shall have technical data (e.g. drawing, QAR, specification,
certification, etc.) available for use in support of source inspection.
 
QG3.3 (07/20/09) ** Minimum System Requirements
 
Supplier must provide and maintain a Quality System that is acceptable to ** and
government. In addition, all measuring and test equipment used to inspect the
items delivered against this contract shall be calibrated by the supplier
utilizing standards whose calibration is certified as being traceable to the
National Institute of Standards and Technology. These systems are subject to
approval and periodic reviews by ** to determine acceptability. ** contracted
suppliers are responsible to document and control any portion of this contract
that is performed by either the contracted supplier or any tertiary supplier. In
view of the above contracted suppliers are responsible for extending ** contract
requirements to any tertiary supplier.
 
QG4.3 (12/21/98) Commercial Requirements
 
The products provided shall meet the characteristics of this commercial catalog
item, conform to the producer's own drawings, specifications, standards and
quality assurance practices and be the same as offered for sale in the
commercial market. ** reserves the right to require proof of such conformance.
 
QG5.2 (04/18/00) C = O Sampling Plan
 
Product inspected by a sampling plan for delivery on this purchase order must
use an acceptance number zero; i.e. accept on zero defects and reject the lot on
one or more defects. AQLs may be used to establish the proper sample size
however the acceptance number is zero.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page

 
** Proprietary Information
See Restriction on First Page
**
Page 1 of 16
 
29 Sept 2010 Rev. K

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**


QUALITY CLAUSES


QG6.0 (12/21/98) Material Review Board


Limited material review board (MRB) approval is granted on this purchase order.
This authority is limited to minor non-conformances that only impact internal
supplier drawings. MRB is not allowed for any characteristic or performance
requirement which impacts/violates the ** drawing package. A quarterly report
will be provided to **-SQA summarizing MRB activities and the associated
corrective action. Government participation is not required for MRB.


QG7.0 (9/26/01) ISO 9000 System Requirement


The supplier must maintain a quality management system that is registered to ISO
9000. The system is subject to approval and/or periodic review by **/Government.
** contracted suppliers are responsible to document and control any portion of
this contract that is to be performed by them and extend applicable portions of
this contract to any tertiary suppliers.


QJ21.1 (12/8/97) Inspection Delegation


The supplier shall conduct all required inspections as agreed upon in accordance
with supplier instruction contained in **. The above shall be accomplished
through the use of the ** approved delegate only who is responsible for the
adequacy and accuracy of said inspection. Failure of ** to inspect the goods
shall not limit any of ** rights as included under the terms and conditions of
this contract to recover damages from seller for supply of defective goods. This
program is subject to termination with minimum notice for reasons defined in **.
All specified documents referenced in the purchase order (i.e. certifications,
test reports, etc.) are not to be shipped with the product. These records are to
be maintained at the supplier's facility, under delegate control, and are
subject to ** verification upon request. The records must be retained for five
(5) years after completion of deliveries and payment thereof under this purchase
order. This paragraph takes precedence over remaining quality requirement
clauses for data submittals.


QJ7H.0 (10/5/98) Government GSI


Government inspection is required prior to shipment from your plant. Upon
receipt of this order, promptly notify the government representative who
normally services your plant so that appropriate planning for government
inspection can be accomplished. In the event the representative or office cannot
be located, our purchasing agent should be notified immediately

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 2 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


QJ8.1 (1/18/88) Government Selective Evaluation


During performance on this order, your quality control or inspection system and
manufacturing processes may be subject to review, verification and analysis by
authorized government representatives. Government release of product prior to
shipment is not required unless you are otherwise notified by ** purchase order
supplement.


QK9.1 (1/19/99) QAP-Cert (Fill In)


Special quality assurance requirements (QAR, QAP, SQAP, SPEC, etc) apply to the
item(s) being procured under this contract. The supplier shall have documented
objective evidence on file verifying conformance to specific characteristics
referenced in the requirement. The objective evidence shall be made available to
** on request within a reasonable amount of time.


QK10.1 (5/31/10) Ballistic Steel Traceability


Items under this purchase order require steel traceability back to the mill
material certifications. All parts must be uniquely identified via a
traceability scheme
which relates the subject part back to the source material certifications, as
retained by the supplier. Parts produced from a specific plate shall be marked
with that plate's unique Plate Tracking Number used to reference back to the
material certifications. The supplier shall maintain a documented record of the
Plate Tracking Number by part number for each assembly.


Ballistic steel furnished by ** will normally include the Plate Tracking Number,
generated and applied by ** prior to steel delivery. The supplier shall ensure
the Plate Tracking Number is present and accompanied by the required material
certifications prior to further processing.


For supplier procured steel or steel plate furnished by ** without a Plate
Tracking Number, the Plate Tracking Number sequence shall be developed by the
supplier and submitted to the ** buyer for approval prior to implementation.
Mill certifications shall be electronically submitted by the supplier to **


The Plate Tracking Number shall be marked on the piece parts with white oil-
based paint markers away from the areas to be welded. Any inspection imposed on
the item, shall verify the traceability data record. Records shall be retained
at the supplier, subject to periodic audit.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 3 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


QK11.2 (7/20/09) Test Data


Test Data Submittal Requirement


Supplier shall have on file for each shipment a copy of the actual chemical test
results, physical test results and/or test data as required. These results shall
be made available to ** on request within a reasonable amount of time.


QK12.0 (7/10/09) Engineering Prototype Sample Approval


Supplier shall confirm TDP compliance according to item specific PS-FRM-3.2.55
form provided by buyer. Supporting compliance data shall be submitted prior to
material shipment, to the ** ED&D PA contact identified on the form. Any
deviations to the TDP require ED&D PA approval prior to shipment.


QK14.0 (6/30/10) Engineering Prototype Commercial


Items under this Purchase Order do not require ** specified quality inspections
or documentation submittal. Product shall meet the Technical Data Package (TDP)
requirements, and shall be verified according to the supplier's standard quality
system requirements. ** reserves the right to require proof of such conformance.
Any deviations to the TDP require ED&D PA approval prior to shipment.


QK16.0 (11/17/04) Key Characteristics


Attributes identified as Key Characteristics shall demonstrate a process
capability of 1.33 Cpk or be inspected 100%. The supplier shall have documented
objective evidence on file which supports the process capability of 1.33 or
greater, or the actual inspection and/or test data as verification of
conformance to the drawing key characteristics. The objective evidence shall be
made available to ** on request within a reasonable amount of time.


QL22.5 (05/09/07) Screws / Fasteners


Use of grade 5 or 8 fasteners/hardware, within products supplied to ** must be
from a manufacturer approved by **.


Socket and hex head fasteners will be plated as specified. Results of required
tests shall be maintained on file and available.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 4 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


Additionally, your receiving inspection criteria, on above stated list, shall
include a verification of approved logo head markings to a 0.04% AQL sample as
outlined in Mil-Std-105, however, acceptance is C=0 . Each identifiable lot will
then be subjected to laboratory testing as specified in two (2) succeeding
paragraphs. Documented evidence shall be made available upon request.


Supplier shall furnish a certification with each shipment that indicates the
grade
5, grade 8 hex and socket head fasteners with equivalent grade 5 and grade 8
material chemistry used in assembly(s) specified on this purchase order, meet
applicable military standard requirements. This certification document must
include actual material chemistry elements, core hardness (per table I of SAE J-
429) and plating requirement as specified in purchase order. The laboratory test
sampling size shall be performed in accordance with section 7.3 of SAE J-429.
When multiple usage of fastener dash numbers and/or manufacturer's head logo
markings are utilized, the certification shall reference each type.


Laboratory sample testing may be waived (with ** prior approval) on assemblies
specified on this purchase order if the fasteners used originate from an
approved ** supplier.


Cap fastener must be identified with proper grade symbol markings and shall be
marked with the manufacturer's identification head logo.


Subsequent lot shipments covered under this purchase order will be accepted with
a copy of the original laboratory test sampling date, providing the fastener
manufacturer's logo markings are traceable to the initial certification.


QL31.1 (7/20/09) Functional Test


Supplier shall furnish a certification with each shipment to indicate that the
test requirements have been complied with and actual tests results are on file
and available upon request. Certification must include signature, date and title
of responsible supplier representative and specifically identify the shipment it
relates to including serial number if applicable, for instance, by reference to
the shipper number.


QL46.0 (7/10/09) CARC Paint Process Certification


The CARC process applied to this item requires certification to demonstrate
compliance to the TDP requirements. Paint certification requirements as outlined
in ** Form 4707, shall be submitted with FPI/PPAP for ** approval.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 5 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


QL86.0 (5/13/10) Non Destructive Testing (NDT) of formed radii


Supplier shall conduct either dye penetrant inspection (per ASTM E165), or
magnetic particle inspection (per ASTM E1444) on the tension side of all formed
radii for each item produced. Any indication of a crack shall be cause for
rejection. The ** buyer shall be notified immediately.


Supplier shall control NDT operations including certification and qualification,
as required, to ASTM E165 and/or ASTM E1444. Records shall be maintained for all
personnel certified, indicating the date of certification and objective evidence
of examination. Records shall be made available upon request.


QP2.2 (1/29/02) Shelf Life Requirement


The seller shall identify those items and/or assemblies which have a specific
shelf life requirement. At a minimal the ** part number, date manufactured,
shelf life, and HSDS/MSDS as applicable will be marked on each individual
container. Seventy-five percent of the Product(s) shelf life is required upon
receipt at **


QP5.1 (12/7/06) Serialization Requirements


Each unit supplied on this purchase order must be permanently marked with a
unique serial number which consists of any combination of numbers and letters.
Alpha and numeric letters must be clearly distinguishable (ex. 2 and Z, 1 and I,
0 and O, etc.) The supplier must ensure that serial numbers are not duplicated
for previous or future shipments of the same part number. The supplier must
submit their planned serial numbering sequence to the buyer for approval prior
to serial numbers being applied. The numbering sequence must be approved by the
buyer on the initial purchase order and for any subsequent purchase order where
the supplier intends to change the sequence of serial numbers.


QP8.0 (7/10/09) Sub-contract Requirements


All Quality Requirements of the Statement of Work (SOW) apply to this purchase
order.


QP9.0 (7/10/09) Re-work Requirements


Rework product to new condition and upgrade to the specified revision. Any
deviations from the specified design configuration will require prior
authorization.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 6 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


QP43.1 (05/09/07) Traceability - MS Fasteners (Zinc)


Grade 5/Grade 8 hex head and socket head fasteners with equivalent Grade 5 and
Grade 8 chemistry shall be purchased directly from manufacturers approved by **.
Approved manufacturers must supply fasteners of their own manufacture and are
not allowed to procure or supply fasteners from any other approved North
American manufacturer for subsequent sale to **.


Fastener supplier shall furnish a certification with each shipment that
documents the actual material chemistry, core hardness, or tensile strength (per
table I or SAE J-429 for hex head or section e of FF-S-86E for socket head
fasteners) and plating requirements outlined in specified in the Purchase Order.
The laboratory test sampling size shall be performed in accordance with section
7.3 of SAE J-
429.


Subsequent lot shipments covered under this purchase order will be accepted with
a copy of the original laboratory results provided the fasteners originated from
the initial raw material production run.


QP44.0 (7/10/09) North American High Strength Fasteners


All high strength fasteners offered for sale to ** shall conform to the
requirements of Form 4496. Bulk fasteners shall include the Declaration (Form
4496, Appendix A) or Certification (Form 4496, Appendix B) in the FPI/PPAP
submission.


Fasteners offered for sale to ** within assemblies shall conform to the
following sections of Form 4496:



 
A)
No high strength fasteners are contained within the assembly. The FPI/PPAP
submission shall include a declaration (Form 4496, Appendix A), or



 
B)
High strength fasteners are contained within the commercial item assembly. The
FPI/PPAP submission shall include a certification (Form 4496, Appendix C)
stating that the supplier’s quality control system for fasteners meets the
intent of Form 4496, section 2.0, or



 
C)
High strength fasteners are contained within the non-commercial item assembly.
The FPI/PPAP submission shall include a certification (Form 4496, Appendix D)
stating that the supplier’s quality control system for fasteners meets all the
requirements of Form 4496, section 2.0.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 7 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


QP95.0 (3/3/09) Item Unique Identification (IUID) per MIL-STD-130


The supplier shall apply Machine Readable Information (MRI) marking per MIL-
STD-130, Unique Item Identifier (UII) Construct No. 2, to each item produced.
Marking shall include, but not be limited to, manufacturer CAGE code, original
part number and serial number (if serialization is required by drawing or
specification). The supplier shall demonstrate 2D Data Matrix Symbol readability
via a verifiable automatic identification device.


QP96.0 (9/27/10) Intra-company Sourcing


This is a ** intra-company purchase order. ** manufacturing plant Quality System
Requirements apply to the material sourced under this purchase order.


QP97.0 (9/27/10) Incomplete Technical Data – long lead sourcing


Material cannot be delivered under this purchase order. The technical data
package is incomplete. Quality Clause requirements will not be assigned until
the technical requirements are fully defined, after which the purchase order
will be revised.


QX22.0 (7/10/09) Weldable Appurtenances


Item shall be free of mill scale, rust and oil free. The supplier shall ensure
that magnetic lifting devices are not used when handling steel.


Only water-soluble coolants, tapping fluids, etc. should be used during
processing. It is required that these process fluids leave a rust-inhibiting
residue when the fluid dries. If hydrocarbon coolants, tapping fluids, etc. are
used, they must be followed by a post-cleaning step. The post cleaning step must
consist of a hot alkaline cleaner that is based on fatty acids or amines.


Packaging must be accomplished in such a way that rusting will be minimized.
Examples are sealed plastic bags in boxes, or wax-lined boxes.


QX23.2 (7/1/10) Ballistic Steel Welding – ** Weld Standard


Processes related to Welding of ballistic steel components shall be validated by
** prior to welding production parts. Welders must have current certification
records on file at ** and must re-qualify periodically. Welded assemblies shall
be verified compliant to D-20 “Acceptance Criteria for Weld Discontinuities”, as
supplied by the ** buyer.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 8 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


Heat Affected Zone Criteria (HAZ): The rework or addition of any ballistic weld
joint outside of the print specified location is not permitted; the supplier
shall consult ** for MRB approval prior to any such rework. Rework examples
include but are not limited to: mislocated / translated appurtenances or welds,
stray welds, arc strikes, and additional welds not mandated by the TDP.


TACOM 12479550 “Ground Combat Vehicle Welding Code – Steel” shall be referenced
in conjunction with MIL-HDBK-1941 “Metal-Arc Welding of Homogeneous Armor”,
where MIL-HDBK-1941 is specified in the TDP.


Welding Procedure Specifications & Procedure Qualification Records, welder
qualification records, and if requested, first off weld specimens representative
of production welding, shall be submitted to:


**


QX26.0 (7/1/10) Ballistic Steel Welding – TACOM 12479550


Weld joints within this assembly are to be qualified, implemented, and inspected
in accordance with TACOM 12479550 “Ground Combat Vehicle Welding Code – Steel”,
in conjunction with MIL-HDBK-1941 “Metal-Arc Welding of Homogeneous Armor”. A
weld qualification data package consisting of the following elements shall be
maintained by the supplier. Minimum data package requirements shall be furnished
to the appropriate client address listed below, at least two (2) weeks in
advance of production welding.


The weld qualification data package shall contain at a minimum:


 
1.
Weld Procedure Specification (WPS).

 
2.
Procedure Qualification Record (PQR) with accompanying test results.

 
3.
Welder Qualification Records.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 9 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


The following elements shall be provided upon request:



 
4.
Weld *map, detailing which WPS(s) apply to which weld joints.

 
5.
Visual inspection criteria/instructions in place.

 
6.
Weld rework instructions in place.

 
7.
First off weld specimens representative of production welding.



Heat Affected Zone Criteria (HAZ): The rework or addition of any ballistic weld
joint outside of the print specified location is not permitted; the supplier
shall consult ** for MRB approval prior to any such rework. Rework examples
include but are not limited to: mislocated / translated appurtenances or welds,
stray welds, arc strikes, and additional welds not mandated by the TDP.

**
  
QX24.0 (7/10/09) Weld Inspection


 
1)
All welds on items in this contract shall be visually inspected by Certified AWS
or CWB Welding Inspectors. Weld inspectors shall:



 
i.
Hold current or previous certification as an AWS Certified Welding Inspector
(CWI) in conformance with the provisions of AWS QC1 (Standard and Guide for
Qualification of Welding Inspectors).

or
 
ii.
Hold current or previous certification by the ** in conformance with the
requirements of the ** Standard W178.2 (Certification of Welding Inspectors).



Inspection shall be conducted in accordance with the governing weld
specification identified in the TDP. When no weld specification is identified
the requirements shall be governed by AWS D1.1 for steel, AWS D1.2 for aluminum,
or AWS D1.6 for stainless steel. Copies of inspector certifications shall be
provided for ** review; verification inspection reports shall be retained by the
contractor and made available upon request.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 10 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


2) Weld Inspection NDT Quality Control Plan:


Supplier shall develop an NDT Quality Control Plan to be submitted with **.
Welds on items shall be verified by Liquid Penetrant Testing. Penetrant testing
shall be conducted in accordance with ASTM E 165 (Standard Test Method for
Liquid Penetrant Examination) and ASTM E 1417 (Standard Practice for Liquid
Penetrant Testing). Personnel performing penetrant testing shall be qualified in
conformance to SNT-TC-1A, Mil-Std-410, NAS410, or ANSI/ASNT CP-189, and be
certified to NDT Level II. Personnel performing penetrant inspection need not be
certified under AWS QC1 or CSA W178.2. Copies of personnel certifications shall
be provided for FPI review; penetrant testing reports shall be retained by the
contractor and made available upon request.


Magnetic Particle Testing may be conducted in lieu of penetrant testing, subject
to ** approval. Magnetic particle inspection shall be conducted in accordance
with ASTM E 1444 (Standard Practice for Magnetic Particle Examination).


QX25.0 (7/10/09) Repair and Overhaul


This clause applies to customer owned material for Repair Only. Upon completion
of repair, the supplier shall return the item, together with:
 

 
A)
a report indicating work performed to bring material to usable condition.

 

 
B)
a Certificate Of Conformance indicating compliance to specification(s)and
completion of repaired item functional testing to original test procedure(s).




 
C)
appropriate test results and/or measurements supporting requirement (b) above
shall be submitted with the shipment, unless otherwise specified.



Shipments must include the documentation required by this clause.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 11 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


QX118.3 (7/1/10) Commercial Welding - A.W.S.


Weld joints within this assembly are to be qualified, implemented, and inspected
in accordance with the governing commercial weld specification (AWS D1.1,
AWS D1.2, AWS D1.3, or AWS D1.6). When no weld specification is identified in
the TDP the requirements shall be governed by AWS D1.1 for steel, AWS D1.2 for
aluminum, or AWS D1.6 for stainless steel. A weld qualification data package
consisting of the following elements shall be maintained by the supplier.
Minimum data package requirements shall be furnished to the appropriate client
address listed below, at least two (2) weeks in advance of production welding.


The weld qualification data package shall contain at a minimum:


1. Weld Procedure Specification (WPS).
2. Procedure Qualification Record (PQR) with accompanying test results.
3. Welder Qualification Records.


The following elements shall be provided upon request:


4. Weld map, detailing which WPS(s) apply to which weld joints.
5. Visual inspection criteria/instructions in place.
6. Weld rework instructions in place.


The weld qualification data package shall be submitted to the appropriate
client:
 
**
 
QY11.9 (7/08/09) First Piece Inspection


A first piece inspection (FPI) is required as part of this purchase order. It is
the supplier's responsibility to conduct a FPI on one of the first five pieces
delivered under this order to verify conformance of all physical, chemical, and
test requirements specified as part of this order. Upon completion of the
inspection, the supplier shall notify the buyer and/or cognizant ** SQA
representative. Objective evidence of this requirement shall be available and
verified by ** prior to commencing shipments on this order. A five (5) day
notice shall be required for scheduling verification.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 12 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


If supplier-developed test software is used as a means of functional product
acceptance, the test software must be approved by ** Quality Engrg & Test. The
test software shall be submitted to ** Quality Engrg & Test for review to
facilitate software approval prior to the scheduled FPI.


In the case of distributors, the requirement can be considered satisfied by
presenting the GA SQA representative with a certificate of conformation from the
manufacturer as long as it states objective evidence is on file and available.
Manufacturers of QPL parts are only required to produce evidence of current
qualifications for QPL parts.


First piece inspection (FPI) is considered satisfied if the purchase order has
an active line item for a first article inspection or it has been completed as
part of the first article test requirements.


First piece inspection approval is considered extended by ** from one purchase
order to the next provided that:


 
1.
No configuration changes have occurred.



 
2.
The part is manufactured at the same facility.



 
3.
The manufacturing process has remained the same.



 
4.
There has been no more than a one (1) year break in production.



 
5.
No formal corrective action has been required.



 
6.
The sub-tier suppliers and special processors have not changed.



SQA must be notified if any of the above conditions cannot be met. Objective
evidence must be maintained demonstrating the above.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 13 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


QY2.9 (9/26/01) FAT-QCS-4


The supplier shall obtain First Article Approval (FAA) for this assembly or it's
sub- components when a line item is included on this Purchase Order that
requires the delivery of the final test report. The absence of this line item
indicates that no FAA has been contracted or is required for this Purchase Order
and a previous approval satisfies the Technical Data Package (TDP) requirements
for FAA. First Article Approval will be granted upon successful completion of a
First Article Inspection (FAI) and a First Article Test (FAT). Shipments under
this Purchase Order prior to FAA are not allowed. FAI and FAT shall be conducted
in accordance with the requirements of the TDP drawing, QAR/QAP, production
function/fabrication specification and/or military specification and this
Purchase Order.


Additional supplier instructions for FAI are contained within ** Supplier
Instruction ** revision "F" dated July 2000 and for FAT within **dated August
2001. Test sample selection shall be accomplished under the supervision of the
Government. Government notification is required to allow test monitoring prior
to test start (reference **, Section 4.2.1). Within 30 days of receiving the FAA
requirement notification by activation of the FAA Purchase Order line item you
must notify the ** Buyer of the test facility name, location, contact, phone
number and purchase order/work authorization number.


QY-10 FLOWCHART/CONTROL PLAN (FC/CP)


If the QY-10 is required as part of the Purchase Order (PO), prior to First
Piece Inspection (FPI) a Process Flow Chart/Control Plan (FC/CP) is to be
developed using ** Work Sheet and instructions. This document is to be attached
to the FPI request form. The request for FPI will not be processed without this
document being completed in it’s entirety in accordance with instructions. (**
Page 24-26)


The purpose of FC/CP is to provide a logical pictorial representation of the
manufacturing process flow and process control points. The Supplier develops and
updates FC/CP as needed if changes occur. This document can be used as an aid
for work station development, identifying process control points, defining the
methods being used at these control points, and must include all Key Product
Characteristics such as KPC/QARs/QAPs and all out sourcing identification.


A walk through of the manufacturing process to include a review of the FC/CP and
work instructions should be anticipated as a means to validate process
requirements. The FC/CP will be used as part of the Process/Product Validation
at FPI and on future ** audits.


Summary


•     FC/CP completed worksheet required as part of QY11 submittal
•     Supplier ensures FC/CP for accuracy

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 14 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


•     **/Supplier evaluation of FC/CP to actual process
•     Requires updates when Process Flow changes
•     FC/CP with sufficient detail to depict the Manufacturing Process


Additional information about Quality Clauses, associated documents, FPI
submissions and other Product Assurance requirements can be found on the ** web
site.


**

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 15 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


QUALITY CLAUSES


Rev G change summary – January 3, 2006


The changes are designed to accommodate ** QA administration of existing
Purchases Orders. The changes provide consistency through out the corporation
and recognize capable processes between ** and **


Clause 1 compatible with QG7.0
Clause 3 added, Identical to QG4.3
Clause 5 compatible with QJ7H.0
Clause 6 modified to reduce record retention to 5 years and to add packing slip
detail. Clause 7 reference to note 3 added
Clause 8 reference to note 3 added
Clause 14 compatible with QP2.2
Clause 19 documentation submitted to Regional Manager for SHC administered SQA
Clause 26 compatible with QK16
Clauses 30, 31, 33, & 34 replace PPAP with FPI for SHC administered SQA
Clause 40 documentation submitted to Regional Manager for SHC administered SQA
Clause 60 modified to direct SHC source inspection request
Clause 64 compatible with QP5.1
Clause 72 documentation submitted to Regional Manager for SHC administered SQA
Clause 81 compatible with QJ8
Clause 82 reference to note 3 added
Note 1 added Note 2 added Note 3 added


Rev H change summary – July 15, 2009


This is a major revision to the clause list, adopting ** nomenclature, adding
several new clauses and deleting others. These changes incorporate all
applicable ** QA clauses for application on ** purchase orders. These changes
provide consistency throughout **. Legacy ** clauses are included for reference
purposes. Where the clauses have been translated to a ** clause, this is
indicated in brackets after the numeric clause.


Rev J change summary – July 19, 2010


This revision includes minor changes to correct typos, clause revisions and
dates to bring them into alignment with the SHC clause list. New clauses QX26,
QL86 and QK14 added. Heat affected zone criteria added to Ballistic Welding
clauses, including limited MRB authority.


Rev K change summary – September 27, 2010


This revision introduces two new clauses, QP96 to address purchase orders
between ** plants not covered by an Intra-company Service Agreement, and QP97 to
address long lead purchase orders where TDP information is incomplete or
insufficient to assign production quality requirements. Legacy ** Quality
Clauses have been deleted and the contact information for the weld FPI
information has been updated in the ** weld clauses.

 
** Proprietary Information
See Restriction on First Page
** 4417
Page 16 of 16
 
29 Sept 2010 Rev. K


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



1.0
SCOPE



*
This document establishes the minimum requirements to be met by all
manufacturers and/or distributors of at least Grade 5 or Property Class 8.8
externally-threaded steel fasteners, or by all suppliers of assemblies which
contain externally-threaded steel fasteners.  Such suppliers must comply with
Section 2.0 or 3.0, as applicable.



*
Suppliers of assemblies which contain externally-threaded steel fasteners less
than Grade 5 or Property Class 8.8, must submit, as part of the production Part
Approval Process (PPAP), the declaration shown in Appendix A.  The
remainder of this document does not apply to such suppliers.




 
1.1
DEFINITIONS



*
1.1.1
High Strength Fasteners

An externally-threaded steel fastener of at least Grade 5, as defined by SAE
J429, or Property Class 8.8 (metric equivalent), as defined by SAE J1199 or ISO
898.


1.1.2       Externally-Threaded Fasteners
These include bolts, screws, studs, sems, and u-bolts.  Nuts are
internally-threaded and, as such, are not subject to the requirements of this
document.


1.1.3        Lot
A quantity of fasteners of the same part number from that manufacturer having
had the same operations/processes performed, that are submitted for
inspection/test at the same time.


1.1.4        Homogeneous Lot
A lot showing uniformity in all of the following aspects:   chemical
composition, mechanical properties, dimensional characteristics, plating, and
manufacturer.


1.1.5       Manufacturer’s Symbol (Logo)
The marking on the fastener which identifies the manufacturer.  This symbol
shall be registered with the Defense Supply Center Philadelphia (DSCP) –
www.dscp.dla.mil/gi/prod_services/logoreg.html (site name subject to change).


*
1.1.6
Grade/Property Class

Grade or Property Class markings identify the fastener Grade or Property Class,
as described in SAE J429, SAE J1199 or ISO 898.  These systems allow
standardized mechanical and chemical properties to be associated to a fastener
through recognizable markings.

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



2.0 
REQUIREMENTS FOR HIGH STRENGTH FASTENERS SHIPPED LOOSE



*
The supplier must implement and maintain a quality assurance system which
ensures lot traceability back to the fastener manufacturer and provide objective
evidence of the homogeneity of the lot.  This objective evidence shall be
prepared, maintained and provided to Buyer with each shipment, as detailed in
Section 2.2.



2.1           COMPLIANCE REQUIREMENTS


To determine the conformance of fastener lots with the marking and dimensional
requirements, a sample from each lot will be taken in accordance with
MIL-STD-105, General Inspection Level II (Section 4.1).  In determining
compliance to chemical, mechanical and plating requirements,
sampling  shall  be  IAW  MIL-STD-105,  Special  Inspection  Level  S-2  (Section  4.2).    The
following acceptance criteria shall apply:  Accept lot zero (0)
defects.  Reject lot with one (1) defect.  Each sample shall be examined for the
following:


 
2.1.1
Manufacturer’s Trademark (Logo)

Every fastener in the lot shall be marked with the manufacturer’s trademark; the
specified manufacturer’s identification symbol as registered with DSCP.  Where
size of the piece
prohibits  such  marking,  marking  shall  be  in  accordance  with  MIL-STD-130  or
commercial equivalent.


 
2.1.2
Grade

The Grade (or Property Class) markings shall be the same for each bolt and
comply with specified head marking requirements.


 
2.1.3
Dimensional Characteristics

All dimensional requirements must be met.


 
2.1.4
Chemical Composition

Testing of chemical composition shall include, as a minimum, percent by weight
analysis of all elements as detailed by the applicable material specification.


 
2.1.5
Mechanical Properties

Hardness as specified.
Tensile Strength as specified.


 
2.1.6
Plating

Plating and/or finish as specified.


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



2.2          DOCUMENTATION REQUIREMENTS


 
2.2.1
A certification (Appendix B) stating that fasteners in a given lot meet all
requirements shall be provided with each shipment.



 
2.2.2
Test reports confirming that the fasteners meet the following technical
requirements, as applicable, shall be provided with each shipment:  Chemical
Composition, Hardness, Tensile Strength, and Plating.  The name of the test
laboratory shall be stated on the corresponding test report/certification.



 
2.2.3
Lot traceability shall be maintained and ensured by referencing the lot
identification code on all corresponding documentation.



3.0 
REQUIREMENTS FOR HIGH STRENGTH FASTENERS AS PART OF AN ASSEMBLY



Assemblies containing high strength fasteners as defined in Section 1.0 will
fall into one of two classes:


(1)           Commercial; or
(2)           Non-commercial.


A commercial item will be defined as an item (end item or component of an end
item), procured by the Government or the buyer, with the same or similar
configuration and performance as sold or traded to the general public at the
time of contract award.


Those items that do not fall within the above definition will be considered
non-commercial.


3.1           COMMERCIAL ASSEMBLY COMPLIANCE REQUIREMENTS


*
 3.1.1
Suppliers of commercial assemblies, as defined above, must provide certification
(Appendix C) with PPAP only, stating that:




 
(a) 
the item is a commercial item, as defined in Section 3.0, and



*
(b)
the fastener quality assurance system meets the intent of Section 2.0 and will
prevent delivery of substandard product.



 
3.1.1
These requirements allow for the utilization of proven contractor Quality
Assurance systems.  These systems must assure fastener conformance to all
requirements as defined in Section 2.0 above.  Objective evidence of conformance
shall be kept on file with the supplier and may be subject to review by the
buyer.


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003

 
3.2           NON-COMMERCIAL ASSEMBLY COMPLIANCE REQUIREMENTS


*
Suppliers of non-commercial assemblies must prepare and maintain a fastener
quality assurance system that meets the requirements as outlined in Section 2.0.



*
3.2.1
Suppliers  of  non-commercial  assemblies  must  provide  certification  with  PPAP  only
stating that their quality control systems for fasteners meet all requirements
of Section 2.0 (Appendix D); and



 
3.2.2
Inspection and test reports must be kept on file with the supplier and be
provided to the buyer upon request.   These records may be subject to periodic
review by Quality Assurance.



4.0       SAMPLING SIZE DETERMINATION USING MIL-STD-105


4.1           INSPECTION LEVEL II


Knowing the lot (shipment) size, use Table II to determine the sample size code
letter, i.e. given lot of batch size = 1000 and Table II, General Inspection
Level II, provides a sample size code letter of J.


Knowing the sample size code letter, use Table III to determine the sample size,
i.e. given sample size code letter J and Table III, provides a sample size of
80.


4.2           INSPECTION LEVEL S-2


This is a special inspection level for batch sampling of product produced by a
monitored and controlled process.  Table II & III have been used in the method
as described above, using the S-2 Special Inspection Level, to produce Table
I.  Table I also provides test allocations within the sample size(s) as
follows:  chemical composition, core hardness, tensile strength and plating.



** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



TABLE 1 – Sample sizes for technical requirements testing


LOT
SIZE
 
SAMPLE
SIZE
 
CHEMICAL
COMPOSITION
 
CORE
HARDNESS
 
TENSILE
STRENGTH
 
PLATING
2-25
 
2
 
1
 
1
 
1
 
1
26-150
 
3
 
1
 
1
 
1
 
1
151-1200
 
5
 
2
 
2
 
1
 
1
1201-35000
 
8
 
3
 
3
 
1
 
1
35001-OVER
  
13
  
6
  
3
  
3
  
1

 
TABLE II – Sample size code letters


LOT SIZE
 
SPECIAL INSPECTION LEVELS
 
GENERAL INSPECTION LEVELS
   
S-1
 
S-2
 
S-3
 
S-4
 
I
 
II
 
III
2-8
 
A
 
A
 
A
 
A
 
A
 
A
 
B
9-15
 
A
 
A
 
A
 
A
 
A
 
B
 
C
16-25
 
A
 
A
 
B
 
B
 
B
 
C
 
D
26-50
 
A
 
B
 
B
 
C
 
C
 
D
 
E
51-90
 
B
 
B
 
C
 
C
 
C
 
E
 
F
91-150
 
B
 
B
 
C
 
D
 
D
 
F
 
G
151-280
 
B
 
C
 
D
 
E
 
E
 
G
 
H
281-500
 
B
 
C
 
D
 
E
 
F
 
H
 
J
501-1200
 
C
 
C
 
E
 
F
 
G
 
J
 
K
1201-3200
 
C
 
D
 
E
 
G
 
H
 
K
 
L
3201-10000
 
C
 
D
 
F
 
G
 
J
 
L
 
M
10001-35000
 
C
 
D
 
F
 
H
 
K
 
M
 
N
35001-150000
 
D
 
E
 
G
 
J
 
L
 
N
 
P
150001-500000
 
D
 
E
 
G
 
J
 
M
 
P
 
Q
500001-OVER
 
D
 
E
 
H
 
K
 
N
 
Q
 
R


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



TABLE III – Single sampling plans for normal inspection


SAMPLE SIZE CODE LETTER
 
SAMPLE SIZE
A
 
2
B
 
3
C
 
5
E
 
8
D
 
13
F
 
20
G
 
32
H
 
50
J
 
80
K
 
125
L
 
200
M
 
315
N
 
500
P
 
800
Q
 
1250
R
 
2000


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



APPENDIX A


DECLARATION


We  have  reviewed  all  externally-threaded  steel  fasteners  used  in
 assembly  part  number


                           and have determined that they are less than Grade 5
or Property class 8.8, as defined in SAE J429, SAE J1199 or ISO 898.



 
SIGNATURE
   
DATE
         
COMPANY
   
ADDRESS
             


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 7 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003

 
APPENDIX B


CERTIFICATION


We   hereby   certify   that   this   shipment   of   fastener   part   number                                         on
 Purchase
 Order                                         has  been  found  to  meet  all  requirements  as  described  in  Section  2.0  of  Form  4496.
Corresponding reports are attached.
 
These fasteners are traceable to the shipment by the following lot
identification code:


LOT CODE                                                     


The required tests were performed by the following laboratory(s):


TEST LABORATORY
         




 
SIGNATURE
   
TITLE
   
DATE
         
COMPANY
   
ADDRESS
             

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 8 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



APPENDIX C


COMMERCIAL ASSEMBLY CERTIFICATION


We  hereby  certify  that  assembly  part
 number                                            on  Purchase
 Order                                         is a commercial item as defined
in Section 3.0 of Form 4496.  Our quality assurance system for fasteners meets
the intent of Section 2.0 of Form 4496 and will prevent delivery of substandard
product.



 
SIGNATURE
   
TITLE
   
DATE
         
COMPANY
   
ADDRESS
             

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 9 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Section C
Annex C1
QUALITY ASSURANCE REQUIREMENTS
Form ** 4496
EXTERNALLY-THREADED STEEL FASTENERS
Rev 03/01/2003



APPENDIX D


NON-COMMERCIAL ASSEMBLY CERTIFICATION


We  hereby  certify  that  assembly  part
 number                                          on  Purchase
 Order                                           incorporates fasteners under
quality assurance systems which meet all requirements of Section 2.0 of Form
4496 and will prevent delivery of substandard product.



 
SIGNATURE
   
TITLE
   
DATE
         
COMPANY
   
ADDRESS
             


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 10 of 10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section E
Rev 10/16/2009

 
SECTION E


INDUSTRIAL AND REGIONAL BENEFITS REQUIREMENTS


An important factor in the evaluation of proposals is the offeror's commitment
for Industrial and Regional Benefits (IRBs).


The Buyer has made substantial commitments to the ** Government in the area of
Industrial and Regional Benefits. We will be making commitments in the areas of:

 

 
•
** Content - both direct and indirect

 

 
•
Regional Distribution:

 
-
Atlantic Region

 
-
** Region

 
-
Western Region

 
-
Northern **




 
•
Small Business Participation



As guidance in the formulation of your IRB proposal, the following is our
philosophy and approach to establishing ** IRBs.


1.
** participation will equal, as a minimum, 100% of the contract value through
work performed on the contract or through other activities.



2.
Our objective is to establish long-term supplier relationships that extend
beyond the current contract. Our approach is to select companies that we can use
in the export market.



3.
To survive in the export market, our suppliers must be cost and quality
competitive.



4.
IRB transactions must make business sense; otherwise, they cannot be sustained
in the long term.



5.
We ensure that our major subcontractors, both ** and foreign, provide IRBs that
are commensurate with the value they receive from the contract.  They use the
same approach as we do in establishing long-term relationships that extend
beyond the current contract.   As a result, we allow our subcontractors to make
their own business decisions as to how IRBs will be met.



6.
We support the approach of spreading benefits across ** and our objective is to
provide a balanced commitment to all regions.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section E
Rev 10/16/2009



OFFEROR'S IRB PROPOSAL


As a minimum, the following information should be included in the offeror's IRB
proposal.


1.
Commitment on Direct ** Content, stated as a percentage (%) of the value of the
contract. Identify how you plan on achieving this content. Please provide
details of planned work scope or components in response to the RFQ/RFP.



2.
Commitment of Indirect ** Content, stated as a percentage (%) of the value of
the contract. Identify how you plan on achieving this content. Please provide
details of planned work scope or components and the timeframe in which the work
will be accomplished in response to the RFQ/RFP.



3.
Commitment on Regional Activity.  Identify if any of the activities listed in
items 1 and 2 will be performed in one of the designated regions of **.



4.
Commitment on Small Business Activity.  Identify any of the activities, listed
in items 1 and 2 that will be performed by a “** Small Business”.



INDUSTRIAL AND REGIONAL BENEFITS - TERMS & DEFINITIONS


1.0
INTERPRETATION



 
(1)
For the purpose of this Section entitled INDUSTRIAL AND REGIONAL BENEFITS,
unless the context otherwise requires, the following terms shall have the
meanings set out beside them:



"Achieve", "Achieved" or "Achievement" - in relation to a commitment for an
Industrial and Regional Benefit, means the accomplishment of all or any part of
the ** Content of the work of a Transaction;


“** Content” or “** Content Value” is described in Paragraph 1.2.


"Commit", "Committed" or "Commitment" - in relation to a Transaction, means the
promise by the Subcontractor to achieve the ** Content contained in any IRB
Transaction on or before the times as set out in this Annex and to achieve the
undertakings thereof; the Subcontractor agrees that all such obligations are
covenants of this Subcontract;


"Current Technology" - means the latest or most recent advancement in a given
scientific field, which is sufficiently developed to permit exploitation in the
appropriate markets;


"Eligible Party" - means those corporate entities providing the Industrial and
Regional Benefit Transactions.
 
"Industrial and Regional Benefit" or "IRB" or "IRBs" - means a commercial or
business activity that is carried out by means of a contract, including any
purchase order sales agreement, license agreement, letter of agreement or other
similar instrument in writing, that has an identified dollar value, meets the
Eligibility Criteria in accordance with Paragraph 1.3 and has been approved by
the Contractor;
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section E
Rev 10/16/2009

 
"Industrial and Regional Benefit Authority" or "IRB Authority" - means the ** or
any other person designated by the ** to act on the ** behalf. The IRB Authority
is responsible for evaluating, monitoring and accepting IRBs, and for assessing
the Subcontractor’s IRB performance under this Contract;


"Industrial and Regional Benefit Transaction" or "IRB Transaction" - means an
Industrial and Regional Benefit Direct Transaction or an Industrial and Regional
Benefit Indirect Transaction, that has been determined by the Contractor to meet
the eligibility criteria for Industrial and Regional Benefits transactions as
set out in Paragraph 1.3.


"Industrial and Regional Benefit Direct Transaction" or "IRB Direct Transaction"
– means an Industrial and Regional Benefit Transaction that is entered into for
the performance of any part of the Work under this Contract;


"Industrial and Regional Benefit Indirect Transaction" or "IRB Indirect
Transaction" – means an IRB Transaction that is entered into for a business
activity unrelated to the performance of any Part of the Work under this
Contract;


“Designated Regions of **”, “Designated Region”, “Designated Regions”, “Region”
or “Regions” means the following regions:


 
a.
The “Atlantic Region”, consisting of the **



 
b.
The “** Region”, consisting of the **



 
c.
The “Northern** Region”, consisting of that part of the ** northward from the
southern limits of ** Districts; and



 
d.
The “Western Region” consisting of the **



"Small Business" - means either:


 
a.
A **-based, independently-owned and operated  manufacturer with fewer than  250
full-time personnel as of the date of issue of the RFP; or

 
 
b.
A **-based, independently-owned and operated service company with less than 250
full-time personnel as of the date of issue of the RFP; or



 
c.
Agents and distributors of foreign goods and services as well as subsidiaries of
large firms do not qualify as small business;

 
1.1
DETERMINATION OF ** CONTENT

 
 
(1)
The Cost Aggregate Method of accounting shall be used to determine the ** of IRB
Transactions. This method shall be subjected to an aggregate of the following:



 
a.
The cost of parts produced in **, and the cost of materials to the extent that
they are of ** origin, that are incorporated in the equipment in the factory of
the manufacturer in **, including parts or materials to the extent that the
Contractor can verify that they are of ** origin and have been exported from **
and subsequently imported into ** as parts or materials.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section E
Rev 10/16/2009



 
b.
Transportation costs, including insurance charges incurred in transporting parts
and materials from a ** supplier or frontier port of entry to the factory of the
manufacturer in ** for incorporation in the equipment, to the extent that such
costs are not included in Paragraph 1.2(1)(a);

 
 
c.
Such part of the following costs, exclusive of Goods and Services and Excise
Taxes, and royalties and license fees paid outside of **, as are reasonably
attributable to the production or implementation of the equipment, service or
activity:



 
1.
Wages and salaries paid for direct and indirect production and non- production
labour in ** paid to ** or to permanent residents as defined in the **;

 

 
2. 
Materials used in the work but not incorporated in the final products;




 
3. 
Light, heat, power and water;



 
4.
Workers  compensation, employment  insurance and group insurance
premiums,  pension  contributions  and  similar  expenses  incurred  with
respect to labour referred to above in Paragraph 1.2(1)(c)(i);




 
5. 
Taxes on land and buildings in **;



 
6.
Fire and other insurance premiums relative to production inventories and the
production plant and its equipment, paid to a company authorized by the laws of
** or any province to carry on business in ** or such province;



 
7.
Insurance purchased specifically from a company authorized by the laws of ** or
any province to carry on business in ** or such **;




 
8. 
Rent of factory or office premises paid to a registered owner in **;



 
9.
Maintenance and repairs to buildings, machinery and equipment used for
production purposes that is executed in **;



 
10.
Tools, dies, jigs, fixtures and other similar plant equipment items of a
non-permanent  nature  that  have  been  designed,  developed  or manufactured
in **;



 
11.
Engineering and professional services, experimental work and product or process
development work executed in **;



 
12.
Pertinent miscellaneous factory and office expenses, such as administrative and
general expenses, including profits earned in ** that are reasonably
attributable to the work, depreciation with respect to production machinery and
permanent plant equipment and the installation costs of such machinery and
equipment to the extent that such depreciation is reasonably attributable to the
work; and a capital allowance not exceeding five per cent of the total capital
outlay incurred for buildings in ** owned by the producer of the work to the
extent that such allowance is reasonably attributable to the production of the
work;



 
13.
Travel expenses attributable to the work expended in ** dollars using **
carriers; and profit in accordance with the Contract relating to the product,
service or activity.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section E
Rev 10/16/2009



 
14.
Fees paid for services attributable to the work not elsewhere specified; and
profit in accordance with the Contract relating to the product, service or
activity.



 
(2)
In determining the ** Content of an IRB Transaction where components only are to
be supplied, the following rules shall also apply:



 
a)
"**  Content"  means  the  aggregate  of  those  costs  of  producing  the
components and those depreciation and capital cost allowances that are included
in the calculation of ** Content as in the above PARAGRAPH 1.2(1);



 
b)
For the purpose of components mentioned in the above PARAGRAPH 1.2(2)(a), one of
the following would apply:



 
i.
The cost reasonably and properly incurred in ** dollars of parts and materials
acquired by a manufacturer from its parent corporation or form any subsidiary
wholly-owned corporation or subsidiary controlled corporation of the
manufacturer or of its parent corporation shall be deemed to be the value of the
** Content of the parts or the materials to the extent that they are of **
origin; or



 
ii.
The cost reasonably and properly incurred of parts and materials acquired by
manufacturer from a supplier other than a corporation described in the above
PARAGRAPH 1.2(2)(b)(i) shall be deemed to be the selling price of the parts and
materials to the manufacturer, less the duty paid value of imported goods used
in the production thereof and foreign charges applicable thereto.




 
(3) 
**  IRB policies promote high quality IRBs in high technology sectors  of  the**
economy. Amounts claimed for IRBs shall therefore exclude:



 
i.
The value of materials, labour and services imported into **;



 
ii.
The value of raw materials and semi-processed goods (in the case of indirect
IRBs) exported from **;



 
iii.
The value of any travel, living, relocation costs, or remuneration paid to
individuals classified as non-** who may work on the project;



 
iv.
Any  amount   claimed  as  an  IRB  Credit  for  the  achievement  of  the
Subcontractor’s IRB Commitment during the Definition Phase Contract;

 
 
v.
The  amount  of  all  **  Excise  Taxes,  Import  Duties,  Federal  and
Provincial Sales Taxes, and Goods and Services Taxes or administration duties;



 
vi.
The  value  of  goods  and  services  with  respect  to  which  credit  has  been
received or is being claimed by the Subcontractor or its Eligible Parties as an
Industrial and Regional Benefit to ** under any other agreement;



 
vii.
Any proposal or bid preparations costs;



 
viii.
All transportation costs except for the costs of transportation via ** carriers;



 
ix.
Obligations of the federal government e.g. government furnished equipment;
payments;

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section E
Rev 10/16/2009



 
x.
Licence fees paid by the ** IRB recipient and any on-going royalty payments;



 
xi.
IRB
Transactions   claimed   by   the   Subcontractor   that   pertain   to   the
Subcontractor influence or that of one of its Eligible Parties over their own
country’s Purchasing Agent/Department or the Purchasing Agent/Department of
another country shall be disallowed. The decisions of the Purchasing
Agents/Departments of democratically elected governments are the responsibility
of their elected Officials. The Subcontractor claim or that of its Eligible
Parties to have influence can neither be confirmed or denied; and



 
xii.
Interest costs associated with Letters of Credit or other financial instruments
to support IRB Investments are not eligible for IRB consideration.



 
4)
Except in the case of goods related to the current project or any versions
thereof wherever sold, where any IRB Indirect Transaction is for the purchase of
goods that are essentially similar to those acquired from ** by the same
purchaser prior to the effective date of the contract then in determining the **
Content of the IRB Transaction, the Industrial and Regional Benefit Authority
shall include only the increase that the IRB Transaction will provide over the
average amount spent by the purchaser for those essentially similar goods during
the previous three year period.



1.2
ELIGIBILITY CRITERIA FOR IRB TRANSACTIONS



 
1)
Each IRB Transaction must be one, which was clearly and demonstrably brought
about by either the Subcontractor’s efforts or the efforts of one of the
Subcontractor’s Eligible Parties as a result of the specific project against
which the transaction is being claimed. It must not be one, which probably would
have been entered into if the project had not existed. It should be noted that
the Subcontractor must provide evidence of causality in situations where IRB
commitments are flowed down to Subcontractors. In these cases, the Subcontractor
must prove that the recipient ** company would not have achieved the export
sales as a result of its own marketing efforts. In any case, the Subcontractor
is 100% responsible for IRB Commitments, regardless of flow down to
Subcontractors. In addition, to demonstrate causality to this Contract/project,
Contractor approval for a proposed IRB Transaction must be obtained prior to the
Subcontractor making public announcements, media or press releases related to
the proposed business activities. Failure to do so will result in the rejection
of the business activity as an IRB under this Contract.



 
2)
Where an Indirect IRB Transaction is for the purchase of goods or services that
are similar to those that the purchaser has acquired in ** prior to the
effective date, then in determining the ** of the IRB Transaction there shall be
included only the increase that the transaction will provide over the average
amount spent by that purchaser for those goods or services after program award
specified by the Buyer, unless it can be clearly shown that such purchases would
have been less than such average without the intervention of the Contractor.



 
3)
Timing is an important factor in the determination of eligibility of individual
transactions. Normally, IRB Transactions must be implemented after the date of
signing of the Prime Contract and should be concluded by the completion date of
the Contract. However, if a long-term business relationship can be developed but
exceeds the end of the Contract, then the Contractor may consider a longer
performance period for that specific transaction.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section E
Rev 10/16/2009

 
 
4)
As  per  the  definition  stated  above  in  this  Contract,  IRB  Transactions  must  be
undertaken by an eligible party as defined in the Contract.



1.3
REPORTS



The Supplier commits to report twice per year – March 1 and September 1 showing
progress in each of the above types of transactions.


1.4
DAMAGES



In  the  event  that  there  should  be  a  shortfall  or  failure  to  meet  the  **  Content
requirement, then liquidated damages will be assessed at 10% of the
shortfall.  In the event that the commitment in the prime contract is satisfied
and no liquidated damages are payable, then
the  subcontractor  will  not  be  held  liable  for  the  liquidated  damages  resulting  from  a
subcontractor shortfall.


1.5
Examination of Records by ** Government



 
1)
The Subcontractor shall keep proper records and documentation relating to the
determination of the ** Content of the work provided under this Contract,
including invoices and proofs of payment. The Subcontractor shall not, without
the prior written consent of the Contractor, dispose of any such records or
documentation until the expiration of two (2) years after final payment of this
Contract, seven (7) years after the claim against the transaction or until
settlement of all outstanding claims and disputes, whichever is earlier. All
such records and documentation shall at all times during, the aforementioned
retention period be open to verification, inspection and examination by the
Contractor or his/her delegate, who may make copies thereof and take extracts
there from.



 
2)
In addition, the Contractor may request, from time to time, that the
Subcontractor provide copies of all such information via mail or courier for a
random sample of IRB Transactions.



 
3)
Where,  subsequent  to  the  verification  action  taken  pursuant  to  this  Article,  the
Contractor determines that the records are insufficient to verify the
Subcontractor’s achievements in respect of any IRB Commitment; the Subcontractor
shall provide such additional information as may be required by the Contractor.



 
4)
Where it cannot be verified that an IRB Transaction has provided the IRB
claimed, that portion of the IRB, which cannot be verified, shall be considered
as not having been achieved and the Contracting Authority shall give Notice to
the Subcontractor of the Shortfall.



 
5)
Should the Subcontractor disagree with a decision delivered pursuant to the
above Subarticle 4, the Subcontractor, within twenty (20) Business Days from the
notification of the said decision, may appeal the above decision by describing
fully the issue, all relevant factors and the reasons for its disagreement with
the said decision. The Contractor, on subsequent review of the factors
surrounding the disagreement, shall issue a final determination, identifying the
amount of any such IRB achieved.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 7 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section E
Rev 10/16/2009



The  Subcontractor’s  overall  IRB  commitments,  claims  and  achievements;  direct,  indirect,  small
business,  and  regional  information  shall  be  available  to  **.  Information  pertaining  to
individual IRB Transactions will not be made available to the public unless the
Subcontractor has already made a public announcement in this regard. It is
recognized that the release of transaction­ specific information may prejudice
contract negotiations between a prime Contractor and its Subcontractors.
However, in situations where transactional information is requested through the
formal ** of the Government, the Contractor will identify this information as
"company confidential" when submitting it to the ** office for final reiease
determination.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 8 of 8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
Section G – Statement of Work
 
Table of Contents
 
G.1
General
   
G.2
Program Management
   
G.3
Configuration Management
   
G.4
Engineering
   
G.5
Quality Assurance
   
G.6
Production Management
   
G.7
Logistics Engineering
   
G.8
Obsolescence Management

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.1 
GENERAL



G.1.1
This  Subcontract is  issued in  support of  **



G.1.1.1
Description.  This Subcontract is for the supply, integration, and related
support of ** described in the Statement of Work (SOW) herein and the
Performance Specification.



G.1.1.2
Background.  ** The specific requirements for the ** are defined under Section
G, Annex G1, Performance Specification, of this Statement of Work.



G.1.2
Order of Precedence.  The order of precedence for the Subcontract shall be as
per Part A, Purchase Order Terms and Conditions, Article 2, The Contract.



G.1.3
Security of Work. The security classification of the work being performed under
the Subcontract may be considered to be "CLASSIFIED UP TO SECRET". The
Subcontractor shall provide personnel suitably security cleared to handle the
classified information involved if needed. The Subcontractor shall be
responsible for acquiring original classified source documentation referred to
in ** specifications, from the ** as and where required.



G.1.4
Licensing. The Subcontractor shall be responsible for obtaining and maintaining
all technical data, and associated license agreements including any ** 
International Traffic in Arms Regulations (ITAR) and any other ** and/or US
Department of State regulations (TAA etc.) that are required to satisfy the
requirements of this contract, including technical deliverables.



G.1.5
Language. All documentation shall be in English.



G.1.6
Period of Performance. The period of performance shall be six (6) years with
design/integration phase in 2011 and production phase from 2012 through 2017.



G.1.7
Roles and Responsibilities



G.1.7.1
The Subcontractor shall carry out all the necessary Work to design, manufacture,
test, and deliver the ** in support of this Subcontract including the
requirements of this Statement of Work and all referenced attachments.



G.1.7.2
The Subcontractor shall manage and execute the work detailed in this SOW, for
the delivery of the ** and its associated support items, as well as associated
documentation. The product requirements description of the ** is described in
Section G, Annex G1.



G.1.7.3
The Subcontractor shall maintain and update all data deliverables, including
plans and documents, as required for the duration of the Subcontract.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.1.8
Scope of Work



G.1.8.1
The Subcontractor shall be required to complete all Non-Recurring and
Qualification requirements detailed under this Subcontract as well as the
Production Requirements outlined herein.



G.1.9
Program Schedule



G.1.9.1
The Program milestones shall be progressed according to the following schedule:

 
Activity
Reference
(if required)
Location
Date
Duration
Prototype Unit
G.4.3.1
**
02 Aug 2011
 
Award of Contract (AOC)
   
October 2011
 
Master Program Management Schedule
G.2.4
 
With Proposal
15 April 2011
 
Start of Work Meeting (concurrent with System Functional Review and Production
Start of Work meeting)
G.2.5.1
G.4.11
G.6.4.1
Subcontractor’s
Facility
1 WAC
2 Days
Deliver Two (2) Updated Prototype Units
G.4.3.2
**
3 WAC
 
Project Management Review #1 (PMR) (concurrent with Preliminary Design Review
and Production Readiness Review meeting)
G.2.5.2
G.4.12
G.6.4.3
**
1 MAC
2 Days
Deliver Two (2) EDUs
G.4.3.3
**
3 MAC
 
Project Management Review #2 (PMR) (concurrent with Critical Design Review)
G.2.5.2
G.4.13
Subcontractor’s
Facility
3 MAC
2 Days
Deliver One (1) PRU
G.4.3.4
**
17 WAC
 
Project Management Review #3 (PMR)
G.2.5.2
Subcontractor’s
Facility
5 MAC
1 Day
 Deliver Two (2) Final PRUs
G.4.3.5
**
8 MAC
 
Initial Delivery of Production Units
Section H
Refer to
Purchase Order
9 MAC
 

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.2
PROGRAM MANAGEMENT



G.2.1
General. The Subcontractor shall implement the management tools and resources
required in order to ensure that the overall program is executed in accordance
with the Performance Specification and with the scope of work described herein.



G.2.2
Program Management.



G.2.2.1
The Subcontractor shall be responsible for overall program management. The
Subcontractor shall prepare a Project Management Plan (PMP) indicating its
approach and structure to manage the work together with a description of the
work content and the means to ensure its orderly progress.  The PMP shall be
prepared, submitted and maintained in accordance with SDRL PM-001. This plan
includes a requirement for the Subcontractor to identify by name, the staff that
will be assigned to this program. If ** deems that a critical level of skill has
been lost by the substitution of personnel which cannot be rectified to the
satisfaction of ** through the use of the other staff members, the Subcontractor
shall Subcontract the impacted work scope to a suitably qualified out-of-house
resource.



G.2.2.2
The PMP shall be presented at the initial Start of Work Meeting following
Subcontract award. Data provided may relate to the Subcontractor’s internal work
breakdown and scheduling systems, and be presented in Gantt or bar chart form.
Critical activities and expected problem areas shall be identified together with
intended methods of achieving “on schedule” completion of work.



G.2.2.3
The PMP shall identify all additional deliverables (plans, reports, equipment,
services, etc).



G.2.2.4
The Subcontractor shall implement, operate and maintain the program in
accordance with the PMP. ** will use the PMP as the principal standard by which
to monitor the Subcontractor's performance, achievement and schedules.



G.2.3
Reserved.



G.2.4
Master Project Management Schedule



G.2.4.1
The Subcontractor shall establish, maintain and use a Master Project Management
Schedule (MPMS). The MPMS shall allow the Subcontractor to report to ** and to
schedule the Work, determine and allocate resources, assess the impact of
schedule slippage, and measure schedule performance of the Subcontractor's
departments and principal sub- contractors.



G.2.4.2
The Subcontractor shall develop, deliver and amend the MPMS in accordance with
SDRL PM-003.



G.2.4.3
The Subcontractor shall report on scheduling activities and status of the MPMS
in the Progress Reports (SDRL PM-008).

 
G.2.5
Meetings, Reviews and Audits




--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.2.5.1
Start of Work Meeting (SOW-M). The Subcontractor shall host a Start of Work
Meeting at the Subcontractor’s facility, no later than five (5) working days
after contract award. The Subcontractor shall present an overview of its entire
contractual effort to include, as a minimum: the program WBS to the third level,
design and integration schedules, detailed paths/entrance and exit criteria for
each milestone leading to full capability for ** supply including integration to
vehicle requirements; detailed delivery schedules including those that satisfy
the qualification, and development; any required testing; Logistics Engineering
(LE) efforts; Risk Registry, Compliance Matrix; Subcontractor award
schedules/status, and the Production Management Plan.



G.2.5.2
Project Management Reviews (PMRs). The initial PMR shall be conducted one (1)
MAC, the second PMR shall be three (3) MAC, and the third PMR shall be five (5)
MAC. ** reserves the right to request additional PMRs on an as required basis,
based on the performance of the program.



G.2.5.2.1
The Subcontractor shall, in the PMRs, identify all progress and risks as related
to Project Management, Engineering, Test and Evaluation, Logistics Engineering,
Configuration Management, and Serial Production, under this Subcontract. This
shall include cost, performance and schedule metrics for each major element of
the Subcontract work.



G.2.5.3
Weekly Action Item Reviews. Weekly teleconferences will be held at the
discretion of ** to monitor resolution of critical issues and to identify
pending issues. The teleconferences shall be initiated by the ** designated
Subcontract Authority and the Subcontractor will participate as required.



G.2.5.4
Meetings, Reviews, Audits. The Subcontractor shall schedule and conduct all
meetings that are identified in the Statement of Work. The ** designated
Subcontract Authority shall be notified in advance of any plans for or meetings
held between ** and the Subcontractor.



G.2.5.4.1
Informal Reviews. Informal reviews between ** and the Subcontractor are
encouraged to facilitate the flow of information between the parties and to
foster effective working relationships. Such meetings help to provide to **
visibility with respect to the conduct and progress of the Work.



G.2.5.5
Special Meetings. In addition to the formal and informal reviews, ** at its sole
discretion, may call upon the Subcontractor to provide representation at special
meetings. Special meetings are intended to address matters of a serious nature
that cannot reasonably be delayed until the next schedule formal review.



G.2.5.6
Meeting Agendas. The Subcontractor shall provide agendas for all meetings,
reviews and audits, for approval by ** five (5) days in advance of the meeting.
Meeting agendas shall be provided in accordance with SDRL PM-006.



G.2.5.7
Meeting Minutes. The Subcontractor shall provide minutes for all meetings,
reviews and audits, for approval by ** five (5) days after the conclusion of the
meeting. Meeting minutes shall be provided in accordance with SDRL PM-007.



G.2.5.8
System Functional Review (SFR), Preliminary Design Review (PDR) and Critical
Design Review (CDR). The Subcontractor shall host a SFR, PDR, and CDR at the
Subcontractor’s facility.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.2.5.8.1
System Functional Review (SFR). There shall be an SFR concurrent with the Start
of Work Meeting.

 
G.2.5.8.2
Preliminary Design Review (PDR). There shall be a PDR one (1) month after
Subcontract award concurrent with PMR #1.



G.2.5.8.3
Critical Design Review (CDR). There shall be a CDR concurrent with PMR #2 at
three (3) months after Subcontract award.

 
G.2.6
Reports



G.2.6.1
Progress Reports. The Subcontractor shall prepare, amend and deliver monthly
Progress Reports in accordance with SDRL PM-008. Progress Reports shall describe
the progress made by the Subcontractor in performing both Subcontracted and
directed Work. The Progress Report shall be used by the Subcontractor as the
basis for developing the agenda for the PMRs.



G.2.7
Organizational Arrangements.



2.7.1
The Subcontractor shall designate an individual as the "Program Manager", who
shall be the single point of contact within the Subcontractor's organization for
all substantive matters related to the Subcontract. The Subcontractor's Program
Manager shall have Terms of Reference that clearly establish his/her
responsibilities.



G.2.7.2
The Subcontractor shall designate points of contact for the exchange of
information in each of the following areas:



 
a.
Project Management;

 
b.
Engineering Management;

 
c.
Senior Design Engineer;

 
d.
Configuration Management;

 
e.
Quality Assurance Management;

 
f.
LEM Management;

 
g.
Financial Management;

 
h.
Procurement and Subcontract Management;

 
i.
Production Management;

 
j.
Obsolescence Management



G.2.7.3
The Subcontractor's organizational arrangements and associated lines of
communication shall recognize the interfacing and liaison necessary with **.



G.2.7.4
The Subcontractor shall report their Organizational Structure in the PMP.



G.2.7.5
The Subcontractor shall advise ** in writing of any changes to the
organizational structure fourteen (14) days prior to any such change.



G.2.7.6
Subcontracting Authority. All Subcontract correspondence and unclassified
document deliverables shall be addressed to the ** Subcontract Authority at:

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



**


G.2.7.7
Classified Documentation. Classified documentation shall be sent to the
following contact at the Government of ** prior to reaching the Company Security
Officer for **



**


G.2.7.7.1
The Subcontractor shall include a cover letter to the Government of ** stating
that the classified documentation shall be sent to the following Company
Security Officer at ** upon receipt:



**


G.2.7.7.2
Notification shall be provided to the ** Subcontract Authority pending
classified documentation is sent.



G.2.8
Data Management System



G.2.8.1
The Subcontractor shall use a data management system for the identification,
acquisition, distribution, delivery and control of data and the maintenance of
an overall status and record keeping system of project data as part of the work.
The data management system shall be in accordance with the Subcontractor's
current process.



G.2.8.2
The Subcontractor shall describe the Subcontractor’s data management process in
the PMP and shall report on data management in Progress Reports.

 
G.2.9
Risk Management



G.2.9.1
Risk Management Plan.  The Subcontractor shall develop and implement a Risk
Management Plan that identifies the risks associated with this project, in
accordance with SDRL PM-011. The Risk Management Plan shall include Risk
Management Planning, Risk Identification, Qualitative and Quantitative Risk
Analysis, Risk Response Planning, and Risk Monitoring and Control through an
integrated approach involving cost, schedule, and technical performance. Risk
mitigation shall be an integral part of all reviews, and meetings.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 7of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.2.9.2
The Subcontractor shall report on all identified risks in the Progress Reports
(SDRL PM-008). The Subcontractor shall report risks that satisfy at least one of
the following potential impacts:



 
a.
**$100,000 variation on Subcontract Price;

 
b.
Two (2) weeks or more schedule slippage in any of the elements identified in the
MPMS;

 
c.
One (1) week variance to the MPMS Critical Path, and/or

 
d.
Specification or Statement of Work non-compliance.

 
G.2.11
Subcontract/Material Management



G.2.11.1
Reserved.



G.2.11.2
The Subcontractor shall establish, maintain and use procedures that control,
manage and track all Subcontracts and procurements in accordance with the
Approved Subcontract Management Plan.



G.2.12
Subcontract Change Proposal. When requested by **, the Subcontractor shall
submit Subcontract Change Proposals (SCPs) in accordance with SDRL PM-013.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 8of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.3
CONFIGURATION MANAGEMENT (CM)



G.3.1
Applicable Documents. The following documents, of the issue or revision in
effect at Subcontract Award, unless otherwise specified, form a part of this
statement of work to the extent specified herein.

 
STANAG 4569 AEP-55, Vol.2
Procedures for Evaluating Protection Levels
MIL-STD-130N
Identification Marking of U.S. Military Property
MIL-HDBK-61A
Configuration Management Guidance
MIL-STD-31000
Technical Data Packages
ASME Y14.100-2004
Engineering Drawing Packages
ANSI/EIA-649-1998
National Consensus Standard for Configuration Mgt
DoD DID DI-CMAN-80639C
Engineering Change Proposal
DoD DID DI-CMAN-80556A
Configuration Audit Plan
DoD DID DI-CMAN-81022C
Configuration Audit Summary Report
**
Identification Marking of ** Military Property

 
G.3.2
Configuration Identification. The Subcontractor shall develop a technical data
package to the extent required for effective manufacture, and quality assurance
purposes, and shall provide ** sufficient specification details for ** to detail
requirements in appropriate drawings of the **. The Subcontractor shall document
and maintain Configuration Items (CI’s) to ensure complete identification,
status accounting, configuration control, and audits.



G.3.2.2
Part Marking Identification. The ** shall be marked in accordance with
** standard **-Identification Marking of ** Military Property (English/French).



G.3.3
Configuration Documentation



G.3.3.1
Reserved



G.3.3.2
Product Configuration Documentation (PCD). The PCD is defined as the combined
performance and/or design documentation utilized for the production and/or
procurement of the **. The PCD includes documentation that describes functional,
performance, interoperability and interface requirements, and the verifications
necessary to confirm the achievement of those specific requirements.



G.3.3.3
Functional Configuration Documentation (FCD). The FCD includes only those
documents that describe the functional and performance requirements and the
verifications necessary to confirm the achievement of those specific
requirements. The PCD and FCD shall document the hardware that successfully
passes the Physical Configuration Audit (PCA).



G.3.4
Configuration Baselines



G.3.4.1
Initial Configuration Baseline. An initial Configuration Baseline shall be
established upon initial release of the Technical Data Package (TDP) following
the / each CDR. Any changes made to the hardware or TDP during the period prior
to establishing the Functional Configuration Baseline and the Product
Configuration Baseline shall be submitted to ** in accordance with SDRL CM-002
for informational purposes.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 9of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.3.4.2.
Functional Configuration Baseline.     The Functional Configuration Baseline
(FCB) shall be established upon successful completion of Subcontractor
Functional Configuration Audit (FCA) Ref. Para G.3.7.



G.3.4.3.
Product Configuration Baseline.   The Product Configuration Baseline (PCB) shall
be established upon successful completion of the Physical Configuration Audit
(PCA) -Ref. Para G.3.7. Following the establishment of the PCB, changes that
affect the PCD shall be submitted to ** for approval or concurrence as required.



G.3.5
Configuration Management.



G.3.5.1
The Subcontractor shall maintain a discrete configuration management department
within its manufacturing facility. The Subcontractor shall assign a senior CM
point of contact throughout the life of the contract with whom ** can
communicate any configuration management related issues.



G.3.5.2
The Subcontractor’s CM department personnel shall be responsible for
configuration identification, control, and status accounting (for hardware and
documentation) using MIL- HDBK-61A and/or ANSI/EAI 649-1998 as a guide.



G.3.5.3
Engineering Change Proposals (ECPs). Should engineering changes occur upon
completion of each CDR, the Subcontractor shall submit ECPs to ** for
informational purposes. After establishment of each PCB, the Subcontractor shall
prepare and submit formal ECPs to identify and record any and all new
drawings/specifications and changes to existing ** documentation. ECPs shall be
submitted in accordance with SDRL CM-002. All formal changes regardless of
classification shall be submitted to ** for approval prior to implementation. **
shall either approve or disapprove Class I changes and provide concurrence of
Class 2 changes prior to implementation.



G.3.5.3.1
Classification of Engineering Changes.  The change shall be Class I if it
affects:



 
a.
The item performance as it relates to Section G, Annex G1, Performance
Specification

 
b.
The Product Configuration Documentation (PCD), once established;

 
c.
Safety;

 
d.
Retrofits; and

 
e.
Item fit, form, function



G.3.5.4
Request For Deviation (RFD). The Subcontractor shall prepare RFDs in accordance
with SDRL CM-006, using MIL-HDBK-61A Section 6.3 as a guide. An RFD shall be
used to obtain authorization to deliver nonconforming material which may not
meet an item’s approved documentation but is nevertheless suitable for use “As
is” or after a repair and/or retrofit. ** shall have approval authority for all
classifications of RFD’s.



G.3.6
Serialization.  All supplied ** and attaching hardware, shall be marked in
accordance with ** Identification Marking of ** Military Property. The
Subcontractor shall ensure each ** is uniquely identified. A part number (** and
Supplier), serial number, and Subcontractor Cage Code shall be permanently
applied to the ** and the Subcontractor shall maintain serialization records as
part of its ** whereby each ** has traceability.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 10of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.3.6.1
Lot Traceability.     The Subcontractor shall also ensure that there will be
batch/lot traceability such that the production batch from which the ** are
manufactured can be traced.



G.3.7.
Configuration Audits. If requested by **, the Subcontractor shall identify,
schedule and conduct the following configuration audits:



 
a.
Functional Configuration Audit (FCA) using MIL-HDBK-61A Section 8 as a guide

 
b.
Physical Configuration Audit (PCA) in accordance with MIL HDBK-61A Section 8 as
a guide



G.3.7.1
Functional Configuration Audit. If requested by **, the FCA(s) shall be
conducted which will verify the ** performance to the requirements as defined in
the Performance Specification. Test data presented and reviewed during the
FCA(s) shall be that collected from the analysis, inspections and tests
delineated in the Inspection and Test Summary Matrix found in the Performance
Specification. All inspections and tests shall be those conducted on a
production representative Article. Subject to mutual agreement between the
Subcontractor, ** and ** as the case may be, the FCA(s) may be conducted in
increments or progressively to ensure that all requirements of the FCA have been
satisfied while minimizing the risk of generating ECPs and retrofits after the
PCB has been established. In cases where the item verification can only be
completely determined after system level integration and testing, a final FCA
shall be conducted using the results of these tests. MIL-HDBK-61A Section 8
shall be used as a guide in planning and performing the FCA(s). The FCA(s) shall
be conducted following the/each scheduled CDR. Each FCA shall not exceed one (1)
day in duration.



G.3.7.1.1
FCA Verification Matrix. To support the FCA(s), the Subcontractor shall provide
an FCA Verification Matrix. The Matrix shall be prepared and delivered in
accordance with SDRL CM-009.



G.3.7.2
Physical Configuration Audit. If requested by **, the PCA(s) shall consist of
the formal physical examination of the "As-Built” production configuration of a
Configuration Item against its technical documentation and any related data. All
end product configuration items shall be audited. The audit shall be performed
on the First Production Article which will be the ** Configuration Items
submitted for First Article Testing. MIL-HDBK-61A Section 8 shall be used as a
guide in planning and performing the PCA(s). A PCA candidates list shall be
provided with the PCA Agenda (SDRL CM-004) for each audit, The list shall
include all CI’s that will be audited against their design documentation,
estimated duration being four (4) days for the/each PCA.



G.3.7.3
FCA/PCA Plan.     The Subcontractor shall provide a set of audit procedures in
the form of an FCA and PCA plan. DI-CMAN-80556A shall be used as a guide in the
preparation of the Configuration Audit plan. The FCA and PCA plan shall be
submitted in accordance with SDRL CM-003.



G.3.7.4
Audit Agenda and Report.



G.3.7.4.1
The Subcontractor shall prepare a separate Audit Agenda and Audit Report for
each FCA and PCA conducted.



G.3.7.4.2
Each Audit Agenda shall be submitted to ** in accordance with SDRL CM-004.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 11of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.3.7.4.3
An Audit Report shall be submitted to ** thirty (30) days after successful
completion of the audit. The Audit Report shall be submitted in accordance with
SDRL CM-005.



G.3.8
Technical Data Package. The Subcontractor shall deliver a Technical Data Package
(TDP) in accordance with the following:



G.3.8.1
Existing Drawings. Existing Subcontractor drawings are acceptable provided they
meet the requirements as stated in MIL-STD-31000 Technical Data Packages. **



G.3.8.2
New Drawings. New drawings and parts lists created by the Subcontractor in
support of the ** contract shall meet the requirements of MIL-STD-31000.
Drawings shall be prepared in accordance with ASME Y14.100-2004 Engineering
Drawing Packages.



G.3.8.3
TDP Delivery. The Subcontractor shall provide ** TDPs as follows:



 
a.
Preliminary TDP – the preliminary TDP shall include drawings, associated lists,
and supporting data. The technical/engineering data required by ** shall be
prepared by the Subcontractor in the form of a Technical Data Package (TDP). The
TDP shall be prepared and delivered prior to each ** conducted in accordance
with SDRL CM-010.



 
b.
Final TDP – The final TDP shall include all updates to the Preliminary TDP
resulting from the FCA/PCA. The final TDP shall be prepared and delivered in
accordance with SDRL CM-010.




 
c.
Drawing Revisions - Within 15 days of receipt of ** approval of Subcontractor
Class I and Class II ECP’s, the Subcontractor shall revise the associated
drawings to include the changes shown on such ECP’s.”



G.3.9
Configuration Status Accounting (CSA). The Subcontractor shall implement and
maintain Configuration Status Accounting (CSA) processes and procedures as part
of the CM Program, for the duration of the Subcontract. The Subcontractor shall
prepare and deliver CSA Reports in accordance with SDRL CM-007, to provide the
information required to effectively manage the Configuration of the ** and
provide visibility of CM activities including status of deviations and
engineering changes (proposed and approved).



G.3.10
Indented Bill of Material (IBOM). The Subcontractor shall develop an Indented
Bill of Material for each ** and ** as applicable in accordance with SDRL
CM-008. The IBOM shall be submitted concurrently with the preliminary and Final
TDP delivery (s).

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 12of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.4
ENGINEERING



G.4.1
Engineering Management



G.4.1.1
The Subcontractor shall conduct the engineering activities required to ensure
that the ** procured under this Subcontract meet all the requirements of the
Performance Specification, as included under Section G, Annex G1 of this
Subcontract.



G.4.2
Project Engineering



G.4.2.1
The Subcontractor shall provide an Engineering Point of Contact to oversee the
engineering activities under the Subcontract including: design engineering,
reliability and maintainability engineering, human factors engineering, safety
engineering, obsolescence management, and design reviews.



G.4.3
Prototypes and Engineering Units



G.4.3.1
The Subcontractor shall provide one (1) Prototype Unit and deliver to ** in
accordance with the program schedule at Para 1.9. This unit will be used for
evaluation and will remain with **.



G.4.3.1.1
The Prototype Unit shall be at Test Readiness Level (TRL) 6. TRL 6 is defined as
a system or prototype that has been demonstrated in a relevant environment. The
system is beyond the breadboard tested for TRL 5 and has been tested in a
relevant environment. It represents a major step up in a technology's
demonstrated readiness. Examples include testing a prototype in a high fidelity
laboratory environment or in simulated operational environment.



G.4.3.2
The Subcontractor shall provide two (2) updated Prototype Units incorporating
any changes from design and integration in accordance with the program schedule
at Para 1.9. These units shall represent the expected hardware and software
production configuration. One unit upgrades or replaces the prototype previously
delivered.



G.4.3.3
The Subcontractor shall provide two (2) Engineering Development Units (EDU) in
accordance with the program schedule at Para 1.9. These units upgrade or replace
the prototypes previously delivered.



G.4.3.3.1
The EDU shall be at TRL 7. TRL 7 is defined as a prototype near or at planned
operational system. It represents a major step up from TRL 6, requiring the
demonstration of an actual system prototype in an operational environment, such
as in an aircraft, vehicle or space. Examples include testing the prototype in a
test bed aircraft.



G.4.3.4
The Subcontractor shall provide one (1) Production Representative Unit (PRU) in
accordance with the program schedule at Para 1.9. This unit upgrades or replaces
a prototype previously delivered and shall be in the same configuration as units
going through qualification.



G.4.3.5
The Subcontractor shall provide two (2) Final Production Representative Units
(PRU) with any changes resulting from qualification in accordance with the
program schedule at Para  1.9. These units upgrade or replace any prototypes
previously delivered.

 
G.4.4
Current Specification



G.4.4.1
The Subcontractor is requested to provide a copy of any readily-available
Specification per SDRL ENG-001.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 13of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.4.5
Updated Specification



G.4.5.1
The Subcontractor shall submit updated ** Specifications as required per SDRL
ENG-001.



G.4.6
Software Requirements Specification (SRS)



G.4.6.1
The Subcontractor shall submit a SRS. An initial and updated version of the SRS
shall be delivered per SDRL ENG-002.



G.4.7
Envelope and Installation Drawing



G.4.7.1
The Subcontractor shall provide an Envelope and Installation Drawing per SDRL
ENG-006.



G.4.8
Interface Control Drawing



G.4.8.1
The Subcontractor shall provide an Interface Control Drawing per SDRL ENG-006



G.4.9
CAD Model



G.4.9.1
The Subcontractor shall provide a CAD model of ** in either Unigraphics or Pro-E
per SDRL ENG-004.

  
G.4.10
Design Reviews



G.4.10.1
The ** design process includes, at a minimum, three (3) major milestone events.
If necessary, an In-Process Design Review (IPDR) may be requested between any of
the major design reviews.



 
a.
System Functional Review (SFR);

 
b.
Preliminary Design Review (PDR);

 
c.
Critical Design Review (CDR).



G.4.10.2
The Subcontractor shall conduct the Design Reviews (SFR, PDR, and CDR) at the
Subcontractor’s facilities. In order to minimize the number of design review
meetings, the Subcontractor shall be permitted, with prior approval from **, to
combine the design review milestone events. The Design Reviews shall include,
but are not limited to, the items as described as per the following discussion
points and shall use the Design and Production Review Checklist at Annex G4 as a
guide:



 
a.
progress of ongoing activities, special issues, and the resolution of problems;

 
b.
status of the design and the development of the TDP and other schedule
milestones;

 
c.
any new problems and recommended solutions;

 
d.
activities planned until the next Design Review;

 
e.
explanation of any schedule variation and the corrective action to be taken; and

 
f.
review of changes to the design as presented at Prior Design Review shall be
carried forward to the next Design Review for approval and tracking.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 14of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.4.11
System Functional Review (SFR)



G.4.11.1
The Subcontractor shall host an SFR in accordance with the program schedule at
Para 1.9.



G.4.11.2
The Subcontractor shall conduct a System Functional Review (SFR) to the extent
that all aspects of the review may be addressed. The SFR shall include, but is
not limited to;



 
a.
an in-depth review of the performance and technical requirements and a
presentation of the Subcontractor’s design approach to satisfy the technical
requirements of the **, and its integration with the ** supplied turret
configuration data;

 
b.
a presentation of the Subcontractor’s concept of design to include solid/math
model representation(s) and trade off studies as appropriate;

 
c.
a detailed review of the Subcontractor’s development and integration schedules;

 
d.
present draft sub system specification/ICD documentation;

 
e.
present budget estimates for weight;

 
f.
a completed, formal check list for the content of the SFR/PDR/CDR

 
g.
present and status the Performance Specification Qualification matrix in
accordance with SDRL ENG-013; and, present and status the Risk Registry.

 
G.4.11.3
SFR Material. The Subcontractor shall submit the materials to be presented at
the design review, in accordance with SDRL ENG-014, five (5) days before the
SFR.



G.4.11.4
SFR Action Items. The Subcontractor shall respond to action items as assigned in
the SFR Meeting Minutes.



G.4.11.5
SFR Exit Criteria. The Subcontractor shall meet the SFR requirements including:

 
 
a.
** approval of the CAD model submitted in accordance with SDRL ENG-004.

 
b.
** approval of SFR action item responses as assigned in the SFR Meeting Minutes.

 
c.
Completed, formal check list for the content of the Design Review.

 
G.4.12
Preliminary Design Review (PDR)



G.4.12.1
The Subcontractor shall host a PDR in accordance with the program schedule at
Para 1.9.



G.4.12.2
The Subcontractor shall conduct a Preliminary Design Review (PDR) to the extent
that all aspects of the review may be addressed. The PDR shall include but not
be limited to:



 
a.
present the ** design, integration and requirements compliance;

 
b.
evaluate the progress, technical adequacy, and risk resolution (on a technical,
cost, and schedule basis) of the Subcontractor’s design approach;

 
c.
present and status the Performance Specification Qualification Matrix in
accordance with SDRL ENG-013;

 
d.
evaluate the degree of definition and assess the technical risk associated with
the Subcontractor’s design approach;

 
e.
establish the existence and compatibility of the physical and functional
interfaces of the Subcontractor’s preliminary designs with the turret;

 
f.
present models of the complete design for the **, including its integration;

 
g.
present sub system specification/ICD documentation;

 
h.
support the design decision making process with trade off studies and
qualification data reports;

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 15of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 

 
i. 
present budget performance against initial estimates for weight;

 
j. 
present the status of the release of the TDP;

 
k. 
present suggested manufacturing/ processing information



G.4.12.3
PDR Material. The Subcontractor shall submit the materials to be presented at
the design review, in accordance with SDRL ENG-014, five (5) days before the
PDR.



G.4.12.4
PDR Action Items. The Subcontractor shall respond to action items as assigned in
the PDR Meeting Minutes.



G.4.12.5
PDR Exit Criteria. The Subcontractor shall meet the PDR requirements including:

 
a.
** acknowledgement of receipt of the preliminary drawings submitted in
accordance with SDRL ENG-006.

 
b.
** approval of PDR action item responses as assigned in the PDR Meeting Minutes.

 
c.
** acknowledgement of receipt of the CAD model submitted in accordance with SDRL
ENG-004.

 
d.
Completed, formal check list for the content of the Design Review.



G.4.13
Critical Design Review (CDR)



G.4.13.1
The Subcontractor shall host a CDR in accordance with the program schedule at
Para 1.9.



G.4.13.2
The Subcontractor shall conduct a Critical Design Review (CDR) to the extent
that all aspects of the review may be addressed. During the CDR, the
Subcontractor shall:




 
a.
present the complete, detailed ** design, integration and requirements
compliance;

 
b.
present a detailed review of the hardware breakdown and Bill of Material
(“BOM”);

 
c.
present final Performance Specification Qualification Matrix in accordance with
SDRL ENG-013

 
d.
present the qualification documentation and verification in accordance with SDRL
ENG-018 for the system;

 
e.
assess configuration risk areas (on a technical, cost, and schedule basis);

 
f.
present final sub system specification/ICD documentation;

 
g.
present the status of the release of the final TDP.



G.4.13.3
CDR Material. The Subcontractor shall submit the materials to be presented at
the design review, in accordance with SDRL ENG-014, five (5) days before the
CDR.



G.4.13.4
CDR Action Items. The Subcontractor shall respond to action items as assigned in
the CDR Meeting Minutes.



G.4.13.5
CDR Exit Criteria. The Subcontractor shall meet the PDR requirements including:



 
a.
** acknowledgement of receipt of the final drawings submitted in accordance with
SDRL ENG-006.

 
b.
** approval of CDR action item responses as assigned in the CDR Meeting Minutes

 
c.
** acknowledgement of receipt of the CAD model submitted in accordance with SDRL
ENG-004.

 
d.
Completed, formal check list for the content of the Design Review.




--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 16of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.4.14
Engineering Support



G.4.14.1
The Subcontractor shall be available to provide any hardware/software
integration support on an as required basis.



G.4.14.2
The Subcontractor may be required to travel to support hardware and software
integration at ** sites in Woodbridge, Virginia; ** and **.

 
G.4.15
Qualification



G.4.15.1
Qualification. The Subcontractor shall conform to Section G, Annex G1,
Performance Specification and shall provide objective evidence that the
requirements have been satisfied according to the final Qualification
Matrix.  The Subcontractor shall manage the Qualification Matrix in accordance
with SDRL ENG-013 that shall summarize current compliance status, as well as
planned and completed qualification activities.



G.4.15.2
Qualification Test Plan. The Subcontractor shall provide a Qualification Test
Plan in accordance with SDRL ENG- 017 and fifteen (15) days prior to conducting
any new qualification activity. ** reserves the right to witness any of the
required qualification activities. The Subcontractor shall support ** on-site
qualification attendance.



G.4.15.3
Qualification Test Report. The Subcontractor shall provide a Qualification Test
Report in accordance with SDRL ENG-018.



G.4.16
Hazardous Materials



G.4.16.1
The Subcontractor shall not use the hazardous materials identified the Hazardous
Materials section of the Performance Specification.



G.4.16.2
Hazardous Materials Management Report. The Subcontractor shall submit Hazardous
Material Management Reports in accordance with SDRL ENG-008 which, at a minimum,
shall identify all hazardous materials required for system production, a listing
of prioritized hazardous materials for minimization/elimination per the criteria
established in the Hazardous Materials Management Plan, and identify those
hazardous materials/processes for which non-hazardous substitute
materials/technologies may be available for implementation.



G.4.17
Human Factors Engineering



G.4.17.1
The Subcontractor is responsible for implementing a Human Factors program that
incorporates effective design principles and practices in order to meet the
performance and HFE requirements of the Performance (or other) Specification.
Changes and modifications to current design affecting the soldier-machine
interface and soldier performance (for operator, maintainer and support
personnel) shall meet the appropriate HFE criteria and requirements, defined in
MIL-STD-1472 and MIL-HDBK-759. As part of the human factors program, the
Subcontractor shall complete the necessary activities to generate the data
requested by **.



G.4.17.2
Human Factors Data Report. The Subcontractor shall report the results of the
above activities in a Human Factors Data Report in accordance with SDRL ENG-011.
The Human Factors Data Report (HFDR) shall detail the following information,
consistent with MIL-STD-46855.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 17of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
 
a.
Detail a Task Description & Analysis (TD&A) of activities performed by each
operator of the equipment during normal operations.

 
 
b.
Detail the type and frequency of interaction with each man-machine interface.

 
Detail the results from a workload analysis, detailing the task loading for each
operator during normal operation of the equipment. Software such as WinCrew ® is
recommended but manual application of Subjective Workload Assessment Technique
(SWAT) or NASA-TLX will also be accepted.


G.4.18
System Safety Engineering



G.4.18.1
Safety Program. The Subcontractor shall develop and implement a safety program
using MIL-STD-882C in determining whether safety engineering objectives are met.
The Subcontractor shall complete a safety assessment, in accordance with
MIL-STD-882C, Task 301. As a minimum, the Subcontractor shall do the following:



 
a.
Identify hazards associated with the product by conducting safety analyses and
hazard evaluations. Analyses shall include both operational and maintenance
aspects of each component.

 
b.
Eliminate or reduce significant hazards by appropriate design or materiel
selection. If hazards to personnel are not avoidable or eliminated, take steps
to control or mitigate those hazards.



Ensure that revisions, upgrades and modifications meet safety requirements.


G.4.18.2
Safety Assessment Report (SAR). The Subcontractor shall develop a Safety
Assessment Report (SAR) which documents all safety analyses completed to support
system design development. The SAR shall also identify all safety features and
inherent hazards associated with the system. The SAR shall be generated in
accordance with SDRL ENG-012. Further, the SAR shall identify special procedures
and/or precautions to be observed by test agencies and product item users. As an
appendix to the SAR, the Subcontractor shall identify and incorporate Health
Hazards associated with the product. The Subcontractor shall provide a
description and discussion of each potential or actual health hazards of concern
for each subsystem or component.



G.4.18.3
Health Hazards. The Subcontractor shall identify potential health hazards that
are indigenous to and generated by the product and eliminate or reduce such
health hazards to an acceptable level as determined by **. Health hazards shall
be reported as a part of the Safety Assessment Report in accordance with SDRL
ENG-012. The following are examples of some areas of concern that may contain
safety and health hazards. This is not an all-inclusive list:



 
a.
Fire prevention issues b.   Toxic gases

 
c.
Noise levels

 
d.
Electrical issues

 
e.
Radiation Hazards (HERO/HERP/HERF)

 
f.
Radioactive Materials (if any)




--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 18of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.4.19
Finite Element Analysis (FEA).



G.4.19.1
The Subcontractor  shall submit the results of the Finite Element Analysis (FEA)
which was conducted on the system in accordance  with SDRL ENG-015.  This shall
be delivered ten (10) days prior to the PDR and CDR and as required.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 19of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.5
QUALITY ASSURANCE



G.5.1
Quality Management System



G.5.1.1
The Subcontractor shall have a quality system that meets the requirements of ISO
9000 and demonstrates continuous improvement. The Subcontractor’s system may be
audited for evidence of compliance.



G.5.1.2
The Subcontractor shall make available to **, a record of all their annual
Internal Audit  Reports and any third party audit reports for the duration of
this Subcontract.

 
G.5.2
Quality Assurance Plan



G.5.2.1
The Subcontractor shall prepare and submit to ** for approval, a detailed
Quality Plan that describes its QA Program. This plan shall include as a minimum
a plan to control suppliers, Subcontractors, and internal and external quality
processes that will be used to assure the quality of the product. The plan
should make specific provisions for the delivery and inspection of the
production representative hardware to be delivered in accordance with this
subcontract. The plan and associated revisions shall be in accordance with SDRL
QA-001. This document will form part of this contract and cannot be changed
without ** approval.



G.5.2.2
Once approved, compliance with the requirements of the Quality Plan shall be
subject to audit and surveillance by **.



G.5.2.3
The plan must take into consideration that Government Quality Assurance is a
requirement of this order. Arrangements must be made promptly with the Quality
Assurance representative for the Subcontractor’s area or facility so that
appropriate Government Quality Assurance can be accomplished prior to release
authorization. Government Quality Assurance shall not be used by the
Subcontractor as evidence of effective control of quality. Government Quality
Assurance shall not absolve the Subcontractor of the responsibility to provide
acceptable product.



G.5.2.4
Quality Assurance Clauses EQD2A.0, QG5.2, QJ7H.0, QJ21.1, QK12.0, QP5.1, QY-10,
QG7.0, QY11.9, QP44.0, QP8.0, QL46.0 apply to this contract. Refer to Section C,
Quality Clauses, ** Form 4417, Rev K, for a detailed description of the below:



EQD2A.0 (01/01/99) GD Source Inspection
QG5.2 (04/18/00) C = O Sampling Plan
QJ7H.0 (10/5/98) Government GSI
QJ21.1 (12/8/97) Inspection Delegation
QP5.1 (12/7/06) Serialization Requirements
QY-10 FLOWCHART/CONTROL PLAN (FC/CP)
QG7.0 (9/26/01) ISO 9000 System Requirement
QY11.9 (7/08/09) First Piece Inspection
QP44.0 (07/10/09) North American High Strength Fasteners
QP8.0 (7/10/09) Sub-Contract Requirements
QL46.0 (7/10/09) CARC Paint Process Certification
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 20of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.5.3
First Piece Inspection (FPI)



G.5.3.1
FPI is ** first piece inspection process. The FPI submission must be accepted
prior to parts being released for shipment, unless otherwise authorized by **.
FPI documentation will be submitted in accordance with SDRL QA-004.



G.5.3.2
The submission shall be in accordance with **, QY11. The Subcontractor shall
retain a warrant, design records, change documents, dimensional results,
checking aids, test results and process flow charts. The other requirements are
only applicable when directed in writing by **.



G.5.3.3
The Subcontractor shall notify ** ten (10) working days prior to the FPI
submission. The FPI shall be conducted in accordance with the requirements
defined in the TDP.



G.5.3.4
During production, FPI resubmission may be required. The reasons for FPI
resubmission are:




 
•
Initial submission

 
•
** engineering changes, ECO;

 
• 
Tooling: transfer, replacement, refurbishment;

 
• 
Correction of discrepancy;

 
• 
Change to optional construction or material;

 
• 
Sub-supplier or material source change;

 
• 
Change in part processing;

 
• 
Parts produced at additional location; and,

 
• 
Other

 
Clarification or examples for the above may be found in the **, QY11 – First
Piece Inspection.


G.5.4
First Article Inspection



G 5.4.1
First Article Test Plan.   The Subcontractor shall develop and provide a First
Article Test Plan for ** approval in accordance with SDRL QA-005 that completely
addresses the First Article (FA) verification requirements detailed in the
technical specification outlined in the subcontract.



G.5.4.2
First Article Test Report.  The Subcontractor shall provide a First Article Test
Report per SDRL QA-008 that fully documents the results of the First Article
(FA) verification of the requirements detailed in the technical specification
outlined in the subcontract.



G.5.4.3
Testing  Notification.    Prior  to  the  commencement  of  any  Subcontractor  tests,  special
inspections or demonstrations intended to prove compliance with requirements of
the Subcontract Specification, the Subcontractor shall furnish in advance,
written notification to **. The required notifications shall be not less than
fifteen (15) days in advance of the planned activity. reserves the right to
witness any of the required verification activities. The Subcontractor shall
support ** on-site Acceptance Test and First Article attendance.



G.5.4.4
Documentation. Upon request, the Subcontractor shall make available to **, at
the time of product inspection, the applicable product inspection records,
drawings, Engineering Change Orders/Engineering Change Requests (ECOs/ECRs),
specifications, Request for Deviations (RFDs), Request for Waiver (RFWs), to
which the product was manufactured.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 21of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
These documents shall be of the revision used to produce the product.  Upon
completion of product inspection and acceptance by the ** inspector, all
documents will be returned to the Subcontractor.
 
G.5.4.5
Inspection Equipment.   Inspection equipment shall be  made available to ** upon
request for any ** end item or component inspections at the subcontractor’s
facility. Upon completion of the inspection by ** such inspection equipment will
be returned to the Subcontractor.



G.5.4.6
Inspection and Test Equipment.   Except as otherwise expressly provided for
under this
subcontract,  the  Subcontractor  is  responsible  for  the  supply  and  maintenance  of  all
inspection and test equipment necessary to ensure that the end item/end item
components (including GFM) conform to contract requirements.   All Subcontractor
furnished inspection equipment shall be available for use on or before the start
of production.



G.5.5
Production Representative Hardware. The unit provided as production
representative will be in accordance with the specifications of this statement
of work. The unit will represent a production configuration and will be subject
to inspection criteria as outlined in the system specification which should be
clearly defined in the Subcontractors quality plan SDRL QA-001.



G.5.6
Subcontractor Inspection & Test



G.5.6.1
The Subcontractor shall implement and maintain a product acceptance system to
ensure production compliance with the TDP requirements prior to offering any
product to ** for acceptance. The Subcontractor shall ensure that all production
material including purchased products conforms to the TDP and applicable
specifications. An Inspection and Test Plan in accordance with SDRL QA-002 shall
be provided by the Subcontractor. The Inspection and Test Plan shall be subject
to approval by **. Manufacturing activities shall not commence until the
approval of the relevant Inspection and Test Plan.



G.5.6.2
The inspection and certification requirements of the approved Quality Plan are
to apply to all work associated with the product.



G.5.6.3
** and Government Quality Assurance Representatives (GQARs) shall be permitted
access to all records, documentation, test pieces and samples, suppliers test
data / results for audit purposes.



G.5.6.4
Inspection & Test Equipment. Except as otherwise expressly provided for under
this Subcontract, the Subcontractor is responsible for the supply and
maintenance of all inspection and test equipment necessary to ensure end item
conformance to the Subcontract requirements. All Subcontractor furnished
inspection and test equipment shall be available for use on or before the start
of production and shall be made available to ** or the Government at the
Subcontractor’s facility upon request for any ** or Government tests and
inspections.



G.5.6.5
Test Deficiencies



G.5.6.5.1
Failure. A failure is defined as an event, or state, in which the system or a
component of the test set does not or would not perform as specified in the
applicable specification.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 22of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.5.6.5.2
Defect. A defect is defined as a nonconformance to a technical requirement.
Defects are classified as critical, major and minor, as defined in the
applicable specification.



G.5.6.5.3
In the event of component failure, ** reserves the right to retest the component
upon correction of the defects by the Subcontractor to the complete extent and
duration specified in the test program, or to such a lesser extent as ** shall
consider appropriate at their sole discretion. The Subcontractor shall be
responsible for delays in the program. Delays caused by defective items shall
not be a basis for adjustment of the Subcontract delivery schedule or the
Subcontract price. Any Subcontractor modifications to the system shall first be
approved by **. The Subcontractor, at no additional cost to **, shall correct
defects.



G.5.6.6
Control of Nonconforming Product



G.5.6.6.1
The Subcontractor shall document all inspection and test failures and take
appropriate corrective action. The Subcontractor shall document all rework and
record re-inspection and re-test results.



G.5.6.6.2
The Subcontractor does not have the authority to deviate from the applicable
Technical Data Package. All deviation requests classified as Class I as
described in G.3.5.2.1 shall require ** approval prior to implementation. All
other deviations or waivers will be made available to ** upon delivery as
referenced in G.5.4.4.



G.5.6.6.3
The Subcontractor shall establish and maintain a functional system to maintain
traceability of non-conforming material released with ** authority.



G.5.6.7
Quality Records. The Subcontractor shall retain quality records for a period of
seven (7) years after completing of the subcontract.



G.5.7
Supplier/Subcontractor Evaluation and Approval Survey



G.5.7.1
The Subcontractor shall complete and return a copy of ** Form 4615 in accordance
with SDRL QA-003.



G.5.7.2
The Subcontractor shall support a QA site visit / audit prior to start of
production build.



G.5.8
Acceptance Testing.



G.5.8.1
Acceptance Test Plan/Report. The Subcontractor shall develop and implement an
Acceptance Test Procedure (ATP) for the units delivered under this contract in
accordance with SDRL QA-006 and QA-007. ** will validate the ATP used for
acceptance. The Subcontractor shall notify ** prior to making any procedural
changes to the ATP. ** reserves the right to require revalidation of any ATP
changed/modified by the Subcontractor. If revalidation is required, it shall be
coordinated such that no hardware is offered for acceptance until the change has
been incorporated and validated by **. A completed copy of the ATP shall be
retained by the Subcontractor for all units produced.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 23of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.6
PRODUCTION MANAGEMENT



G.6.1
General. The Subcontractor shall supply a ** that meets the requirements of this
Statement of Work, and the Performance Specification. The Subcontractor shall
have system responsibility as defined herein and in the Performance
Specification for all ** supplied for this program.



G.6.2
Production Plan. The Subcontractor shall develop and implement a Production
Management Plan. The plan shall address all efforts required to produce a ** in
accordance with the schedule set forth in Section H. The Subcontractor shall
deliver the Production Management Plan in accordance with SDRL PM-014.
Amendments to the Production Management Plan are to be approved by ** prior to
the amended Plan being executed by the Subcontractor.



G.6.2.1
Production Program. The Subcontractor shall establish, implement and maintain a
program for the production and delivery of the ** in accordance with the
Approved Production Plan. ** will use the plan as the principal standard by
which to monitor the Subcontractor's performance, achievement and schedules with
respect to the Production Program.



G.6.2.2
Line of Balance. The Subcontractor shall submit a Line of Balance in accordance
with SDRL PM-015 to detail deliveries of major Line Replaceable Units (LRUs) to
the Subcontractor’s facility and final deliveries.



G.6.3
Schedule.  The Subcontractor shall execute the program in accordance with the
deliveries and performance schedule provided in Section H.



G.6.4
Production Meetings and Reviews



G.6.4.1
Production Start of Work (SOW) Meeting. As part of the project, the
Subcontractor shall present the Production Management Plan concurrent with the
Start of Work Meeting. As a minimum, this plan shall include an overview of the
Subcontractors’ production plans, production locations, facility status,
material lead-time assessment, detailed production schedules.



G.6.4.2
Reserved.



G.6.4.3
Production Readiness Review (PRR). The Subcontractor shall host a PRR concurrent
with PMR #1.  The PRR shall address the management and technical discipline
areas: design maturity, item configuration, facilities, equipment, production
line status, and overall production readiness of the system. The Subcontractor
shall provide the personnel and facilities necessary to support the review team.
The Subcontractor shall make available the working papers, documents, and data
developed and/or utilized under this contract. During the PRR, the Subcontractor
shall status the following production activities and shall use the Design and
Production Review Checklist at Annex G4 as a guide::




 
•
Program Overview

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 24of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 

 
•
Production Plan and Requirements

 
•
Material Delivery and Status

 
•
Personnel Requirements

 
•
Training Requirements

 
•
Security Requirements

 
•
Review of Facility Start-up Checklist

 
•
Lessons Learned from Previous Builds

 
•
Pre-Operational Safety Assessment

 
•
Potential Risk and Mitigation Plans

 
•
Quality Issues

 
•
Engineering/Technical Issues

 
•
TDP Baseline Review

 
•
Tour and Inspection of the Production Facilities

 
G.6.4.3.1
Rate Capability. At the PRR, the Subcontractor shall demonstrate, through
analysis, the capability to meet the required delivery rate of 10 vehicle sets
per month.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 25of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.7
LOGISTICS ENGINEERING (LE)



G.7.1
Supportability Technical Data Request. The Subcontractor shall complete and
return the Supportability Data Requested Form, SDRL LE-001.

 
G.7.2
Indented Engineering Bill of Materials. The Subcontractor shall provide an
indented Engineering Bill of Material (EBOM) for the system. The EBOM shall be
documented to the depth of the Line Replaceable Unit (LRU / Shop Replaceable
Assembly (SRA). The document shall be in Microsoft Excel 2003 format (.xls). The
EBOM shall be delivered in accordance with SDRL LE-002.



G.7.3
Technical Data Documentation. The Subcontractor shall deliver TDP/SPTD down to
the Line Replaceable Unit (LRU) / Shop Replaceable Assembly (SRA) per the
maintenance philosophy established for the system. The TDP/SPTD may be altered
to conceal proprietary information critical to manufacturing, as long as the
required information listed above is provided. TDP/SPTD is not required for
parts that are identified by a Military Standard or Government Specification.
SPTD delivered to ** shall comply with MIL-PRF-49506 (Logistics Management
Information) and DOD 4100.38.M. The Subcontractor will submit TDP/SPTD in order
to catalogue new items into the supply system, and to assign NATO Stock Numbers
(NSN) to procurable items. All Technical data delivered to ** shall be free of
any restrictive markings or legends and be delivered in accordance with SDRL
LE-003.



G.7.4
Spare Parts. Spare parts may be procured by ** in conjunction with the
production buy of the system. The Subcontractor shall complete and deliver a
list of all procurable LRUs, SRAs, repair piece parts, hardware, and consumables
in accordance with SDRL LE-004.



G.7.5
Technical Manuals. The Subcontractor shall deliver existing commercial or
military standard technical publications - examples include but are not limited
to; installation and removal instructions, operation, maintenance, and
illustrated parts manuals. The Subcontractor shall provide with all delivered
manuals, a written copyright-release for ** to use the data in the development
of technical manuals that are required by the customer. The technical
publications shall be delivered in electronic format (MS Word or SGML/XML
format, SGML/XML preferred). The technical publications shall be delivered in
the English, and in accordance with SDRL LE-005.



G.7.6
Technical Illustrations. The Subcontractor shall deliver parts illustrations for
the system and associated down components to the LRU/SRA level. The
illustrations shall be provided in electronic medium and in a format in
accordance with SDRL LE-006.



G.7.7
Support Equipment List. The Subcontractor shall provide a list of all the tools
required to install/remove and repair the system/assembly in question. The list
of tools shall include all Special Tools and Test Equipment (STTE). Available
part numbers, NSNs, drawings, and pricing shall be provided. The data shall be
delivered in Subcontractor format and in accordance with SDRL LE-007.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 26of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR



G.7.8
LEM Impact Statement. The Subcontractor shall have in place a procedure for
assessing and providing impact statements to ** with respect to Subcontract
Change Proposals (SCPs) and Engineering Change Proposals (ECPs), including
deviations and waivers. The Subcontractor shall prepare and include LEM Impact
Statements for each change proposal to identify the impact on the program. The
Logistic Impact Statements shall identify the specific nature and impact of the
proposed change, including but not limited to impacts to Subcontractor provided
technical data, support equipment requirements, and schedule impacts. The LE
Impact Statements shall be delivered in accordance with the Configuration
Management requirements outlined in this Subcontract.



G.7.9
Subcontractor Technical Support. The Subcontractor shall provide technical
support to ** during the supportability data development period. Technical
support shall include telephone and e-mail support to technical questions
related to the product and/or the supportability data provided. Technical
support shall be made available, as required, to support customer
validation/verification activities and logistics demonstrations.



G.7.10
Reliability and Maintainability Support Data. The Subcontractor shall deliver
the results of the reliability and maintainability analysis that has been
conducted such that ** can substantiate repair policies and produce vehicle
level reliability prediction and Life Cycle Cost (LCC) estimates for the end
customer. The data shall be provided in accordance with SDRL LE-008.



G.7.11
Diagnostic Support Data. If the data is not made available within the
Subcontractor provided technical/commercial manuals, the Subcontractor shall
provide documentation to enable ** to create accurate and complete
troubleshooting manuals. Such information includes a list of error messages
and/or fault codes that the systems produces and how to interpret and diagnose
the problem related to the error message/fault code. For powered systems (for
instance electrical or hydraulic systems), a schematic shall be provided that is
suitable for troubleshooting purposes. If special diagnostic equipment/software
has been developed for the system in question, the Subcontractor shall provide
instructions how to properly and safely use the equipment to diagnose the
system. Diagnostic supporting data shall be provided in accordance with SDRL
LE-009.



G.7.12
Definitions.

 
Corrective Maintenance
All actions performed as a result of failure, to restore an item to a specified
condition. Corrective maintenance can include any or all of the following steps:
localization, isolation, disassembly, interchange, re-assembly, alignment and
checkout.
 
Life Cycle Cost (LCC)
The total cost of acquisition and ownership of the system over its full life. It
includes the cost of development, acquisition, operation, support, and where
applicable, disposal.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 27of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
Line Replaceable Unit (LRU)
A Line Replaceable Unit (LRU) is an essential support item which is removed and
replaced at field level maintenance to restore the end item to an operationally
ready condition. An LRU must be part of the engineering bill of material
breakdown.
 
Logistics Engineering
Those systems engineering activities aimed at improving mission reliability,
maintainability, supportability, human factors and safety. Logistics engineering
is an integral part of the design process.
 
Logistic Support Analysis (LSA)
Logistic Support Analysis (LSA) is the selective application of scientific and
engineering efforts undertaken during the acquisition process, to assist in
causing support considerations to influence design; defining support
requirements that are related optimally to design and to each other; acquiring
the required support; and providing the required support during the in- service
phase at the lowest possible cost.
 
LSA Candidate Item
An LSA Candidate Item is a portion of the system/equipment identified for the
purpose of conducting LSA tasks to determine the logistic requirements of
introducing and supporting that item throughout the life cycle of the equipment.
 
Maintenance Concept
The Maintenance Concept constitutes a series of statements and/or illustrations
identifying the broad, planned approach to be employed in sustaining the
system/equipment at a defined level of readiness in support of the operational
requirement. The Maintenance Concept is used as the basis for the maintenance
plan by defining criteria covering maintenance levels, major functions
accomplished at each level of maintenance, basic support policies, and primary
logistic support requirements.
 
Maintenance Plan
The Maintenance Plan is a detailed plan specifying the methods and procedures to
be followed for system support throughout the life cycle. The Maintenance Plan
is developed from LSA data (Task 401 of MIL-STD 1388-2B). Each repairable item
in the system should have a Maintenance Plan derived from the LSA data.
 
Preventive Maintenance
All actions performed in an attempt to retain an item in specified condition by
providing systematic inspection, detection, and prevention of incipient
failures.
 
Shop Replaceable Assembly (SRA)
A Shop Replaceable Assembly (SRA) is a down part from an LRU. The parts which
comprise the LRU which are repaired or replaced as authorized in the detailed
maintenance plans are SRAs.
 
System or Equipment
System or equipment refers to all the equipment supplied by the Subcontractor,
including all LRUs and SRAs.
 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 28of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR




 
G.7.13
Abbreviations

 
CBIL
Consumable and Bulk Item List
CCP
Contract Change Proposal
CDRL
Contract Data Requirements List
DID
Data Item Description
EBS
Equipment Breakdown Structure
ECP
Engineering Change Proposal
FACAR
Failure Analysis Corrective Action Report
FFP
Firm Fixed Price
FMECA
Failure Modes Effect and Criticality Analysis
**
**
IBM
Indented Bill of Material
ILS
Integrated Logistics Support
ILSMT
Integrated Logistics Support Management Team
IP
Initial Provisioning
LCC
Life Cycle Cost
LCN
Logistics Control Number
LE
Logistics Engineering
LLRC
Long Life Reusable Container
LORA
Level of Repair Analysis
LRR
Logistics Requirements Review
LRU
Line Replaceable Unit
LSA
Logistic Support Analysis
LSAR
Logistic Support Analysis Record
MSDS
Material Safety Data Sheet
MTA
Maintenance Task Analysis
NSN
NATO Stock Number
PHST
Packaging, Handling, Storage and Transportability
PM
Preventative Maintenance
POC
Point of Contact
PPL
Provisioning Parts List
RCM
Reliability Centered Maintenance
RFP
Request for Proposal
RSCL
Reusable Shipping Containers List
RSERL
Recommended Support Equipment Requirements List
RSPL
Recommended Spare Parts Lists
RPSTL
Repair Parts and Special Tools List
RTAEL
Recommended Training Aids and Equipment List
SOW
Statement of Work
SPTD
Supplemental Provisioning Technical Documentation
SRA
Shop Replaceable Assembly
STTE
Special Tools and Test Equipment
TDP
Technical Data Package

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 29of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G - Statement of Work
Rev NR

 
G.8
OBSOLESCENCE MANAGEMENT



G.8.1
General  The Subcontractor shall provide Obsolescence Management (OM) Services
for the Equipment. The intent of this service is to ensure that the potential
impacts of obsolescence in terms of equipment supply, effectiveness and support
costs are mitigated by proactive management activities completed by the
Subcontractor. These activities and reporting requirements are described below.
The Subcontractor shall be responsible, at their expense, for resolving
obsolescence on their delivered equipment in a timely manner such that the
equipment availability due to obsolescence is not impacted for the duration of
this contract + 2 years.



G.8.2
OM Plan.  The Subcontractor shall deliver an Obsolescence Management Plan in
accordance with SDRL OM-001.



G.8.3
OM Candidates List.     The subcontractor shall develop and deliver for approval
an Obsolescence Management Candidate List in accordance with SDRL OM-002. Once
approved, the list shall be updated quarterly and the subcontractor shall
perform proactive OM on items listed on the OM Candidates List.



G.8.4
OM Issues Report.  The Subcontractor shall provide ** an Obsolescence Management
Issues Report for the Equipment in accordance with SDRL OM-003. The OM Issues
Report shall outline the specifics of a pending issue for all high-risk LRUs or
component parts. A component shall be considered to be high risk if it will
become obsolete within one year or less.



G.8.5
Critical OM Issues Advisement.  If the Subcontractor, through daily proactive
obsolescence management, is made aware of a critical OM issue that is
time-sensitive in nature and requires immediate action in order to take
advantage of any risk-mitigating available opportunity, they are to promptly
notify ** via email. The Subcontractor shall provide all pertinent and available
details pertaining to the OM issue, and their recommended course of action.



G.8.5.1.
Upon arriving at a proposed course of action to resolve a given obsolescence
issue, the Subcontractor shall provide a proposed corrective action plan to **
for their review and concurrence.



G.8.6
Quarterly  OM  Issues  Review  Meeting.
The  Subcontractor  will  host  a  quarterly teleconference to review the OM
Candidates List and OM Issues Report with **.

 

--------------------------------------------------------------------------------

** Proprietary Information
See Restriction on First Page
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 30of 30

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



Subcontracts Data Requirements List (SDRL)


SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
Comments:



H : Hard Copy E: Electronic File A: Approval Required A / XX: Approval within XX
days One / R: Initial Submission plus revisions as required
I: Information Only AOC: Award of Contract


** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
PM-001
Program Management
Plan
SOW
G.2.2.1
With Proposal
Final 15
days AOC. Updates as required
1-E
Subcontractor
Format
Final A/30
Refer to DID PM-001
PM-003
Master Project
Management Schedule
(MPMS)
SOW G.2.4.2
With Proposal
Final 15 days AOC.
Updates as required
1-E
Subcontractor
Format
Final A/30
Refer to DID PM-003
PM-006
Meeting Agenda
SOW
G.2.5.6
5 days prior to
planned meeting date
N/A
1-E
Subcontractor
Format
A/2
Refer to DID PM-006. Meeting Agenda shall be provided to ** for approval and
input 5 days prior to planned meeting date. ** will provide comments within 2
working days. ** requested agenda items will be included as presentation topics.
PM–007
Meeting Minutes
SOW G.2.5.7
Within 5 working days following meeting
completion.
Per comments
1-E
Subcontractor
Format
A/10
Refer to DID PM-007. Minutes shall be provided within 5 working days following
meeting completion. ** will provide comments or
approval within 10 working days. Updates incorporating agreed upon ** revisions
shall be provided within 3 working days.
PM-008
Progress Reports
SOW G.2.4.3
G.2.6.1
G.2.9.2
1 Month AOC
Monthly
1-E
Subcontractor
Format
I
Refer to DID PM-008



** Proprietary Information
See Restriction on First Page


** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
PM-011
Risk Management Plan
SOW G.2.9.1
With Proposal
Final 15 days AOC.
Updates as required
1-E
Subcontractor
Format
Final A/30
Refer to DID PM-011
PM-013
Subcontract Change
Proposal
SOW
G.2.12
As Required
As Required
1-E
Refer to DID
A/30
Refer to DID PM-013
PM-014
Production Management
Plan
SOW
G.6.2
With Proposal
Final 15
days AOC. Updates as required
1-E
Subcontractor
Format
Final A/30
Refer to DID PM-014
PM-015
Line of Balance
SOW G.6.2.2
Refer to DID
Weekly
1-E
Refer to DID
I
See DID PM-015
CM-002
Engineering Change
Proposal (ECP)
SOW G.3.4.1
G.3.5.3
From
Completion of
CDR
As Required
1-E
Refer to DID
Refer to
DID
Refer to DID CM-002
CM-003
FCA/PCA Plan
SOW
G.3.7.3
With Proposal
See
comments
1-E
Subcontractor
Format
Final A/15
Refer to DID CM-003. – 30 days prior to Configuration Audit
CM-004
Audit Agenda
SOW
G.3.7.2
G.3.7.4.2
See comment
Refer to DID
1-E
Subcontractor
Format
A/30



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
Refer to DID CM-004. Initial Audit Agenda shall be submitted to ** 10 days prior
to the date of the Configuration Audit. Agenda shall
contain as a minimum: location, date(s), duration and daily chronological
listing of events which are to take place.
CM-005
Audit Report
SOW
G.3.7.4.3
30 days after
successful completion of FCA/PCA
As Required
1-E
Subcontractor
Format
A
Refer to DID CM-005.
CM-006
Request for Deviation
(RFD)
SOW
G.3.5.4
As Required
As Required
1-E
Subcontractor
Format
A/Refer to
DID
See DID CM-006
CM-007
Configuration Status
Accounting Report
SOW G.3.9
10 days prior to
PCA
See comment
1-E
Subcontractor
Format
I
Refer to DID CM-007. Deliveries to be monthly until 30 days after the last
delivery concurrent with SDRL CM-008.
CM-008
Indented Bill of Material
(IBOM)
SOW
G.3.10
Refer to DID
See
Comment
1-E
Subcontractor
Format
A/10
Refer to DID CM-008. Deliveries to be monthly until 30 days after the last
delivery concurrent with SDRL CM-007.
CM-009
FCA System Spec
Verification Matrix
SOW
G.3.7.1.1
With Proposal
Concurrent
with delivery of FCA Plans
1-E
Refer to DID
A/30
Refer to DID CM-009 for Preparation instructions
CM-010
Technical Data Package
(TDP)
SOW
G.3.8.3
With Proposal
See
Comment
1-E
Refer to DID
A/10



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
Refer to DID CM-010 for Preparation instructions. TDPs shall be delivered 10
days prior to PCA. Final TDP shall be delivered not later than 30
days after Final Delivery. Updates are required as a result of ECP activity.
Updated drawings shall be delivered no later than 15 days after approval or
classification concurrence of ECPs.



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 5of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
ENG-001
Current Specification
SOW
G.4.4.1
G.4.5.1
With Proposal
As Required.
1 – E
Subcontractor
Format
I
No DID.
ENG-002
Software Requirements
Specification (SRS)
SOW
G.4.6.1
With Proposal
As Required.
1 – E
Subcontractor
Format
I
No DID.
ENG-004
CAD Model
SOW
G.4.9.1
With Proposal
At SFR,
PDR, CDR and As Required.
1 – E
Refer to DID.
I
Refer to DID ENG-004.
ENG-006
Drawings
SOW G.4.7.1
G.4.8.1
With Proposal
At SFR, PDR, CDR
and As
Required.
1 – E
Refer to DID.
I
Refer to DID ENG-006.
ENG-008
Hazardous Material
Management Report
SOW G.4.16.2
30 days after
AOC
One/R
1-E
Refer to DID
A/30
Refer to DID ENG-008.
ENG-011
Human Factors Data
Report (HFDR)
SOW G.4.17.2
5 days before
** SFR
Final: 20 days before **
PDR
1 - E
Refer to DID
A/30



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 6of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
Refer to DID ENG-011.
ENG-012
Safety Assessment
Report (SAR)
SOW G.4.18.2
G.4.18.3
5 days before
** SFR
Final – 20 days before
** PDR
1 – E
Refer to DID.
A/30
Refer to DID ENG-012.
ENG-013
Qualification Matrix
SOW G.4.11.2
G.4.12.2
G.4.13.2
G.4.15.1
With Proposal
Refer to DID
1 – E
Refer to DID.
A/30
Refer to DID ENG-013.
ENG-014
Design Review
Presentation Material
SOW
G.4.11.3
G.4.12.3
G.4.13.3
5 days prior to
SFR
At PDR,
CDR, & as required
1 – E
Refer to DID.
I
Refer to DID ENG-014.
ENG-015
Finite Element Analysis
(FEA) Report
SOW
4.19.1
Refer to DID
Refer to DID
1 – E
Refer to DID.
I
Refer to DID ENG-015.
ENG-017
Qualification Test Plan
SOW G.4.15.2
4 MAC
Refer to DID
1 – E
Refer to DID.
A/30
Refer to DID ENG-017.



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 7of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
ENG-018
Formal Qualification
Report
SOW G.4.15.3
 
8 MAC
Refer to DID
1 – E
Refer to DID.
A/15
Refer to DID ENG-018.



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 8of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
QA-001
Quality Assurance Plan
SOW
G.5.2.1
G.5.5
With Proposal
Refer to DID
1- E
Subcontractor
Format
Final A/30
Refer to DID QA-001
QA-002
Quality Assurance
Inspection and Test
Plan
SOW
G.5.6.1
With Proposal
Refer to DID
1 – E
Subcontractor
Format
Final A/15
Refer to DID QA-002
QA-003
Supplier / Subcontractor
Evaluation & Approval
Survey
SOW
G.5.7.1
With Proposal
N/A
1-E
Subcontractor
Format
See DID
Refer to DID QA-003
QA-004
First Piece Inspection
SOW G.5.3.1
14 days prior to first shipment of
production material.
Refer to DID
1-H
Refer to DID
A/15
Refer to DID QA-004
QA-005
First Article Test Plan
SOW
G.5.4.1
30 days prior to
First Article production.
N/A
1-E
Subcontractor
Format
A/30
Refer to DID QA-005.
QA-006
Acceptance Test Plan
SOW G.5.8.1
Refer to DID
Refer to DID
1-E
Subcontractor
Format
A/7
Refer to DID QA-006



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 9of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
QA-007
Acceptance Test Report
SOW G.5.8.1
Refer to DID
Refer to DID
1-E
Subcontractor
Format
A/30
Refer to DID QA-007
QA-008
First Article Test Report
SOW G.5.4.2
Refer to DID
N/A
1-E
Subcontractor
Format
A/30
Refer to DID QA-008



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 10of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
LE-001
Supportability Technical
Data Request
SOW
G.7.1
With Proposal
One/R
1-E
Refer to DID
A/5
Refer to DID LE-001.
LE-002
Indented Bill of
Materials (IBOM)
SOW
G.7.2
10 Days prior to
PDR
Refer to DID
1-E
Refer to DID
A/5
Refer to DID CM-008.
LE-003
Technical Data Package
SOW G.7.3
10 Days prior to
PDR
30 Days post CDR
1-E
Refer to DID
A/30
Refer to DID LE-003.
LE-004
List of Spare Parts
SOW G.7.4
10 Days prior to
PDR
30 Days post CDR
1-E
Refer to DID
A/30
Refer to DID LE-004
LE-005
Technical Publications
SOW G.7.5
10 Days prior to
PDR
30 Days post CDR
1-E
Refer to DID
A/5
Refer to DID LE-005.
LE-006
Technical Illustrations
SOW G.7.6
30 Days post
CDR
One/R
1-E
Refer to DID
A/10
Refer to DID LE-006.
LE-007
Support Equipment List
SOW G.7.7
10 days prior
PDR
10 days post CDR
1-E
Refer to DID
A/5
Refer to DID LE-007.
LE-008
Reliability and
Maintainability Support
Data
SOW
G.7.10
10 days prior
PDR
10 Days
prior to CDR
1-E
Subcontractor
Format
A/5
Refer to DID LE-008.



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 11of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
LE-009
Diagnostic Support Data
SOW
G.7.11
10 Days prior to
CDR
30 days
post CDR
1-E
Subcontractor
Format
A/10
Refer to DID LE-009.



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 12of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



SDRL
No.
Description
Subcontract
Reference
Initial Delivery
Date
Frequency
No. of
Copies
Format
Approval
OM-001
OM Plan
SOW
G.8.2
With Proposal
1MAC
1-E
Subcontractor
Format
I
Refer to DID OM-001
OM-002
OM Candidates List
SOW
G.8.3
With Proposal
Quarterly –
Concurrent with OM Issues Report
1-E
Subcontractor
Format
A/15
Refer to DID OM-002
OM-003
OM Issues Report
SOW
G.8.4
With Proposal
Quarterly –
Concurrent with OM Candidates List
1-E
Subcontractor
Format
A/15
Refer to DID OM-003



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 13of 13

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



DID PM-001
Data Item Descriptions



1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Program Management Plan (PMP)
   
DID PM-001
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The PMP shall describe how the Subcontractor
   
SDRL PM-001
 
intends to provide effective Program Management
   
SOW G.2.2.1 of the Work, how it is organized, how it will be
 
conducted and the methods, procedures and controls used to assure effective
Program Management.
               
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
   
A/30
         
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
Initial copy with proposal
   
Final copy 15 days after a ward of contract. Updates as required.



9.
PREPARATION INSTRUCTIONS:



9.1
General.  The format shall be suitable for the use of the PMP as an overview of
the system for Subcontractor personnel as well as detailing the Subcontractor’s
arrangements for management and control of the Work. Where identified, annexes
shall be prepared, delivered and amended in accordance with their respective
DIDs.



9.2
Content. The following represents the recommended content of the PMP.  ** may
approve Subcontractor proposed alternatives to this PMP as long as the
requirements of this DID are met.



SECTION
 
TITLE
1.0
 
Introduction, Purpose and Scope
2.0
 
Organisational Arrangements
3.0
 
Program Management Approach and Processes
4.0
 
Spare Parts Management
5.0
 
Risk Management
6.0
 
Data Management
7.0
 
Production Management
8.0
  
Procurement and Subcontract Management



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



9.0
 
Engineering
10.0
 
Configuration Management
11.0
 
Quality Assurance
12.0
 
Logistics Engineering Management
13.0
 
Business and Financial Management
         
ANNEXES
A
 
Work Breakdown Structure
B
 
Master Program Management Schedule
C
 
Delivery Schedule
D
 
Cash Flow Forecasts
E
 
List of Figures
F
 
List of Acronyms
G
 
Master Review and Audit Plan
H
 
Risk Management Plan
I
  
Subcontract Management Plan



9.3
The content of each section should provide an overview of how the Subcontractor
intends to meet the requirement of the SOW.



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



DID PM-003
Data Item Descriptions



1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Master Project Management Schedule (MPMS)
   
DID PM-003
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
THE MPMS shall schedule and report all elements of the subcontractor’s Work
defined by the approved WBS.
   
SDRL PM-003
SOW G.2.4.2.
                   
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
   
A/30
         
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
Initial draft due with proposal
   
Final copy due 15 days AOC Updates as required.



9.
PREPARATION INSTRUCTIONS:



9.1
The subcontractor shall ensure the MPMS clearly identifies:

 
a)
all activities necessary to complete each WBS

 
b)
actual performance for each activity completed or in progress for all previous
and current reporting period

 
c)
detailed activity scheduling for the next reporting period

 
d)
key milestones beyond the next reporting period e) the expected duration for all
scheduled activities



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



DID PM-006
Data Item Descriptions



1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Meeting Agenda
   
DID PM-006
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide an agenda to ** in support of meetings and reviews.
   
SDRL PM-006
SOW G.2.5.6
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
   
A/2
         
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
5 days prior to planned meeting date
   
NA



9.
PREPARATION INSTRUCTIONS:



9.1
The agenda shall address the following:

 
a)
the scope, purpose and objectives of the review or meeting,

 
b)
time, date, location and anticipated duration

 
c)
suggested Government attendees

 
d)
** attendees e) Subcontractor attendees

 
f)
Need for any ** or Government documentation to be presented at the review or
meeting

 
g)
Alternative dates and location for ** consideration

 
h)
Security classification and visit clearance requirements

 
i)
Review and acceptance of the minutes of the previous meeting

 
j)
Status and update of current items under review

 
k)
New subject items to be introduced by the subcontractor and/or the Government

 
l)
Other business



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



DID PM-007
Data Item Descriptions



1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Meeting Minutes
   
DID PM-007
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
Minutes shall describe the content of the reviews and meetings between ** and
the subcontractor.
   
SDRL PM-007
SOW G.2.5.7
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
   
A/10
         
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
Within 5 working days following meeting completion.
   
Revisions due within 3 wc rking days of ** revisions or comments.



9.
PREPARATION INSTRUCTIONS:



9.1
The format shall provide for the clear identification of requests for action
items resulting from such reviews and meetings and the individual, group or
organisation responsible for pursuing such action and the schedule time for
response to each action request.



9.2
Meeting Minutes shall be prepared in a brief narrative form aligned to the
topics and sequencing of the discussions.



9.3
Meeting Minutes shall include hard copies of any presentation material used
during the review.



9.4
Meeting Minutes shall be a true reflection of the discussions and shall not be
construed as agreed until signed by the Project Authority.



9.5
Meeting Minutes shall, in addition to the above requirements, identify, as a
minimum:

 
a)
scope, purpose, meeting reference code and objectives of the review

 
b)
time, date, location and attendees



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



 
c)
security classification of the minutes

 
d)
proposed timing and location of any follow-up reviews

 
e)
distribution list



9.6           Meeting Minutes shall summarise the requests for action items, the
assigned responsibility for responding to such requests and the schedule time
for response.


** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



DID PM-008
Data Item Descriptions



1.
TITLE:
     
2.
IDENTIFICATION NO.:
                 
Progress Report
   
DID PM-008
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The Progress Reports shall describe the progress made by the subcontractor in
performing both subcontracted and directed work. The Progress Report shall be
used by the subcontractor as the basis for developing PSR agendas.
   
SDRL PM-008
SOW G.2.4.3, G.2.6.1, G. 2.9.2.
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
   
I
         
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
One month after award of contract
   
Monthly



9.
PREPARATION INSTRUCTIONS:



9.1
Progress Reports shall present, in an easily readable form, a summary of, as a
minimum:

 
a)
Project Status: shall include an objective status of, but not limited to, the
following:

 
i)
subcontract value summary

 
ii)
subcontract invoicing status

 
iii)
milestone payment status

 
iv)
status of SCPs

 
v)
subcontract deliverable status

 
vi)
warranty status

 
vii)
schedule status

 
viii)
retrofit status

 
ix)
ECP status

 
x)
waiver and deviation status

 
xi)
action item status

 
xii)
risk status

 
xiii)
technical issue status

 
xiv)
part order status



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



b)           Project Issues:  shall include a summary report, from Program
Management, Engineering, Configuration Management, Quality Assurance,
Production, and Logistics Engineering Management of all known project issues and
concerns relating to subcontracted and directed Work.


C)           Line of Balance Report: shall be prepared, and provided as a
separate attachment, for all subcontract activity and graphically depicted with
supporting narrative.


The graph shall indicate the following elements:
 
i)
The Objective – the cumulative delivery schedule

 
ii)
The Program – the planned production

 
iii)
Progress – the current performance

 
iv)
Comparison – program progress to objective



The narrative shall contain the following:
 
i)
Explanation of variances from scheduled to actual

 
ii)
Statement of problems which resulted in variances

 
iii)
Corrective action taken

 
iv)
Proposed recovery schedules

 
v)
Impact on delivery schedule



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section G, Annex G2 - SDRL
Rev NR



DID PM-011
Data Item Descriptions



1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Risk Management Plan
   
DID PM-011
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERE
           
The Risk Management Plan shall describe how the subcontractor intends to provide
effective Risk Management for the System, how it is organized, how it will be
conducted and the methods, procedures and controls used to assure effective
management of risk.
   
SDRL PM-011
SOW G.2.9.1
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATIO
           
**
   
A/30
         
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENC
           
Draft due with proposal.
   
Final copy 15 days AOC. Updates as required.



9.
PREPARATION INSTRUCTIONS:



9.1
The subcontractor shall establish, implement and maintain a Risk Management Plan
that provides:

 
a)
early identification of potential risk elements

 
b)
monitoring of risk elements for significant trends that would indicate an
increase or decrease in risk significance

 
c)
Risk Data Management to identify and classify risk

 
d)
Quick action to determine the extent of risk, to assess the options available to
eliminate risk, to implement a preferred course of action, to monitor progress
until a satisfactory solution is achieved and then report the results to
management

 
e)
A periodic review of unresolved problems and the conduct of a thorough analysis
of the impact of these problems of the program

 
f)
A review of all problems and their solutions utilising a “lessons learned”
philosophy to improve early problem detection, improve methods of correcting and
reducing the financial or schedule impact of future problems to the program.



** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 

** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
9.2
The Risk Management Plan shall include Risk Management Planning, Risk Identification,
Qualitative and Quantitative Risk Analysis, Risk Response Planning, and Risk
Monitoring and Control through an integrated approach involving cost, schedule,
and technical performance, and shall contain as a minimum the following
sections:

 
SECTION
TITLE
1.0
Scope, Application and Definitions
2.0
Risk Management Requirements
3.0
Risk Management Overview
4.0
Risk Management Process
5.0
Documentation
Annexes
As Required




 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
DID PM-013
Data Item Descriptions



1.
TITLE:
2.
IDENTIFICATION NO.:
         
Subcontract Change Proposal
 
DID PM-013
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
The purpose of this DID is to establish a standard content and form for the
subcontractor or ** to use when requesting a change to the subcontract.
 
SDRL PM-013
 
SOW G.2.12.
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATIO N:
         
**
 
A/30
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENC Y:
         
As required
 
As required

 
9.
PREPARATION INSTRUCTIONS:

 
9.1
Submission shall be in accordance with the attached template.


 
9.2
All SCPs shall be accompanied by supporting data addressing the impact of the
proposed change in the following areas:

 
a)
Operational

 
b)
Technical/Production

 
c)
Systems Engineering

 
d)
Logistics Engineering

 
e)
Quality Assurance

 
f)
Program Management

 
g)
Cost

 
h)
Risk

 
i)
Implication if not approved

 
j)
Other relevant factors and considerations

 
9.3
All SCPs shall be numbered sequentially by the subcontractor. ECPs shall be
referenced in the SCPs to which they correspond.

 
9.4
Revisions to SCPs shall be allocated a revision number by the subcontractor.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

   
 
 
SUBCONTRACT PURCHASE ORDER         USA
SUBCONTRACT CHANGE PROPOSAL
PRIORITY (Tick as appropriate)
EMERGENCY
 
URGENT
 
ROUTINE
 
SUBCONTRACT REFERENCE:
SERIAL NUMBER:
   
WBS NO:
ECP REFERENCE:
   
ITEM IDENTIFICATION:
 
TITLE AND SUMMARY OF PROPOSED CHANGE:
 
DETAIL OF PROPOSED CHANGE AND REASON:
 
SUBCONTRACT DOCUMENTATION AFFECTED:
 
LIST OF REVISED SUBCONTRACT DOCUMENTATION PAGES AFFECTED:
 

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
[pg227.jpg]
 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3 of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

   
DID PM-014
Data Item Descriptions

 
1.
TITLE:
2.
IDENTIFICATION NO.:
         
Production Management Plan
 
DID PM-014
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:          
The Production Management Plan shall describe how the subcontractor intends to
provide effective Production Management for the subcontractor’s work, how it is
organized, how it will be conducted and the methods, procedures and controls
used to assure effective production management.
 
SDRL PM-014
 
SOW G.6.2
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
A/30
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
Draft due with Proposal
 
Final copy 15 days AOC. Updates as required.



9.
PREPARATION INSTRUCTIONS:



1
The Production Plan shall include the following information and data:



a)
Overview of Manufacturing Organisational Arrangements. The Plan should explain
the manufacturing management organisation, which will implement and maintain
surveillance over all elements of manufacturing. Provide organizational charts
and explain functional responsibilities of the manufacturing manager and other
key manufacturing personnel to be assigned.



b)
Resource and Manufacturing Capability. This section shall include:

 
 
i)
Industrial Facilities

 
 
•
Provide a breakdown of Subcontractor facilities to be used in support of the
System.



 
•
List facilities required by the Subcontractor including modification of existing
facilities. This listing will contain the items, lead time and required date
related to the Master and Support Schedules.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
 
ii)
Manpower (Tooling and Manufacturing). Prepare Charts or tables with forecasts at
monthly intervals of tooling and manufacturing (direct and indirect) personnel
resources required to support the manufacturing program.

 
iii)
Materials - Identify any special or hard-to-get material to be utilized on the
manufacturing program which relate to previous applications. Present data to
justify the selection of new or critical alloys and lead time required to ensure
their availability to meet the proposed schedule

 
 
iv)
Components - Identify new major units of assemblies to be developed and existing
ones that require redesign. Depict their development/testing and production lead
times within the MPMS.

 
 
v)
Tooling Plan and special tooling - Submit details on tooling philosophy covering
planning, fabrication, control and manufacturing, identifying clearly the extent
of 'soft' (limited) and/or 'hard' (durable) tooling. The plan will identify each
item of special tooling which could be considered as 'common' to manufacturing
requirements or maintenance support. The duration of use for this property to
support production will be explained, together with an estimated use upon
completion of the effort to be carried out by the Subcontractor and
Sub-Subcontractors.

 
c)
Identify by category the special tooling that should be retained for spares
support, after phase-out of the production program.

 
d)
Production Planning. This section shall include details on the following:

 
 
i)
Delivery schedule. Depict the production schedule that will support the
contracted delivery schedule for all Deliverable End Items to be produced.

 
 
ii)
Production Work Breakdown Structure (PWBS). Provide a logical framework to
describe all the production activities and to support schedule monitoring. This
shall be traceable to the Approved WBS.

 
 
iii)
Manufacturing Lead Time. Depict the relationship of time-phased milestones for
in-plant and subcontracted effort from the Effective Date of the Subcontract to
the delivery of all Deliverable End Items.

 
 
iv)
Production Control. Provide an explanation of the existing or proposed
production control system. Details of the system should be outlined to ensure
that the planned project can be accomplished. The relationship between
configuration control, quality control and production control shall be
explained.

 
v)
Plant Utilization. Describe any other production scheduled to occur
concurrently. In particular identify anticipated production constrictions as a
basis for determining any production rate tooling costs.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section A
Rev 03/10/2011

DID PM-015
Data Item Descriptions

 
1.
TITLE:
2.
IDENTIFICATION NO.:
         
Line of Balance
 
DID PM-015
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFEREN CES:
         
To provide details on major LRUs being delivered to the Subcontractor’s facility
in support of final system deliveries.
 
SDRL PM-015
 
SOW G.6.2.2
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
I
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
1 MAC
 
Weekly

 
 
PREPARATION INSTRUCTIONS:

 
9.1.
The Subcontractor shall submit a line of balance showing top level kit part
number and deliveries to ** by date.

9.2.
The kit part number will then be broken down to next level of indenture showing
dates of completion in Subcontractor’s facility.

 
9.3.
The Subcontractor shall include a listing of all major LRUs for the seat and
associated hardware showing detailed deliveries dates from their down suppliers
to the Subcontractor’s facility in support of final kit delivery. Example as
follows:

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 

     
Due Date #1
Due Date #2
Kit P/N
   
Quantity of Kits Due
Quantity of Kits Due
 
Item #1 P/N
(# per kit)
 
Date Completed, Quantity
Date Completed, Quantity, etc.
Date Completed, Quantity
Date Completed, Quantity, etc.
   
Major LRU #1
(# per Item #1)
Delivery Date, Quantity
Delivery Date, Quantity, etc.
Delivery Date, Quantity
Delivery Date, Quantity, etc.
   
Major LRU #2, etc.
(# per Item #1)
Delivery Date, Quantity
Delivery Date, Quantity, etc.
Delivery Date, Quantity
Delivery Date, Quantity, etc.
 
Item #2 P/N
(# per kit)
 
Date Completed, Quantity
Date Completed, Quantity, etc.
Date Completed, Quantity
Date Completed, Quantity, etc.
   
Major LRU #1
(# per Item #2)
Delivery Date, Quantity
Delivery Date, Quantity, etc.
Delivery Date, Quantity
Delivery Date, Quantity, etc.

 
9.4.
The line of balance shall be updated as changes occur and submitted to ** on a
weekly basis clearly showing any delta changes from one week to the next. Any
changes shall be discussed during telecons with **.

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
DID CM-002
Data Item Descriptions



1.
TITLE:
2.
IDENTIFICATION NO.:
         
Engineering Change Proposal
 
DID CM-002
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
An engineering Change Proposal (ECP) includes both the engineering change and
the documentation by which the change is described and suggested. An ECP
describes the changes to the configuration items and associated configuration
documentation that are affected by the proposed engineering change.
 
DID DI-CMAN-80639C Engineering Change Proposal(ECP)
 
SDRL CM-002
 
SOW G.3.4.1, 3.5.3
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
Submission of ECPs for information purposes shall be initiated from date of
completion of each CDR.
             
Formal submission of ECPs shall occur upon establishment of the PCB. Approval
limitations for formal submissions are as follows:
             
Class I changes:
             
Emergency 96 Hours ,Urgent 30 days,Routine:90 days
             
Class II ECPs: shall be submitted to ** for concurrence of classification
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
From Completion of CDR
 
As required

 
9.
PREPARATION INSTRUCTIONS:

 
9.1 Format and content: The Engineering change proposal shall be prepared in
Subcontractor format. The ECP shall include, as applicable, the information as
delineated in DID DI-CMAN-80639C.
 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

DID CM-3
Data Item Descriptions

 
1.
TITLE:
2.
IDENTIFICATION NO.:
         
Functional Configuration Audit (FCA) / Physical Configuration Audit (PCA) Plan
 
DID CM-003
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
The Subcontractor’s FCA/PCA Plan (CMP) shall provide the Contractor with an
overview of the preparation and planning for the FCA/PCA activity.
 
MIL-HDBK-61A Configuration Management Guidance (Section 8)
 
DID DI-CMAN-80556A
 
SDRL CM-003
 
SOW Para. G.3.7.3
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
A/15
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
Due with proposal
 
30 days prior to Configuration Audit

 
9.
PREPARATION INSTRUCTIONS:

9.1
The FCA/PCA Plan shall be prepared using DI-CMAN-80856A as a Guide.

 
9.2
MIL-HDBK-61A Section 8 shall be used as guidance in identifying those areas of
the audit planning process and pre-audit preparation that should be identified
in the Plan.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

   
DID CM-4
Data Item Descriptions

 
1.
TITLE:
2.
IDENTIFICATION NO.:
         
Audit Agenda
 
DID CM-004
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
Configuration Audit Agendas are documents that describe particulars with regard
to scheduled audit dates, attendance and events during the course of the audit.
Audit Agendas are provided in accordance with the requirements of the FCA and
PCA Plan (Ref DID CM-003)
 
SDRL CM-004
 
SOW G.3.7.2, G.3.7.4.2
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
A/30
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
10 days prior to schedule date of the Configuration Audit.
 
10 days prior to scheduled date of all other FCA/PCA audits

 
9.
PREPARATION INSTRUCTIONS:

 
9.1
Contractor Subcontractor format for the agenda is acceptable; the minimum
content of each document is as follows:

 
9.2
Audit Agenda: The agenda shall contain as a minimum the following agenda items
and reference material:

 
 
a.
Audit date, location and a list of attendees

 
 
b.
Duration

 
 
c.
Daily Chronological listing of events which are to take place.

 
 
d.
PCA candidates list shall be provided with the PCA Agendas

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
DID CM-5
Data Item Descriptions



1.
TITLE:
2.
IDENTIFICATION NO.:
         
Audit Report
 
DID CM-005
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
A Configuration Audit Report details the results of the audit and is provided in
accordance with the requirements of the FCA/PCA Plan.
 
DID DI-CMAN-81022C Configuration Audit Report
 
SDRL CM-005
 
SOW G.3.7.4.3
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
A
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
30 days after successful completion of FCA/PCA
 
As required

 
9.
PREPARATION INSTRUCTIONS:

 
9.1
The contractor shall prepare audit reports in accordance with DI-CMAN-81022C.

 
9.2
Contractor format for the agenda and report is acceptable; the minimum content
of the audit report is as follows:

 
 
a.
Identification of hardware and/or documentation audited

 
b.
Identification of reference documents used during the conduct of the audit

 
c.
Identification of the audit agenda

 
d.
List of personnel involved

 
e.
Action items identified, responsible individuals assigned to each action item,

 
f.
Status and schedule date for clearing each action item.

 
9.3
Revisions shall be provided until all outstanding FCA/PCA discrepancies are
addressed and closed.

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

   
DID CM-6
Data Item Descriptions



1.
TITLE:
2.
IDENTIFICATION NO.:
         
Request for Deviation (RFD)
 
DID CM-006
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
A request for deviation describes the proposed(prior to manufacture) departure
from configuration documentation for a specific number of units or for a
specified period of time. A request for Deviation enables ** to determine the
impact on performance, operational readiness, logistics support, or other
affected areas.
 
MIL-HDBK-61A Configuration Management Guideline Section 6.
 
SDRL CM-006
 
SOW G.3.5.4
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
** Approval Limitations are:
Critical: 2 Days
Major: 5 Days
Minor: 10 Days
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCy:
         
As Required
 
As Required

 
9.
PREPARATION INSTRUCTIONS:

 
Subcontract format for the Request for Deviation (RFD) is acceptable.
Classification of RFDs shall be in accordance with MIL-HDBK-61A Section 6.3.1
 
9.1
All classification of RFDs shall be submitted to ** for approval.

 
9.2
Recurring Deviations are discouraged and may result in the submittal of a Class
I ECP.

 
9.3
RFD content shall be in accordance with MIL-HDBK-61A Table 6-9

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
DID CM-007
Data Item Descriptions

 
1.
TITLE:
2.
IDENTIFICATION NO.:
         
Configuration Status Accounting Reports
 
DID CM-007
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
Configuration Status Accounting Reports document the configuration status
(including proposed changes, deviations) of the configuration items and their
related documentation
 
SDRL CM-007
 
SOW Para. G.3.9
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
                 
**
 
N/A
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
                 
10 days prior to PCA or FPI
 
Monthly until 30 days after the last End Product delivery

 
9.
PREPARATION INSTRUCTIONS:

 
9.1
General: The Subcontractor shall provide Configuration Status Accounting Reports
which shall include the following:

 
 
a.
An ECP index listing the ECPs (number, revision, correction, date raised, title,
type, class, status and the Configuration Items (CI), part number and
documentation affected.

 
 
b.
A Deviation index listing the deviations (number, date raised, title, status and
affectivity.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
DID CM-008
Data Item Descriptions

 
1.
TITLE:
2.
IDENTIFICATION NO.:
         
Indented Bill of Material (IBOM)
 
DID CM-008
               
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
The IBOM defines the Product Baseline of the Equipment/System and shall provide
a complete indentured breakdown to individual piece part. Both hardware and
software items are to be shown. Amendments to the IBOM shall be required to
reflect all approved configuration changes. If there are no changes to the IBOM
then the applicable quarterly update is not required.
 
SDRL CM-008
 
SOW G.3.10
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
A/10
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
Concurrent with initial delivery of CM-007 CSA/LE-002 Delivery and TDP
 
Monthly concurrent with CM-007 CSA Delivery , LE-002 and / or TDP Updates

 
9.
PREPARATION INSTRUCTIONS:

 
9.1
The IBOM shall as a minimum include the following:

  
 
(a)  Cover sheet to include;

(1) Title of report,
(2) System nomenclature,
(3) Contract number,
(4) Issue date,
(5) Contractor's name and address, and
 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
(6) Section identifier (if sections are separately bound);
 
(b)
A forward that briefly explains the purpose/intent of the IBOM, followed by: a
definition of data elements used in the IBOM; a list of applicable CAGE Codes;
and a list of non-standard abbreviations;

 
 
(c)
The IBOM shall be a top-down generation breakdown of each System or major
equipment.

 
9.2 The IBOM shall be submitted on CD-ROM or a mutually agreed delivery media.
 
9.3
The data shall be in a common data format, preferable Excel or Access. The data
shall not be write-protected and shall allow filtering and sorting.

 
9.4
Data elements to include in the IBOM are not restricted. The Subcontractor can
include any other data elements that are judged necessary as a management tool:

  
 
(a)
As a minimum the following data elements are required;

 
DATA ELEMENT DEFINITION
Part Number Part Number;
Item Nomenclature Item Nomenclature;
Indenture Level Breakdown Level;
Revision Level of Document;
Parent Part Number Part Number and Parent Assembly; [CCP 20]
Document Number Document Identification
Number (must be unique);
Quantity Per Assy Number found in each parent assembly;
 
 
(b)
The following data elements will also be included if available at the time of
preparation:

 
DATA ELEMENT DEFINITION
Model Model of Item;
NSN NATO Stock Number;
STD-Unit-Price Standard Unit Price;
CI-Acronym CI Acronym;
 
9.5
The Subcontractor can use any code already in use, but these codes must be
explained.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

  
DID CM-009
Data Item Descriptions



1.
TITLE:
2.
IDENTIFICATION NO.:
         
Functional Configuration Audit (FCA) System Spec Verification Matrix
 
DID CM-009
               
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
The FCA Verification Matrix identifies the method of verification used for
compliance to the System Spec Performance. The Matrix shall be used for each
FCA.
 
Performance Specification
 
SDRL CM-009
 
SOW G.3.7.1.1
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
A/30
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
FCA verification Matrix Template to be provided with proposal
 
Provided concurrent with each FCA Plan

 
9.
PREPARATION INSTRUCTIONS:

 
9.1
The Subcontractor shall prepare the System Specification Compliance Matrix for
System Specification verification. All requirements of the System Specification
must be addressed

 
As a minimum the Compliance matrix shall include the following:
 
a. Title of Verification Matrix with revision control
 
Columns arranged to depict the following:
 
b.
Item #

 
c.
Performance Specification

 
d.
Specification Description

 
e.
Title of the Specification Section

 
f.
The method of verification i.e.,

 
•
Government Test (GT)

 
•
Subcontractor Test (ST)

 
•
Subcontractor Demo (Sd)

 
•
Subcontractor Analysis

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
 
•
Inspection/Test (X)

 
•
Certification (X*)

 
Note: Each method may be a separate column

 
g.  Subcontractor Documentation
(This column should identify the Subcontractor documentation to be audited for
Specification  compliance)
 
h.  Discrepancy
(This column to identify whether a discrepancy is raised against the
Specification paragraph. Should there be a discrepancy, the discrepancy number
should be identified in this column otherwise it should be indicated that no
discrepancy was observed).
 
i.      Status(Open or Closed)
 
j.      Comments k.   Actionee
 
l.      Closure Date

 
** Proprietary Information
See Restriction on First Page

 

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

DID CM-010
Data Item Descriptions



1.
TITLE:
2.
IDENTIFICATION NO.:
         
Technical Data Package (TDP)
 
DID CM-010
       
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
The TDP comprises the final, baseline, engineering drawings, associated lists
and supporting data
 
MIL-STD-31000 Technical Drawing Packages
 
ASME Y14.100-2004 Engineering Drawing Packages
 
SDRL CM-010
 
SOW G.3.8.3
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
A/10
       
7.
INITIAL DELIVERY:
8.
REVISIONS/FREQUENCY:
         
Samples Drawings with proposal (hard copy one soft copy).
 
60 days after CDR
 
As required, no later than 15 days after ECP approval.

 
9.
PREPARATION INSTRUCTIONS:

 
9.1
The TDP drawings and associated lists and supporting data for the System shall
be prepared in accordance with the following:

 
 
a.
Existing Drawings will be acceptable if they meet the requirements of MIL-STD-
31000.

 
b.   New Drawings and parts lists created by the Subcontractor in support of the
subcontract shall meet the requirements of MIL-STD-31000 Drawings shall be
prepared IAW ASME Y14.100-2004 Engineering Drawing Packages.
 
9.2
The TDP should be supplied in digital format. TIF or PDF format are acceptable
but must meet 200 dpi minimum resolution.

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
9.3
The naming convention for the Drawing files being delivered under the SDRL that
comprise the TOP shall be mutually agreed agreed before submittal.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
DID CM-004
Data Item Descriptions



1.
TITLE:
2.
IDENTIFICATION NO.:
         
CAD Model
 
DID ENG-004
               
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
         
The CAD Model shall be generated for the System.
 
Revisions to the CAD Model shall be required to reflect all
configuration changes.
 
SDRL ENG-004
 
G.4.9.1
       
5.
TO BE SUBMITTED TO:
6.
APPROVAL LIMITATION:
         
**
 
I
       
7.
INITIAL DELIVERY
8.
REVISIONS/FREQUENCY:
         
With Proposal
 
At SFR, PDR, CDR and as required.

 
9.
PREPARATION INSTRUCTIONS

 
9.1
The subcontractor shall submit a concept design 10 days following the SFR and 10
days prior to PDR and CDR. The CAD model showing the proposed System integration
shall form the basis of the design review.

 
9.2
The subcontractor shall provide one (1) electronic copy (UG.PRT files to version
18 or earlier) at each revision and/or issue.

 
9.3
General. The CAD Model shall, as a minimum, include the following:

 
 
a.
The CAD Model shall represent all the elements of the System as defined by
the program requirements including Interface Control Document (ICD) information.

 
 
b.
The CAD Model shall be a representation of the System in its entirety.

 
 
c.
The CAD Model shall indicate the current revision status at each issue under an
agreed configuration management regime.

 
9.4
The Subcontractor shall deliver, to the ** the CAD Model as follows:

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
** 
Subcontract PO 35334144
Section A
Rev 03/10/2011

 
 
a.
In STEP format compatible with version 18 (or earlier) of UniGraphics
engineering software package and Safework human modeling package.

 
 
b.
File sizes shall be restricted to TBD.

 
 
c.
CAD files shall be delivered on CD or over secure email/web system.

 
9.5
Data elements included in the CAD Model are not restricted. The Subcontractor
may include other data elements that are judged necessary as a management tool.

 
 
a.
As a minimum the following data elements are required;

 
DATA ELEMENT
DEFINITION
   
Part Number
Part Number;
Item Nomenclature
Item Nomenclature;
Indenture level
Breakdown Level ;
Revision
Revision Level of Document;

 
 
b.
The following data elements may be included if available at the time of
preparation:



 
c.

 
DATA ELEMENT
DEFINITION
   
NSN
NATO Stock Number;
NSCM
NATO Supply Code for Manufacturers



9.6
Subcontractor can use any code already in use, but these codes must be
explained.

 
9.7
If the Subcontractor has an CAD Model system in place, a copy of the format
shall be submitted for ** approval but shall be compatible with version 18 (or
earlier) of the UniGraphics engineering software package.

 

 
** Proprietary Information
See Restriction on First Page

  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

   
 
       
DID ENG-006
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Drawings
   
DID ENG-006
         
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERE NCES:
           
To provide drawings for review.
 
SDRL ENG-006
       
G.4.7.1, G.4.8.1
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATIO N:
           
**
 
I
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENC Y
           
With Proposal
   
At SFR, PDR, CDR and as required

 
9. 
PREPARATION INSTRUCTIONS

 
9.1 
The Subcontractor shall submit preliminary drawings depicting the System in its
entirety.Drawings, if preliminary, must include all dimensions, bills of
material, material specifications,
Interface Control Document (ICD) information, and other engineering notes that
would be needed for manufacturing. These drawings shall be available for review
with proposal.



9.2
The subcontractor shall submit a drawing package containing any updates needed
since the proposal 10 days prior to a Design Review.  The drawing package
submitted for the CDR shall be complete and ready for release pending any
required changes driven by the CDR. Review of these drawings will form a part of
the CDR agenda.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

   
 
         
DID ENG-008
         
Data Item Descriptions
                 

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
               
Hazardous Material Management Report
 
DID ENG-008
             
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERE NCES:
               
To provide report, based on Hazardous Material
 
SDRL ENG-008
   
Management Plan.
               
SOW G.4.16.2
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATIO N:
               
**
 
A/30
   
 
                 
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENC Y:
               
30 days after award of contract
 
One/R
 

 
9. 
PREPARATION INSTRUCTIONS:

 
If a material fits one or more of these categories, it will require reporting in
the HMMR. This list is not all encompassing, but should identify most of the
targeted products.

 
•
All liquids, gases, pastes, powders, gels, aerosols, and many solids.

 
• 
Any product which generates dust, fumes, fog, vapor, etc. during shipping,
storage, handling, production, use or disposal.

 
•
Any product which is recommended for use with specific ventilation requirements.

 
•
Any material recommended for use with personal protective equipment (PPE).

 
•
Any material stored in a pressurized cylinder or container.

 
•
Any plating methods that contain hazardous materials

 
•
Any radioactive material

 
 
Examples of these products include (but are not limited to):

 
(1)
Adhesives, Bonding Agents, Glues, Loctites, etc.

 
(2)
Aerosols

 
(3)
Castings, Forgings, which are machined on-site

 
(4)
Cleaners

 
(5)
Coal

 
(6)
Compressed Gases

 
(7)
Construction Steel (e.g. angle iron, flat stock, channel iron, l-beams)

 
(8)
Coolants

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
page 1 of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

 
(9)
Cutting Oils

 
(10)
Drawing Compounds

 
(11)
Epoxies

 
(12)
Flux (soldering flux, welding flux, furnace flux)

 
(13)
Fuels (gasoline, kerosene, diesel fuel)

 
(14)
Furnace Refractory Material

 
(15)
Insulation (e.g. fiberglass)

 
(16)
Lubricating Oils and Greases

 
(17)
Metalworking Fluids

 
(18)
Paint and Related Items (e.g. thinners, varnishes)

 
(19)
Pesticides

 
(20)
Plastic Resin

 
(21)
Sealers

 
(22)
Shot (for shot peening)

 
(23)
Soaps

 
(24)
Solder

 
(25)
Solvents

 
(26)
Tapping Compounds

 
(27)
Welding Rods and Wires

 
(28)
Plating



Report Content.       The Hazardous Materials Management Report (HMMR) shall
include the following information:
 
Table of contents -State in narrative form the purpose of the HMMR


Executive Summary, basic, less than a page, overview of report, should include
BRIEF history of part, BRIFF research methodology, and overview of findings.
 
Section 1: History and Purpose
 

 
a) 
Introduction - Description of the document and its overall status. Basic
assemblies require about a paragraph of information.

 
b) 
Purpose and scope - The scope and goals of the document, and what it will
achieveand include, again a paragraph is fine with a basic assembly.



Section 2: System Description and Purpose
Important, this overview (~ half a page) will detail the system itself, what its
role will be and what its expected performance is. This will help in the
analysis of what hazardous materials are actually required for it to perform its
job function.
 
Section 3: Hazardous Materials

 
a) 
Overview - the how, what, where, when, and why of their hazardous materials.

 
b)
Determination of Hazard or Analysis Methods - this documents how your company
determines the level of hazard associated with a material, and methods of
determining how a material gets included as a hazardous material.

 
c) 
Research Methodology - detailed information explaining how parts are captured
using your described criteria and how they are controlled or tracked.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
page 2 of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

 
d) 
Results of Analysis – As a result of a hazardous materials analysis, summary
tables are to be included in this report.  For each part/item identified as
hazardous, the following information shall also be included:

 
 
•
The part number you are detailing to include, were applicable, both your
companies number and the GM part number

 
•
The Nomenclature of that part

 
•
The Hazardous Material component for that part

 
•
Its application in the completed assembly

 
•
If the material poses a serious threat to human health or the environment,
indicate whether or not there is an alternate material option for that
part/application

 
•
Where applicable the Variant for which the part is being supplied



Each part/item identified as hazardous shall be grouped into 1 of 3 categories.

 
(i) 
Construction Materials – Consumables. These would be materials that once used to
assemble the system would not require to be reapplied in the future and would
have no adverse effects on human/environmental health after delivery.

 

 
(ii) 
Maintenance Materials – Consumables. These would be materials that would be
required for the ongoing maintenance of the vehicle, and therefor may come in
contact with personnel in its reapplication during maintenance or repair.

 

 
(iii) 
Construction Materials – Persistent. These are materials that once applied will
remain hazardous and present throughout the life of the part/assembly/vehicle,
and may cause adverse health effects through release or exposure into the
environment whether it is during operation or disposal.



Section 4: Closure - If there are any final points or information that is
relevant but does not warrant it own are please include that here, along with
any summary information you feel is necessary.
 
Appendices - Include anything you feel is relevant to ensure full information
capture in your report.

 
a) 
Documentation – Any reference materials used in the creation of the report

 
b) 
List of Abbreviation – Where not clear in the document, or where there are large
numbers of Abb. a list can be included

 
c) 
Anything else as required.



The subcontractor shall provide one (1) electronic copy (in Microsoft Office
compatible file formats).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
page 3 of 3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID ENG-011
       
Data Item Descriptions
             

 

                             
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Human Factors Data Report
 
DID ENG 011
                   
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
                     
To support **
 
SDRL ENG-011
 
 
 
SOW G.4.17.2
       
 
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
                     
**
 
A/30
 
 
                       
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
5 days before **
 
Final due 20 days **
 
 
   
 
       
 

 
9. 
PREPARATION INSTRUCTIONS:

 
Contents. The Human Factors Data Report (HFDR) shall include the following
information:
Introduction.    State in narrative form the purpose of the HFDR.
 
System Description.     This section may be developed by referencing other
program documentation, such as technical manuals, etc., and shall include the
following:

 
a) 
The purpose and intended use of the system.

 
b) 
A brief historical summary of system development.

 
c)
A brief description of the system and its components. Include name, type, model
number, and general physical characteristics of the overall system and its major
subsystems and components.

 
d) 
A brief description of all human factors features associated with the system.

 
e)
As applicable, either photos, charts, flow/functional diagrams, sketches,
orschematics to support the system description, task, or operation.
Human Factors Data. This section shall include the following:

 
a) 
Summarize the task description & analysis of activities performed by each

Operator

 
b)
Summarize the type and frequency of interaction with each man-machine interface
during normal operation

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

 
c) 
Summarize the workload analysis for each operator during normal operation

Conclusions and Recommendations.  Include a short assessment of the results of
the HFE program efforts. Include a list of all major HFE tradeoffs during design
development.
References. List all pertinent references such as Test Reports, Preliminary
Operating
Manuals and Maintenance Manuals.


The subcontractor shall provide one (1) electronic copy (in Microsoft Office
compatible file formats).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

   
 
       
DID ENG-012
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Safety Assessment Report
 
DID ENG-012
                   
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
                     
The SAR is a comprehensive evaluation of the
safety risks being assumed at contract completion. It identifies all safety
features of the system, design and procedural hazards that may be present in the
system being acquired, and specific procedural controls and precautions that
should be followed.
 
Task 301 of MIL-STD-882 C
 
SOW G.4.18.2, G.4.18.3  
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
                     
**
   
A/30
 
 
               
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
5 days before ** SFR
 
Final due 20 days before **

 
9. 
PREPARATION INSTRUCTIONS:

 
Contents.       The Safety Assessment Report (SAR) shall include the following
information:
Introduction.  State in narrative form the purpose of the SAR.
System Description.  This section may be developed by referencing other program
documentation, such as technical manuals, etc., and shall include the following:

 
a) 
The purpose and intended use of the system.

 
b) 
A brief historical summary of system development.

 
c)
A brief description of the system and its components. Include name, type, model
number, and general physical characteristics of the overall system and its major
subsystems and components.

 
d)
As applicable, a description of any other system(s) which will be tested or
operated in combination with this system.

 
e)
As applicable, either photos, charts, flow/functional diagrams, sketches, or
schematics to support the system description, task, or operation.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 
System Operations.

 
a)
Briefly describe or reference the procedures for operating the system.  Discuss
the safety design features and controls incorporated into the system as they
relate to the operating procedures.

 
b)
Describe any special safety operational procedures needed to ensure safe
operations, including emergency procedures.

 
c) 
Describe anticipated operating environments, and any specific skills required
forsafe operation, maintenance, and disposal.

 
d)
Describe any special facility requirements or personal equipment to support the
system.

System Safety Engineering. This section shall include the following:

 
a)
Briefly summarize or reference the safety criteria and methodology used to
classify and rank hazardous conditions.

 
b) 
Describe or reference analyses and tests performed to identify
hazardousconditions inherent in the system.

 
c)
List all hazards that have been identified and considered from the inception of
the program in an appendix to this SAR. The list should be broken down to the
subsystem or major component level.

 
d)
Discuss the hazards and the actions that have been taken to eliminate or control
these hazards.

 
e) 
Discuss the effects of these controls on the probability of occurrence and
severitylevel of the potential mishaps.

 
f)
Discuss or reference results of tests conducted to validate safety criteria
requirements and analyses.

Conclusions and Recommendations.
 

 
a)
Include a short assessment of the results of the safety program efforts. 
Include a list of all significant hazards along with specific safety
recommendations or precautions required to ensure the safety of personnel and
property.  Categorize the list of hazards as to whether or not they may be
expected under normal or abnormal operating conditions.

 
b) 
For all hazardous materials generated by or used in the system, the
followinginformation shall be included:

 

 
•
Material identification as to type, quantity, and potential hazards.

 
•
Safety precautions and procedures necessary during use, storage, transportation,
and disposal.

 
•
A copy of the Material Safety Data Sheet (or equivalent)

 
c)
Conclude with a statement signed by the Contractor System Safety Manager and the
Contractor Program Manager stating that all identified hazards have been
eliminated or controlled and that the system is ready to operate. In addition,
the contractor shall make recommendations applicable to the safe interface

 
References. List all pertinent references such as Test Reports, Preliminary
Operating Manuals and Maintenance Manuals.
 
The subcontractor shall provide one (1) electronic copy (in Microsoft Office
compatible file formats).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

   
 
       
DID ENG-013
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Qualification Matrix
   
DID ENG-013
         
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERE NCES:
           
To provide a Qualification Matrix to all sections
 
Performance Specification
 
within the Performance Specification
           
SOW G.4.11.2, G.4.12.2, G.4.13.2,
       
G.4.15.1,
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A30
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
With Proposal
   
As Required

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
The subcontractor shall provide a Qualification Matrix indicating current
compliance as well as planned and completed qualification activities for each
requirement of the Performance Specification.

 
9.2
Initial delivery shall include requirement qualification assessment as well as
any planned dates available.  PDR delivery shall include updated qualification
assessment, qualification plan document references, planned qualification dates,
planned qualification report submittal dates, as well as any completed
qualification data. CDR delivery shall include updated qualification assessment,
and qualification results and report references.

 
9.3
All qualification activities required during the QUAL Phase shall be planned for
completion prior to CDR.



9.4 
The subcontractor shall provide an electronic copy of the qualification Matrix
(inMicrosoft Office compatible format).

 
9.5 
The format of the Qualification Matrix shall be as follows:

 
** Proprietary Information
See Restriction on First Page

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 
DID ENG-013 Engineering Qualification Matrix - "Project Name"
Date:     Rev:  
Performance Specification Para. Ref.
Requirement
Description
Verification
Phase
Method of
Verification
Subcontractor
Verification Plan/Procedure Document (Rev./date)
Planned Verification Date
Verifcation
Location
Planned Verification Report Submittal Date
Subcontractor
Verification Report Document (Rev./Date)
Compliance
Discrepancy, Actions or Comments
Actionee
Status
(Open/Closed)
                         

 
Qualification Categories = Qualification Achievable (requirements are not
assessed compliant until verified), Compliant, Partial Compliant, Non-Compliant

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID ENG-14
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Design Review Presentation Material
 
DID ENG-014
         
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERE NCES:
           
To provide advanced copies of presentation
 
SDRL ENG-014
 
material for review at SFR, PDR and CDR.
 
SOW G.4.11.3, G.4.12.3, G.4.13.3
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
I
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
5 days prior to SFR
   
At PDR, CDR and as req uired



9. 
PREPARATION INSTRUCTIONS

 
9.1
The subcontractor shall submit advanced copies of all presentation material to
be reviewed at each design review (SFR, PDR & CDR), five (5) days prior to each
design review.



9.2
One (1) electronic version of the presentation material shall be delivered in a
format that will be used at each design review (ie. Microsoft PowerPoint, Word,
etc.).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID ENG-015
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Finite Element Analysis (FEA) Report
DID ENG-015
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERE NCES:
         
To provide advanced copies of FEA presentation
SDRL ENG-015
 
material for review at PDR and CDR.
         
SOW G.4.19.1
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
I
 
 
           
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
Ten (10) days prior to PDR
   
Ten (10) days prior to CDR and as
       
required

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
The subcontractor shall submit a report which summarizes the FEA analysis which
has been performed on the system, to be reviewed at each design review (PDR &
CDR), ten (10) days prior to each design review.  The report shall outline the
cases performed as well as the results of the analysis.

 
9.2
One (1) electronic version of the presentation material shall be delivered in a
format that will be used at each design review (ie. Microsoft PowerPoint, Word,
etc.).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
 
       
 
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Qualification Test Plan
 
DID ENG-017
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide Qualification plans for each
 
Performance Specificatio n
 
requirement of the Performance Specification
           
SOW G.4.15.2
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/30
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
4 MAC
 
As Required

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
Documented plans and/or procedures shall be provided to address each requirement
of the Performance Specification (Analysis excepted) (Reference Qualification
Matrix). For inspections and demonstrations, the proposed checklist or report
format shall be submitted.  For tests, the detailed plan or procedure shall be
submitted.  The Qualification Matrix (DID-ENG-013) shall be updated with
specific qualification dates, locations, plan/procedure ref. numbers, and
planned report submittal dates and submitted with DID-ENG-017.

 
9.2 
The subcontractor shall provide electronic copies of the Qualification Plans (in
MicrosoftOffice compatible format).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR




             
DID ENG-018
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Qualification Test Report
 
DID ENG-018
         
3.
DESCRIPTION/PURPOSE:
4.
APPLICABLE REFERENCES:
           
To provide a qualification report to show
Performance Specificatio n
 
compliance to each requirement of the
SOW G.4.15.3
 
Performance Specification (Refer to Qualification
   
Test Matrix)
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/15
 
 
           
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
4MAC
   
As Required, as stated in DID ENG-
       
013 Submittals.

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
The Subcontractor shall submit a formal Qualification Test Report to include
objective evidence and fully document the results of each qualification activity
specified by the Performance Specification (Reference Qualification Matrix). 
For Analysis, reports must completely address all details of the specific
requirement. The Qualification Matrix (DID- ENG-013) shall be updated with
relevant report references and qualification results and submitted with ENG-018.

 
9.2
The Subcontractor shall provide electronic copies of the Qualification Reports
(in Microsoft Office compatible format) in Subcontractor format.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID QA-001
       
Data Item Descriptions
             


1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Quality Assurance Plan
           
DID QA-001
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The purpose of the plan is to address the Quality
 
SOW G.5.2.1, G.5.5
 
System requirements and will describe the
     
management and control of the supplies to be
     
delivered under the contract. The Quality Plan
     
shall be written to assist ** with Contract
     
quality audit and surveillance activities.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/30
 
 
             
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
Due with proposal
   
N/A

 
9. 
PREPARATION INSTRUCTIONS:

 
9.1
The Quality Plan shall be in the supplier’s own format. ISO 9000 should be used
for guidance in developing this plan.

 
9.2
The Quality Plan shall identify key appointments, responsibilities and
functional relationships to ensure the quality management of the contract.

 
9.3
The Quality Plan shall describe in detail the quality relationship,
responsibilities and authorities between the supplier and **.

 
9.4
The Quality Plan shall define the proposed procedures for ensuring conformance
of supplies with the specified requirements and in compliance with specified
quality standard.

 
9.5 
The Quality Plan shall describe the method for amendment and how changes to
theQuality Management System will be reflected into the Quality Plan.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 
9.6
The Quality Plan shall address the schedule and timing of quality assurance
activities for the contract, including, but not limited to quality system
audits, and functional/ physical configuration audits and delivery and
inspection of product.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID QA-2
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Quality Assurance Inspection Test Plan
DID QA-002
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To define the Inspection and Testing activities to
SOW G.5.6.1
 
be carried out during the manufacturing of the
   
parts detailed in this subcontract.
           
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/15
 
 
           
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
Due with proposal
   
Any changes to Technical Data
       
Package require a minimum of 7-days
       
notification to ** in advance of
       
execution.



9. 
PREPARATION INSTRUCTIONS:

 
9.1 
The Inspection and Test Plan shall be in the supplier’s own format.



9.2
The Inspection and Test Plan shall detail all Inspection and Testing activities
within the assembly process.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID QA-3
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
                 
DID QA-003
 
Supplier / Subcontractor Evaluation & Approval
   
Survey
             
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide a formal test plan for each First Article
SOW G.5.7.1
 
verification requirement.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/15
 
 
           
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
With Proposal
   
N/A



9. 
PREPARATION INSTRUCTIONS:

 
9.1. 
The Subcontractor shall complete and return a copy of ** Form 4615.

 
9.2. 
The Subcontractor shall support a QA site visit / audit prior to start of
production build.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
[pg264.jpg]
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
[pg265.jpg]
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
[pg266.jpg]
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
[pg267.jpg]
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
[pg268.jpg]
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR




             
DID QA-4
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
First Piece Inspection
   
DID QA-004
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To define the required manufacturing
SOW G.5.3.1
 
qualification and certification
           
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/15
 
 
           
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
Initial Delivery Date due 14 days prior to first
Any changes to the Technical Data
 
shipment of production material.
Package, tooling and/or FPI
       
information during the length of the
       
subcontract require a minimum of 7-
       
days notification to ** in
       
advance of execution.

 
9. 
PREPARATION INSTRUCTIONS:

 
Documents to be submitted are listed below:


9.1
** Handbook is available at the following internet address: ** Quality
Instructions, Quality Instructions, Procurement Quality Assurance Handbook for
exact FPI requirements.

 
9.2
Product samples and complete supporting data are reviewed at Contractor's
manufacturing location.

 
9.3 
The Quality Assurance requirements of this subcontract will be managed by **
Supplier Quality Assurance based in **.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID QA-5
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
First Article Test Plan.
   
DID QA-005
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide a formal test plan for each First Article
SOW G.5.4.1
 
verification requirement.
               
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/30
 
 
           
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
30 days prior to First Article production.
As Required.



9. 
PREPARATION INSTRUCTIONS:

 
9.1 
A documented plan must be developed describing how the contractor will complete
each First Article verification requirement detailed in the System
Specification.  The plan must completely address all the specific details of
each qualification requirement.   The plan must include verification dates and
locations.   ** shall review and determine plan approval.   The Subcontractor
shall not proceed with execution of the plan until ** approval has been given.

 
9.2 
The Subcontractor shall provide two final hardcopies, and one final electronic
copy (in MicrosoftOffice compatible file formats).

 
** Proprietary Information
See Restriction on First Page

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID QA-6
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Acceptance Test Plan
   
DID QA-006
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide a formal test plan
   
SOW G.5.8.1
                   
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/7
 
 
           
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
14 days prior to delivery.
   
As Required.

 
9. 
PREPARATION INSTRUCTIONS:

 
9.1. 
The Subcontractor shall develop and submit an Acceptance Test Plan (ATP)
inSubcontractor format.

 
9.2.
The ATP shall test all critical characteristics of material function to the
production released technical data package.

 
9.3.
The Subcontractor will submit each unit to the ATP they have developed and
submit the results with each shipment for ** review.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR


             
DID QA-7
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Acceptance Test Report
 
DID QA-007
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERE NCES:
           
To provide a formal report detailing the results of First
SOW G.5.8.1
 
Article verification.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATIO N:
           
**
A/30
 
 
           
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
1 week prior to Final Acceptance of First Article
N/A

 
9. 
PREPARATION INSTRUCTIONS:

 
9.1 
A formal report shall be submitted that fully details the results of the
verification of the Acceptance requirements detailed in ATP.  The report shall
sufficiently detail compliance in accordance with the approved Acceptance Test
Plan (DID QA-006). ** shall review and determine approval prior to Final
Acceptance of the product.

 
9.2 
The Subcontractor shall provide one electronic copy (in Microsoft Office
compatible file formats).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID QA-008
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
First Article Test Report
 
DID QA-008
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide a formal report detailing the results of First
SOW G.5.4.2
 
Article verification.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/30
 
 
           
7.
INITIAL DELIVERY:
 
8.
REVISIONS/FREQUENCY:
           
1 week prior to Final Acceptance of First Article
N/A

 
9. 
PREPARATION INSTRUCTIONS:

 
9.1 
A formal report shall be submitted that fully details the results of the
verification of the First Article requirements detailed in the Subcontract
Specification.   The report shall sufficiently detail compliance in accordance
with the approved First Article Test Plan (DID QA-004).  ** shall review and
determine approval prior to Final Acceptance of the product.  The subcontractor
shall not proceed with product shipment until ** approval has been given.

 
9.2 
The Subcontractor shall provide one electronic copy (in Microsoft Office
compatible file formats).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR




             
DID LE-001
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Supportability Technical Data Request
   
DID LE-001
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
Provides necessary data for ** to
SDRL LE-001
 
perform trade-off analysis against other
 
 
 
potential suppliers
 
SOW G.7.1
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/5
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
Provide response to following survey with
 
One/R
 
RFP submittal
     

 
9.   INSTRUCTIONS

 
If you are a supplier that intends to supply Commercial off the Shelf (COTS)
and/or Modified
 
Commercial off the Shelf (MCOTS) items, please fill out the following form.


Complete and return this form with your proposal. Applicable portions will be
expanded upon, and form part of the contract requirements if your product is
selected.


The following information shall be submitted with your proposal to allow ** to
compare your product with others being evaluated on the basis of Total Life
Cost. A Total Life Cost is developed using the data requested below in addition
to the initial production cost data. The Total Life Cost will be a consideration
in the design trade-off study in the selection process.


The items requested are not to be developed in support of this proposal. It is
assumed that the majority of these items are available in support of the
existing product.  Failure to provide responses to this survey and/or the
requested data, may result in your proposal being deemed non-compliant.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR




  Id#
Requirement/Question
  Y/N   Supporting Detail
1
Is your product repairable?
 
If No – Please explain why the item is not
repairable.
2
If Yes to 1, is it repairable by a facility
other than your own company
 
If No – Please explain why the item is not
repairable by ** or the end user.
3
Do you currently have an indented Bill
of Material for the item?
 
If Yes – Please provide the BOM. Also identify
which down components can be purchased (spares) to support the repair policy
with their price and estimated lead time.
4
Do you have Failure Rate / Reliability
Predictions for the item?
 
If Yes – Please provide the system/item level
failure rate/reliability prediction. Please identify the source of your failure
rate/reliability prediction (i.e. engineering estimate, testing, data from
fielded units, warranty claims, etc).
5
Do you have Life Cycle Cost estimates for the item?
 
If Yes - Please provide LCC analysis estimates,
as well as the assumed conditions under which the LCC prediction is based upon
(for example assumptions related to Level of Repair, task frequency, failure
rates, etc).
6
Do you have technical
manuals/publications for the item?
 
If Yes – Please identify if the manuals are military
specification or commercial manuals. Also list the manuals that you have
available (i.e. operation, maintenance, overhaul, troubleshooting,
illustrated parts list, etc).
 
If No – If you were awarded this subcontract, how many months after award of
contract would manuals be available?
7
If Yes to 6, can you provide a copy of your technical manuals for ** to
determine if they are suitable for use by the end user?
   
8
Do you have 2D or 3D illustrations
that are available to assist ** in the creation of military standard
publications?
 
If Yes - Please provide details as to the
format of the files (2D vs. 3D, Unigraphics, Pro-E, Adobe Illustrator, EPS, CGM,
etc).
If No – Do you have hardcopy illustrations that
you can provide for ** reference/use when developing technical manuals?
9
Does your product require special
tools to install/remove, repair, or test?
 
If Yes – If available, please provide a list of
special tools, lifting devices, fixtures, diagnostic equipment, etc. required to
maintain the product.  If available, prices would be preferred for the tools.
10
Do you offer training with respect to
the operation and maintenance of the product?
 
If Yes – Please provide details as to the
min/max class size, duration, location, and any pre-requisites required for the
training.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID LE-002
       
Data Item Descriptions
             

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Indented Engineering Bill of Materials
 
DID LE-002
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The indented EBOM allows the Logistics
 
SDRL LE-002
 
Engineering to structure the supportability
     
data consistent with the engineering
 
SOW G.7.2
 
documentation and allows early
     
maintenance planning.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
Approval Required – 5 Da ys
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
10 Days prior to PDR
 
Final 10 Days prior to CD R, and
       
PCA. 30 days after ECP approval.

 
9.           PREPARATION INSTRUCTIONS
 
9.1 The Indented Bill of Material shall be in electronic medium and prepared in
a format acceptable to **. The data shall be prepared in Microsoft Excel
spreadsheet format, with the following columns for each item listed and each
item in a separate row:
 

 
a. 
Indenture code (numeric or alphabetic);

 
b. 
Find Number of the part

 
c.
Part number

 
d.
Part description

 
e.
Quantity per assembly

 
f.
Nato Stock Number (NSN) if available




 
** Proprietary Information
See Restriction on First Page



** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID LE-003
       
Data Item Descriptions
             



1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Technical Data Package
 
DID LE-003
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The TDP allows the Logistics Engineering
 
SDRL LE-003
 
to structure the supportability data
     
consistent with the engineering
 
SOW G.7.3
 
documentation.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATIO N:
           
**
 
A/5
 
 
     
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
10 Days prior PDR for existing TDP and
 
30 Days post CDR
 
SPTD
   

 
9. 
PREPARATION INSTRUCTIONS

 
The Technical Data Package shall not only consist of the engineering drawings
developed to support production and assembly of the product, but also the
Supplemental Provisioning Technical Data (SPTD) that is required to for support
the customer required depth of maintenance.


TDP  shall  be  provided  in  electronic  format  and  adhere  to  industry  ANSI  drawing  quality
standards.
 
SPTD shall be provided as following:
 

 
1. 
Provide SPTD down to the Lowest Repairable Unit (LRU) / Shop Replaceable Unit
(SRA). SPTD also encompasses consumables, bulk items, special tools and test
equipment, as well as all applicable kits.

 
2. 
The SPTD shall provide the following:

 
a. 
Technical identification of items for maintenance support considerations.

 
b. 
Alternate sources of supply, if available.

 
3. 
The SPTD is required in the following order of preference:

 
a. 
Government or recognized industry specifications or standards.

 
b. 
Engineering Drawings.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

 
c. 
Commercial catalogues or catalogue descriptions.

 
d. 
Sketches or photographs with brief descriptions of dimensional, material,
mechanical, electrical or other descriptive characteristics. When sketches
orphotographs are provided for an assembly, a parts list shall be provided.

 
4. 
All drawings shall be provided to ** electronically on a CD in a commercially
available electronic Adobe Acrobat PDF file. Each drawing shall be submitted as
a separate file using the part number as the file name. Text on all
documentation shall be in the English language.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR




             
DID LE-4
       
Data Item Descriptions
             

         
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
List of Spare Parts
   
DID LE-004
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
Defines the List of Spare Parts required to
 
SDRL LE-004
 
support the product.
 
SOW G.7.4
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/30
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
10 Days prior to PDR
   
30 Days post CDR

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
The Indented List of Spare Parts shall be prepared in contractor format and
provided in electronic format. The data shall be prepared in Microsoft Excel
spreadsheet format, with the following columns for each item listed and each
item in a separate row:

 

 
a. 
Part Number

 
b. 
Description

 
c. 
Type of Part – Identify whether hardware, consumable or repair part d.Price

 
e. 
Lead Time

 
f. 
NSN if available

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID LE-5
       
Data Item Descriptions
           

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Technical Publications
 
DID LE-005
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide technical data for the **
 
SDRL LE-005
 
to support technical
     
publications.
 
SOW G.7.5
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/5
 
 
     
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
10 Days prior to PDR
 
30 Days post CDR

 
9. 
PREPARATION INSTRUCTIONS

 
9.1 
The Technical Publications shall be provided in contractor format if not
military standard.One electronic copy and one hardcopy shall be provided. The
data shall be in MS Word or SGML/XML format as available. The material shall
meet the following requirements:




 
a. 
Written in the English language.

 
b. 
Existing commercial or military standard.

 
c.
The Manuals shall cover the depth of maintenance supported by the procurable
parts.

 
d. 
Include a written copyright release for ** to use the data in thedevelopment of
technical manuals for the end user.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID LE-6
       
Data Item Descriptions
           

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Technical Illustrations
 
DID LE-006
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide technical data for the **
 
SDRL LE-006
 
to support technical
     
illustrations.
 
SOW G.7.6
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/10
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
30 Days post CDR
   
One/R

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
The parts illustrations shall be provided in electronic medium and be delivered
in one of the following formats listed in the order of preferred submission:

 

 
a.
Files provided in Unigraphics (UG) in part file format or Pro-E in Step file
format

 
b. 
Files provided in Adobe Illustrator format, .eps (isometric view orientation)

 
c.
Files provided as .cgm (Computer Graphics Matafile), (isometric view
orientation)

 
d. 
Files provided in AutoTrol in .ps (postscript) format (isometric
vieworientation)

 
e. 
Illustration developed using CAD applications shall be provide in .dxf
format(isometric view orientation).

 
** Proprietary Information
See Restriction on First Page



** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR


             
DID LE-7
       
Data Item Descriptions
           

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Support Equipment List
DID LE-007
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
Provides necessary data in order to write
SDRL LE-007
 
maintenance tasks and communicate with
   
customer on maintenance concept.
SOW G.7.7
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
A/5
 
 
           
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
10 days prior PDR
   
10 days post CDR

 
9. 
PREPARATION INSTRUCTIONS

 
Provide a list of common and Special Tools and Test Equipment List (STTE) that
shall identify all tools and test equipment required for the maintenance and
calibration associated with the end equipment. The Support Equipment List shall
be produced in subcontractor format and shall contain, as a minimum, the
following:



 
1. 
Part Number and CAGE Code

 
2. 
Nomenclature / Description

 
3. 
NSN (if available)

 
4. 
Shelf Life (If applicable)

 
5. 
Unit of Measure

 
6. 
Unit of Issue

 
7. 
Price

 
8. 
Suggested Quantity (if applicable)

 
9. 
Drawings if available

 
If special tools require engineering development, submission shall include the
development estimate.

 
** Proprietary Information
See Restriction on First Page



** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID LE-008
       
Data Item Descriptions
           

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Reliability and Maintainability Support Data
 
DID LE-008
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide technical data for the **
 
SDRL LE-008
 
to conduct LCC/LORA analysis
     
for equipment supportability evaluation and
 
SOW G.7.10
 
maintenance plan development.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/5
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
10 Days prior to PDR
   
10 Days prior to CDR

 
9. 
PREPARATION INSTRUCTIONS

 
The Support Data shall be prepared in a format acceptable to ** and provided in
electronic format.



 
1. 
Support Data File: The data shall be prepared in Microsoft Excel 2003 (.xls)
format, with the following columns and each item listed in a separate row.

 
•
Item cage code

 
•
Item part number

 
•
Item name

 
•
Quantity per next higher assembly

 
•
Item indenture code (top assy = 1, sub assy = 2, etc.)

 
•
Failure rate (Mean time between failures in hours)

 
•
Mission critical failure rate (Mean time between mission failures in hours)

 
•
Duty cycle (percentage of time item is in use relative to top assembly)

 
•
Condemnation rate (percentage of time that item failure results in discard of
the item)

 
•
Scheduled maintenance hours per year

 
•
Training hours per year for scheduled and unscheduled maintenance

 
•
Weight (lb)

 
•
Volume: Height (in.), Length (in.), Width (in.)

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

 
•
Shelf life (N if no, if yes, provide duration in months)

 
•
Procurement lead time (duration in months)

 
•
Currency (indicate the currency the costs are provided in)

 
•
Cost (budgetary pricing, not a firm fixed price)

 
•
Lot size (applicable for each cost provided)

 
•
Repair material cost (average cost of repair parts if DoD was to repair the
item)

 
•
Contractor repair cost (average cost for contractor repair of the item)

 
•
Support & test equipment costs (cost of all common and peculiar equipment)

 
•
Diagnostic software costs (costs to develop software used on support and test
equipment)

 

 
2. 
Reliability Prediction - The subcontractor shall also provide an upper level
reliability prediction for the system/assembly in question. ** must use this
number to determine performance to allocation and to determine vehicle level
reliability.

 

 
3. 
Preventative Maintenance – If available, the subcontractor shall provide their
preventative maintenance procedures and schedule for the system.

 

 
4. 
Dangers, Warnings, Cautions – The subcontractor shall provide a document
summarizing all the applicable dangers, warnings, and cautions that an operator
and/or maintainer would need to know before using or performing maintenance on
the system/assembly in question. Particular attention shall be given to any mode
of failure or type of maintenance that could cause severe injury and/or loss of
life.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID LE-009
       
Data Item Descriptions
           

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Diagnostic Support Data
 
DID LE-009
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
To provide technical data for the **
 
SDRL LE-009
 
to develop efficient and accurate
       
troubleshooting procedures.
   
SOW G.7.11
         
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
A/10
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
10 Days prior to CDR
   
30 days post CDR

 
9. 
PREPARATION INSTRUCTIONS

 
The Support Data shall be prepared in a format acceptable to ** and provided in
electronic format. Some or all of this DID may be satisfied by accompanying
DIDs. If so please indicate in the supporting detail.


9.a Provide a list of malfunctions or symptoms. For each symptom provide a
troubleshooting procedure for fault isolation to a single Line Replaceable Unit
or Shop Replaceable Unit. Supporting material may be in the form of technical
manuals, written procedures or flow chart procedures.


9.b When the system supports diagnostic messaging provide the following:

 
•
Fault indication method.

 
o
Indicator light, hard wired line to OEM indicator

 
o
Text display, flash codes, network broadcast.

 
•
List of all messages. For each message provide:

 
o
Method of indication to user of existence.

 
o
Name of message

 
o
Type of message

 
§
Text message

 
§
Fault or diagnostic code

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

 
o
Method of detection

 
§
Power On Built In Test

 
§
Initiated Built In Test

 
§
Continuous Built In Test

 
§
Other method of detection.

 
o
Troubleshooting procedure for fault isolation to a single Line Replaceable Unit
or Shop Replaceable Unit.  Supporting material may be in the form of technical
manuals, written procedures or flow chart procedures.

 
o
When applicable list which network message Is broadcast on.

 
•
When system supports network broadcast of messages indicate applicable standards
and exceptions to standards.

 

 
9.c
When special tools are required for reading diagnostic codes provide the
following:

 
•
Part number, CAGE code, Nomenclature / description, NSN if available, Price,
Technical manual ordering information.

 

 
9.d
Provide schematic and/or functional block diagram of systems suitable for
troubleshooting the system.

 

 
9.e
Technical Support

 
•
On going technical support shall be required via phone or email to support **
development of the troubleshooting procedures.




 
** Proprietary Information
See Restriction on First Page



** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID OM-001
       
Data Item Descriptions
           




         
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Obsolescence Management Plan
 
DID OM-001
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The Obsolescence Management Plan shall
 
SDRL OM-001
 
provide details on how the Subcontractor
       
plans to manage obsolescence issues over
   
SOW G.8.2
 
the next ten (10) years.
               
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
 
I
 
 
             
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
With Proposal
   
1 MAC, As Required

 
9. 
PREPARATION INSTRUCTIONS

 
The Obsolescence Plan shall be submitted in Subcontractor format.


 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 1

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 

             
DID OM-002
       
Data Item Descriptions
           

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Obsolescence Management Candidates
 
DID OM-002
 
List
             
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The Obsolescence Management
 
SDRL OM-002
 
Candidates List shall specify the Equipment
     
components that are considered to be
   
SOW G.8.3
 
critical to the availability or serviceability of
       
the Equipment.
               
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
   
A/15
 
 
               
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
With Proposal
   
Quarterly (with DID OM-0 03)

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
The Obsolescence Management Candidates List shall specify the Subcontractor
Equipment components that are most at risk of becoming obsolete, are considered
to be critical to the availability or serviceability of the vehicle, or if no
longer available, would cause a mission failure.

 
9.2
The Obsolescence Management Candidates List shall be prepared in Subcontractor’s
format. As a minimum, the following information shall be provided for each part
on the Obsolescence Management Candidates List:

 

 
a. 
NATO Stock Number;




 
b. 
Subcontractor Part Number;




 
c. 
** Part Number, where available d.   Nomenclature;

 

 
e. 
Manufacturer; and




 
f. 
Any other information that is deemed to be critical to the identification of the
part.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

 
9.3 
The OM Candidates List must be scaled by level of criticality. The method of
scaling is inSubcontractor format, but must include the following categories:

 

 
1. 
The component is available from multiple manufacturing sources and is at no
risk.




 
2. 
There is only one active manufacturing source and the component is at high risk.




 
3. 
The  component  has  only  one  active  manufacturer  and  this  manufacturer 
intends  on discontinuing the product within the next 12 months.




 
4. 
The component is at the end of its life cycle and will not be manufactured now
or in the near future.

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
 
Subcontract PO 35334144
Section G, Annex G3 - DIDs
Rev NR

  

             
DID OM-003
       
Data Item Descriptions
           

 
1.
TITLE:
 
2.
IDENTIFICATION NO.:
           
Obsolescence Management Issues Report
 
DID OM-003
         
3.
DESCRIPTION/PURPOSE:
 
4.
APPLICABLE REFERENCES:
           
The Obsolescence Management Issues Report
 
SDRL OM-003
 
shall outline the specifics of a pending issue for
     
those component parts that represent the most
 
SOW G.8.4
 
significant risk in terms of obsolescence.
             
5.
TO BE SUBMITTED TO:
 
6.
APPROVAL LIMITATION:
           
**
   
A/15
 
 
               
7.
INITIAL DELIVERY
 
8.
REVISIONS/FREQUENCY
           
With Proposal
   
Quarterly (with DID OM-0 02)

 
9. 
PREPARATION INSTRUCTIONS

 
9.1
The OM Issues Report shall outline the specifics of a pending issue for all
high-risk LRUs or component parts. A component shall be considered to be high
risk if it is on the Obsolescence Management Candidates List and/or it will
become obsolete within one year or less. The OM Issues Report shall be prepared
in Subcontractor’s format and shall be delivered to ** in accordance with the
Issue Date given in Section 4 above and will provide supporting data and
recommendations as follows:




 
a. 
A detailed description of the industry development leading to the obsolescence
and the impact this will have on Equipment supportability and/or availability.

 

 
b. 
In most cases, a minimum of three (3) options outlined below and their analysis
will be considered. When the Subcontractor considers that option i. or ii. Is
the best option and that option iii. would require considerable effort to
develop or would cause unnecessary delay in the submission of the OM Issues
Report, the Subcontractor shall only submit  options i. and ii. with the initial
OM Issues Report. Option iii. will be implemented and fully explored only as and
when required by **. The analysis shall include, as appropriate, for each option
the impact on all ILS elements as referenced in ** Form 4525 B (Supportability
Requirements Form), including the impact on support equipment and the impact to
spares and R&O (if applicable), and an estimated cost of each option. The three
(3) options for the analysis are:

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1 of 2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
 
Subcontract PO 35334144
Section A
Rev 03/10/2011
   

 

 
i. 
A life-time buy or a buy for a specified duration of support;




 
ii. 
A new source for the item; and




 
iii. 
Redesign or replace the obsolete item with a similar or enhanced item.

 
 
c.
The impact of the obsolescence on enhancements to the system under study;



 
d.
The time by which the decision is imperative; and



 
e.
The Subcontractor’s recommendation.

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 

 
Model Subcontract
Section G, Annex G4
Rev NR
 
   

 
Section G, Annex G4 – Design and Production Review Checklist
 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
Model Subcontract
Section G, Annex G4
Rev NR
                             Date
**
SYSTEM FUNCTIONAL REVIEW CHECKPOINT (SFRcp)
PROJECT:   <enter project number - name>
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - B
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
1
PEM
PE/SE
Updated Integrated Master Schedule
Integrated Master Schedule / Project Schedule
         
2
SE
PE/SE
Technical Performance Measures
(TPM) Assessment
TPM Assessment and supporting analysis for each
         
3
SE (REQT)
PE/SE
Updated System Level
Requirements
List of modified or updated requirements post SRR System Performance
Specification
Requirements Workbook **
Requirements Bi-Directional Traceability matrix/report with system and subsystem
Spec Tree with system and subsystem
               
4
SE/SSE
PE/SE/DE
System Requirements Decomposed and Allocated to Subsystem Performance
Specification(SSPS)
Subsystem Performance Specifications (SSPS) baselined including functions,
performance, constraints, weight, power, thermal, reliability, affordability,
maintainability, transportability, survivability, lethality,  mobility, safety,
and C4ISR allocations
         
5
SE (REQT)
PE/SE
Requirements Compliance Matrix
System compliance matrix summary tables showing compliance with supporting
analyses
Corrective action plans for noncompliant requirements
           
6
SE (REQT)
PE/SE
Verification Plan
Design Verification Plan and Report (DVP&R) at the System level.
         
7
SE/SSE
PE/SE/DE
Structured Decisions of Alternative
System Concepts
Trade study list
Trade study /major decisions summary, showing options and outcome
Subsystem concepts
Structured decision records
               
8
SE (PA)
 
DE
Physical Architecture Assembly Models (PA_ASM) -Space Claim allocations
System Concept defined and baselined (PA_ASM models representing subsystem space
allocations excluding distributed systems and structural interfaces.)
         
9
SE (PA)
DE
System level Interference analysis
System to subsystem interference analysis complete, documented with corrective
action plans identified.
         
10
SE (FA)
PE/SE/DE
Functional Analysis / Architecture
Function Flow Block Diagrams (FFBD) at Subsystem level
 
State/Mode Diagrams Sequence Diagrams Use Cases
               
11
SE/SSE
PE/SE
Electrical & Mechanical Power, and
Signal Architecture
System Architecture Diagram
Power list
Signal list
             
12
SE (SA)
PE/SE/DE
Interface Management
Subsystem Interface Control Documents (ICDs)
         
13
SE (PA)
PE/SE/DE
Product Structure/ Engineering Bill of
Materials (EBOM)
EBOM representing Product Structure, released, down to the installation level.
         
14
SE
LE
Reliability Analysis
System/Subsystem boundary/block diagram
         
15
SE
SE
Design Assessments
Safety Assessment
Human Factors Engineernig (HFE) Assessment
           
16
SE
PE/SE
Design to Cost (DtC) Assessments
Average Unit Production Cost (AUPC) Initial Estimate
         
17
LOG
LE
Logistics
Maintainability/Supportability Assessment
         
18
SE
PE/SE/DE
Identified System/Subsystem Level
Risks / Issues
Risk registers
Risk mitigation plans
           
19
SSE
SE
Software
Software Development Plan (SDP)
         
20
SE
PE/SE/DE
Integrated Design Assessmen
Completed Integrated Design Assessmen
         

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
Model Subcontract
Section G, Annex G4
Rev NR
                             Date
**
 
SYSTEM FUNCTIONAL REVIEW CHECKPOINT (SFRcp)
PROJECT:   <enter project number - name>
 
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - B
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
 
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
 
Approval of this Checkpoint Review documents the review team agreement that the
design is self consistent, non- conflicting and mutually executable with issues
and risks identified and quantified such that the team supports the gate
decision.   (sign/date)

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.

Model Subcontract
Section G, Annex G4
Rev NR
                             Date
**
 
PRELIMINARY DESIGN REVIEW CHECKPOINT (PDRcp)
PROJECT:   <enter project number - name>
 
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - B
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
 
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
1
PEM
PE/SE
Updated Integrated Master Schedule
Integrated Master Schedule / Project Schedule
         
2
SE
PE/SE
Technical Performance Measures
(TPM) Assessment
TPM Assessment and supporting analysis for each
         
3
SE (REQT)
PE/SE
Updated System Level
Requirements
List of modified or updated requirements post SFR System Performance
Specification
Requirements Workbook **
Requirements Bi-Directional Traceability matrix/report with system, subsystem ,
and component
Spec Tree with system, subsystem, component
               
4
SE (REQT)
PE/SE/DE
System Requirements Allocated to
Subsystems
List of modified and updated requirements post SFR. Subsystem Development
Specifications (Subsystem Requirements Workbook **
updated to include post SFR changes including weight, power, thermal,
reliability, affordability, maintainability, transportability, survivability,
lethality,  mobility, safety, and C4ISR allocations
           
5
SSE
DE
Subsystem Requirements Allocated to Components
Component Development Specifications (Subsystem
Requirements Workbook **
including weight, power, thermal, reliability, affordability, maintainability,
transportability, survivability, lethality, mobility, safety, and C4ISR
allocations
         
6
SE (REQT)
PE/SE
Requirements Compliance Matrix
System and Subsystem compliance matrix summary tables showing compliance with
supporting analyses
Corrective action plans for noncompliant requirements
           
7
SSE
PE/SE
Verification Plan
Design Verification Plan and Report (DVP&R) at the
Subsystem level.
         
8
SE/SSE
PE/SE/DE
Functional Analysis / Architecture
Function Flow Block Diagrams (FFBD) Updated State/Mode Diagrams Updated Sequence
Diagrams
Updated Use Cases
               
9
SE/SSE
PE/SE
Electrical & Mechanical Power, and
Signal Architecture
Updates since SFR to: System Architecture Diagram Power list
Signal list
             
10
SSE
PE/SE/DE
Interface Management
Updated Subsystem Interface Control Documents (ICDs) and initial component ICDs
         
11
SE(PA)
DE
Physical Architecture Assembly
Models (PA_ASM)
Physical Architecture system definition  (space allocation in vehicle position
and distributed system routings)  updated and baselined
(representing  subsystems, including structural interfaces)
         
12
SSE
DE
Installation models
Installation models, drawings ready for detailed design (show proof of lifecycle
phase (e.g., initial, WIP, detailed, baseline released)
 
13
SE (PA)
DE
System level Interference analysis
Subsystem to subsystem interference analysis complete , documented with with no
interferences identified.
         
14
SSE
 
DE
Subsystem Interference analysis
Intra-subsystem to subsystem interference analysis complete
, documented with corrective action plans identified.
         
15
SE/SSE
PE/SE/DE
Structured Decisions of Alternative
Subsystem Concepts
Trade study list
Trade study /major decisions summary, showing options and outcome
Structured decision records
             
16
SE
LE
Reliability Analysis
Initial system/subsystem  Design Failure Mode & Effects
Analysis (DFMEA)
         

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
Model Subcontract
Section G, Annex G4
Rev NR
                            Date
**
 
PRELIMINARY DESIGN REVIEW CHECKPOINT (PDRcp)
PROJECT:   <enter project number - name>
 
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - B
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
 
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
       
Analysis of failure modes exceeding Risk Priority Number
(RPN) threshold (DARTS)
Quantitative assessment (MTBSA, MTBSF, MTBSA/MTBHMF,  Operational Availability -
Ao)
           
17
SE/SSE
SE/DE
Design Assessments
Survivability Assessment Lethality Assessment Mobility Assessment
Transportabilty  Assessment Radiation Assessment
Electromagnetic Compatibility (EMI), Electromagnetic Interference (EMC),
Electrostatic Discharge (ESD) Thermal analysis
Structural Analysis
Fluid Analysis
Noise Vibration Harshness (NVH) Analysis
Crash Analysis
Mine blast
Dimensional Management
Safety Assessment
Human Factors Engineering (HFE) Assessment Manufacturability/Assembly Assessment
Obsolescence Assessment
                                         
18
SSE
SE/DE
Design to Cost (DtC) Assessments
Updated Target Cost Achievement Plan
         
19
SSE
SE/DE
Subsystem Design
System/Subsystem Design Description (SSDD)
         
20
LOG
LE
Logistics
Maintainability/Supportability Assessment
         
21
SE
PE/SE/DE
Identified System/Subsystem/Component Level Risks/Issues
Risk registers
Risk mitigation plans
Issue list / Corrective action plans
             
22
PEM
SE/DE
Engineering Release
Release Schedule including Supplier SOWs, CIDS, ICDs, Models and/or Drawings,
identified with established dates to support hardware first use
         
23
SE
SE/DE
Engineering Bill of Materials (EBOM)
EBOM released,  identifying all configuration items and released to the product
structure.
         
24
SE
PE/SE
Build Plan
Prototype Build Plan
         
25
PROC
SCM
Major Suppliers
Major Suppliers Identified
         
26
PROC
SCM
Long Lead Items
Long Lead Items Identified
         
27
SSE
SE
Software
Updated Software Development Plan (SDP) Software Requirements
         
28
SE
PE/SE/DE
Integrated Design Assessment
Completed Integrated Design Assessment
         
 
Approval of this Checkpoint Review documents the review team agreement that the
design is self consistent, non- conflicting and mutually executable with issues
and risks identified and quantified such that the team supports the gate
decision.   (sign/date)

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
Model Subcontract
Section G, Annex G4
Rev NR
                             Date
**
 
CRITICAL DESIGN REVIEW CHECKPOINT (CDRcp)
PROJECT:   <enter project number - name>
 
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - B
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
 
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
1
PEM
PE/SE
Finalized Integrated Master
Schedule
Integrated Master Schedule / Project Schedule
         
2
SE
PE/SE
Technical Performance Measures
(TPM) Assessment
Finalized TPM Assessment and supporting analysis for each
         
3
SE (REQT)
PE/SE
Finalized System Level
Requirements
List of modified or updated requirements post PDR System Performance
Specification
Requirements Workbook **
Requirements Bi-Directional Traceability matrix/report with system, subsystem ,
and component
Spec Tree with system, subsystem, component
               
4
SE (REQT)
PE/SE/DE
System Requirements Allocated to
Subsystems
List of modified and updated requirements post PDR. Subsystem Development
Specifications (Subsystem Requirements Workbook **
updated to include post PDR changes including weight, power, thermal,
reliability, affordability, maintainability, transportability, survivability,
lethality,  mobility, safety, and C4ISR allocations
           
5
SSE
DE
Subsystem Requirements Allocated
to Components
List of modified and updated requirements post PDR. Component Development
Specifications (Subsystem Requirements Workbook **
including weight, power, thermal, reliability, affordability, maintainability,
transportability, survivability, lethality, mobility, safety, and C4ISR
allocations
           
6
SE (REQT)
PE/SE
Requirements Compliance Matrix
System, Subsystem, and Component compliance matrix summary tables showing
compliance with supporting analyses
Corrective action plans for noncompliant requirements
           
7
SSE
PE/SE
Verification Plan
Design Verification Plan and Report (DVP&R) at the component level.
         
8
SSE
PE/SE/DE
Interface Management
Finalized Subsystem Interface Control Documents (ICDs) and component ICDs
         
9
SE
DE
Interface Control Models (ICM)
Interface Control Models (ICM) released.
         
10
SE/SSE
DE
Interference analysis
No system/subsystem/component interferences.
         
11
SE
LE
Reliability Analysis
Completed System/subsystem Design Failure Mode & Effects
Analysis (DFMEA)
Design Action Reporting and Tracking issues (DARTs)
closed.
Quantitative assessment (MTBSA, MTBSF, MTBSA/MTBHMF,  Operational Availability -
Ao)
             
12
SE/SSE
SE/DE
Design Assessments
Survivability Assessment Lethality Assessment Mobility Assessment
Transportabilty Assessment Radiation Assessment
Electromagnetic Compatibility (EMI), Electromagnetic Interference (EMC),
Electrostatic Discharge (ESD) Thermal analysis
Structural Analysis
Fluid Analysis
Noise Vibration Harshness (NVH) Analysis
Crash Analysis
Mine blast
Dimensional Management
Safety Assessment
Human Factors Engineering (HFE) Assessment
                                     

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 

Model Subcontract
Section G, Annex G4
Rev NR
                             Date
**
 
CRITICAL DESIGN REVIEW CHECKPOINT (CDRcp)
PROJECT:   <enter project number - name>
 
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - B
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
 
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
       
Manufacturability/Assembly Assessment
Obsolescence Assessment
           
13
SSE
SE/DE
Design to Cost (DtC) Assessments
Updated Target Cost Achievement Plan
         
14
SSE
SE/DE
Subsystem Design
System/Subsystem Design Description (SSDD)
         
15
LOG
LE
Logistics
Maintainability/Supportability Assessment
Training Products (Identified
Special tooling (Identified)
Packaging, handling, transportation considerations
         
SS
 
SS
 
SS
 
16
SE
PE/SE
Identified
System/Subsystem/Component
Level Risks/Issues
Risk registers
Risk mitigation plans
Issue list / Corrective action plans
             
17
SE/SSE
PE/SE/DE
Engineering Release
All CIDs complete and ready for release
         
All Supplier SOWs complete and ready for release
         
All ICDs complete and ready for release
         
All Component Models and/or Drawings complete and ready for release.  Drawings
ready to enter checking **
         
18
SE
SE/DE
Engineering Bill of Materials (EBOM)
EBOM - complete (All parts released in EBOM to include fasteners ** items)
         
19
SE
PE/SE
Build Plan
Prototype Build Plan Completed
         
20
SSE
SE
Software
Updated Software Development Plan (SDP) Updated Software Requirements
Software Design
             
21
SE
PE/SE/DE
Integrated Design Assessment
Completed Integrated Design Assessment
         
 
Approval of this Checkpoint Review documents the review team agreement that the
design is self consistent, non- conflicting and mutually executable with issues
and risks identified and quantified such that the team supports the gate
decision.   (sign/date)

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


Model Subcontract
Section G, Annex G4
Rev NR
                             Date
**
 
PRODUCTION READINESS REVIEW CHECKPOINT (PRRcp)
PROJECT:   <enter project number - name>
 
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - BB
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
 
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
1
SE/SSE
PE/SE
System/Subsystem Validation
System Validation Complete
Subsystem Validation Complete
           
2
SE/SSE
PE/SE
Engineering Release
EBOM Released
S/W Configuration Released CAD Model Released Drawing(s) Released Specification
Released
S/W Products Released
         
SE
 
DE
 
DE
 
PE/SE
 
SE
 
3
SSE
SE/DE
Hazardous Materials
Hazardous Materials Management Report Complete
         
4
LOG
LE
Logistics
Parts Manuals Incremental Delivery(s) Completed Maintenance Manuals Incremental
Delivery(s) Completed Operator Manuals Incremental Delivery(s) Completed
             
5
MFG
MFG
Manufacturing
Tooling Identified and Purchased / On Hand
Facilities Plan Completed Personnel Plan Completed All TIR/UIR/CA Completed
All MPR Resolved/Completed
CR Improvements Cut-in Plans in Place PRRs conducted at the Major Suppliers
Operating Sheet Instructions Completed Production Configuration Baseline
Completed
Producibility and Quality Requirements Documented
Build Plan Completed
MBOM Complete
                               
Approval
(sign/date)

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


 


Model Subcontract
Section G, Annex G4
Rev NR
                             Date
**
 
PRODUCTION READINESS REVIEW CHECKPOINT (PRRcp)
PROJECT:   <enter project number - name>
GREEN - G
ARTIFACT MEETS EXPECTATION-PROCEED.
YELLOW - Y
ARTIFACT DOES NOT MEET EXPECTATION - PROCEED WITH ACCEPTABLE RISK.  DOCUMENT AS
AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
RED - R
ARTIFACT DOES NOT MEET EXPECTATION - DO NOT PROCEED, UNACCEPTABLE RISK. DOCUMENT
AS AN ACTION ITEM AND SUBMIT AS A RISK IF APPLICABLE.
BLACK - B
NOT APPLICABLE. (MUST IDENTIFY RATIONALE)
 
#
FUNCTIONAL
GROUP US
FUNCTIONAL
GROUP
 
CHECKLIST ITEM
 
Artifact Description / Expectations
STATUS
(COLOR CODE)
ASSIGNEE
ARTIFACT
LOCATION
ACTION
ID
STATUS
COMMENTS
1
SE/SSE
PE/SE
System/Subsystem Validation
System Validation Complete
Subsystem Validation Complete
           
2
SE/SSE
PE/SE
Engineering Release
EBOM Released
S/W Configuration Released CAD Model Released Drawing(s) Released Specification
Released
S/W Products Released
         
SE
 
DE
 
DE
 
PE/SE
 
SE
 
3
SSE
SE/DE
Hazardous Materials
Hazardous Materials Management Report Complete
         
4
LOG
LE
Logistics
Parts Manuals Incremental Delivery(s) Completed Maintenance Manuals Incremental
Delivery(s) Completed Operator Manuals Incremental Delivery(s) Completed
             
5
MFG
MFG
Manufacturing
Tooling Identified and Purchased / On Hand
Facilities Plan Completed Personnel Plan Completed All TIR/UIR/CA Completed
All MPR Resolved/Completed
CR Improvements Cut-in Plans in Place PRRs conducted at the Major Suppliers
Operating Sheet Instructions Completed Production Configuration Baseline
Completed
Producibility and Quality Requirements Documented
Build Plan Completed
MBOM Complete
                               
 
Approval
(sign/date)

 
EN-CK-1.21.1, Checkpoint Review Checklists, Issue 30: April 29, 2011

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Model Subcontract
Section G, Annex G4
Rev NR
 

 
Section H - Schedule
 
Table of Contents
 
H.1           Introduction


H.2           Master Project Management Schedule


H.3           Delivery Terms & Schedule

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
  
**
Model Subcontract
Section G, Annex G4
Rev NR
 

 
H.1
Introduction

 
H.1.1
Purpose

 
H.1.1.1
The purpose of this document is to outline program and delivery schedules.

 
H.2
Master Project Management Schedule

H.2.1
MPMS

 
H.2.1.1   As identified in Section G, Para 2.4, the MPMS shall be provided by
the Subcontractor in accordance with SDRL PM-003. The MPMS shall be included
under Section H, Annex H1 upon Subcontract award and mutual agreement.
 
H.3
Delivery Terms & Schedule

 
H.3.1
Delivery Terms



H.3.1.1        The terms of delivery under this Subcontract shall be FCA Free
Carrier (Subcontractor’s facility) in accordance with Incoterms 2000.
 
H.3.2         Deliveries
 
H.3.2.1       Prototype. The Subcontractor shall provide a Prototype in
accordance with the requirements detailed in Section G, Para G.4.3 and in
accordance with the schedule below:


Item
Quantity
Location
Date
 
Prototype **
 
 
1
 
**
 
29-Jul-11

 
H.3.2.2       Updated Prototypes. The Subcontractor shall provide two (2)
updated ** in accordance with the requirements detailed in Section G, Para 4.3
and in accordance with the schedule below:
 
Item
Quantity
Location
Date
 
Updated Prototype **
 
 
2
 
**
 
3 WAC

H.3.2.3       Engineering Development Units (EDU). The Subcontractor shall
provide two (2) EDUs in accordance with the requirements detailed in Section G,
Para 4.3 and in accordance with the schedule below:
 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Model Subcontract
Section G, Annex G4
Rev NR
 

 
Item
Quantity
Location
Date
 
EDU **
 
 
2
 
**
 
3 MAC

 
H.3.2.4       Production Representative Unit (PRU). The Subcontractor shall
provide one (1) PRU in accordance with the requirements detailed in Section G,
Para 4.3 and in accordance with the schedule below:
 
Item
Quantity
Location
Date
 
PRU
 
 
1
 
**
 
17 WAC

 
H.3.2.5       Final Production Representative Unit (PRU). The Subcontractor
shall provide two (2) PRUs in accordance with the requirements detailed in
Section G, Para 4.3 and in accordance with the schedule below:
 
Item
Quantity
Location
Date
 
Final PRU
 
2
 
**
 
8 MAC

 
H.3.2.6       Production Deliveries. Based on a delivery quantity of 506, the
Subcontractor shall produce ** as per the schedule below:
 
Item
Quantity
Location
Date
**
2
TBA
9 MAC
**
2
TBA
10 MAC
**
4
TBA
11 MAC
**
6
TBA
12 MAC
**
8
TBA
13 MAC
**
10 per month
TBA
14 MAC through 19 MAC
**
7 per month
TBA
20 MAC through 21 MAC
**
10 per month
TBA
22 MAC through 24 MAC
**
7
TBA
25MAC
**
10 per month
TBA
26 MAC through 31 MAC
**
6 per month
TBA
32 MAC through 33 MAC
**
9 per month
TBA
34 MAC through 36 MAC
**
6
TBA
37 MAC
**
9 per month
TBA
38 MAC through 43 MAC
**
6 per month
TBA
44 MAC through 45 MAC
**
9 per month
TBA
46 MAC through 48 MAC
**
6
TBA
49 MAC
**
9 per month
TBA
50 MAC through 55 MAC
**
6 per month
TBA
56 MAC through 57 MAC
**
9 per month
TBA
58 MAC through 60 MAC
**
6
TBA
61 MAC
**
9 per month
TBA
62 MAC through 67 MAC

 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.


**
Model Subcontract
Section G, Annex G4
Rev NR
 

 
Item
Quantity
Location
Date
**
6 per month
TBA
68 MAC through 69 MAC
**
4
TBA
70 MAC

 
H.3.3          Deliverables
 
H.3.3.1       The Subcontractor shall provide all deliverables identified under
Section G, Statement of Work in accordance with the SDRL under Section G, Annex
G2.
 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 4of 4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Model Subcontract
Section G, Annex G4
Rev NR
 


 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Model Subcontract
Section G, Annex G4
Rev NR
 

 
Section I – Price and Payment
 
Table of Contents
 
I.1           Introduction
 
I.2           Price
 
I.3           Payment Terms
 

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 1of 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Model Subcontract
Section G, Annex G4
Rev NR
 

 
I.1           Introduction
 
I.1.1        Purpose
 
I.1.1.1     The purpose of this Section is to identify the firm fixed prices for
the deliverables, supplies and service under Subcontract. The Section shall also
identify the specific invoicing procedures and requirements associated with this
work.
 
I.2           Price
 
2.1          Prices
 
I.2.1.1    All prices for supplies and services under this subcontract shall be
invoiced and paid in US dollars in accordance with the Subcontract Line Item
Number (SLIN) structure detailed in this section.
 
I.2.2        Non-Recurring Engineering
 
I.2.2.1    The following Table identifies the SLIN Structure for Non-Recurring
Engineering (NRE) activities in accordance with the Statement of Work (Section
G), and its related Annexes and Appendices.
 
SLIN
Description
Ref
Hrs
Price
001
Engineering ** (Qty 2)
Section G, Section 4.3
 
$100,000
002
SDRLs
Per SDRL as outlined in
Section G, Annex G2
2330
$195,595
003
Other NRE Costs
Attachment 3 – Pricing
Template
800
$198,100
Table 1 – Non-Recurring Engineering Costs

 
I.2.3 Recurring / Hardware Costs
 
I.2.3.1 The following Table identifies the SLIN Structure for Recurring
activities identified in the Statement of Work (Section G), and its related
Annexes and Appendices.
 
SLIN
Description
Qty
Unit Price
Total price
004
**
**
**
$7,337,000
Table 2–Recurring/Hardware Costs

 

 
** Proprietary Information
See Restriction on First Page

 

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 2of 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Model Subcontract
Section G, Annex G4
Rev NR
 


I.2.4        Spares and STTE Pricing
 
I.2.4.1     The Subcontractor shall supply spare and STTE parts pricing for all
procurable items as per Section G, Statement of Work, Para 7.4 and 7.7.
 
I.2.4.2    The Subcontractor shall supply quantity price breaks for the ** and
all procurable spare parts from quantity 1 through 200.
 
I.2.4.3    All spare and ST&TE parts pricing provided in support of the ** shall
be provided each year from 2012 through 2019, and shall be valid for one
calendar year.
 
I.2.4.4    The following Table shall be used as a template to submit price
breaks for spare parts. Pricing shall be based on the date of order, not the
date of delivery.
 
**
 
I.3           Payment Terms
 
I.3.1        Pricing Terms
 
I.3.1.1     The terms of this subcontract are Firm Fixed.
 
I.3.2        Invoicing
 
I.3.2.1     The Subcontractor shall submit a separate invoice for each SLIN
identified in this Section. Invoices shall be submitted no later then
30-calendar days after delivery of each SLIN.
 
I.3.2.2    Payment shall be made in accordance with MNS2 (second day, second
month).

 
** Proprietary Information
See Restriction on First Page

 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Page 3of 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section I, Annex I1
Revision NR
Section I, Annex I1 - Payment Plan
 

 

 
CLIN
Description
Amount
 
001
Engineering **
$                                   100,000.00
002
SDRLs
$                                   195,595.00
003
Other NRE Costs
$                                   198,100.00
004*
** Production Units
$                                7,337,000.00
62.21%
$         9,021.00
Unit Price
$        14,500.00
Total Contract (US)
$                                7,830,695.00
 

 
* 004 will be replaced with 005 when ** part number is issued for **
** Vendor will be required to submit a separate invoice for each SLIN
 
**
 

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section I, Annex I1
Revision NR
Section I, Annex I1 - Payment Plan
 

  

 
CLIN
Description
Amount
 
001
Engineering **
$                                   100,000.00
002
SDRLs
$                                   195,595.00
003
Other NRE Costs
$                                   198,100.00
004*
** Production Units
$                                7,337,000.00
62.21%
$         9,021.00
Unit Price
$        14,500.00
Total Contract (US)
$                                7,830,695.00
 

 
* 004 will be replaced with 005 when ** part number is issued for **
** Vendor will be required to submit a separate invoice for each SLIN
**

** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
Subcontract PO 35334144
Section I, Annex I1
Revision NR
Section I, Annex I1 - Payment Plan
 

 

 
CLIN
Description
Amount
 
001
Engineering **
$                                   100,000.00
002
SDRLs
$                                   195,595.00
003
Other NRE Costs
$                                   198,100.00
004*
** Production Units
$                                7,337,000.00
62.21%
$         9,021.00
Unit Price
$        14,500.00
Total Contract (US)
$                                7,830,695.00
 

 
* 004 will be replaced with 005 when ** part number is issued for **
** Vendor will be required to submit a separate invoice for each SLIN
**
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
24 October 2011


Letter No: HOB11-027


Subject:
** Subcontract 35334144 Award **
   
Attachment:
(1) Subcontract 35334144
 
(2) Purchase Order 35334144
 
(3) Execution of Subcontract and Purchase Order 35334144
   



Mr. Danny Schoening,


** is pleased to advise that the ** proposed by Optex Systems Inc has been
selected as the ** for the ** Program.


At this time, Optex Systems Inc is prohibited from announcing this selection
outside of your Company. ** and ** will advise accordingly when this information
can be released.


Subcontract 35334144 and the supplemental Purchase Order have been included, at
Attachment 1 and 2. Please indicate your acceptance by execution, at Attachment
3, and return a scanned copy to the undersigned, no later than COB
24 October 2011. ** shall sign and return a copy for your records.


A Start of Work Meeting has been scheduled for 03 and 04 November 2011 at your
facility. ** will be in touch to provide a list of attendees.


** looks forward to building a positive relationship with Optex Systems Inc in
the execution of this Program. Should you have any further questions or
concerns, please do not hesitate to contact the undersigned at **


Sincerely,


//S//


**

** Private Information
 
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY OPTEX SYSTEMS HOLDINGS, INC.
 
**
 
Attachment 3


Execution of Subcontract 35334144
 

--------------------------------------------------------------------------------

 

Please indicate your acceptance of Subcontract and Purchase Order 35334144
through execution below.


  
 
  
Danny Scheoning
 
**
General Manager / COO
 
 
     
  
 
  
Date of Acceptance
  
Date of Acceptance

 
**
 
** Private Information
  
** CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
 
 

--------------------------------------------------------------------------------

 